  Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.323 Page 1 of 205

                  Whiteslate, LLP DBA Slate Law Group v. Dhalin, et al.
                             Case No. 3:20-cv-01782-W-BGS

       INDEX OF EXHIBITS TO DECLARATION OF SUMMER J. WYNN IN
      RESPONSE TO DECLARATION OF KELLY E. DUFORD REQUESTING
         EXTENSION OF TIME TO FILE PLAINTIFF’S OPPOSITION TO
        DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT


Exhibit                                                                         Page
                                     Description
 No.                                                                            No.
 A.       December 21, 2020, 4:22 PM email from J. Feldman to S. Wynn            6
 B.       December 21, 2020, 6:52 PM email from S. Wynn to J. Feldman, et al.    8
 C.       December 21, 2020, 7:19 PM email from K. DuFord to S. Wynn, et al.     10
 D.       December 21, 2020, 7:31 PM email from K. DuFord to S. Wynn, et al.     13
 E.       December 21, 2020, 7:35 PM email from K. DuFord to J. Motlagh, et      16
          al.
 F.       December 21, 2020, 7:43 PM email from K. DuFord to B. Morgan, et       25
          al.
 G.       December 21, 2020, 7:52 PM email from S. Wynn to K. DuFord, et al.     36
 H.       December 21, 2020, 8:14 PM email from S. Wynn to K. DuFord, et al.     39
 I.       December 21, 2020, 8:21 PM email from K. DuFord to S. Wynn, et al.     50
 J.       December 21, 2020, 8:24 PM email from K. DuFord to S. Wynn, et al.     62
 K.       December 21, 2020, 8:26 PM email from K. DuFord to S. Wynn, et al.     66
 L.       December 21, 2020, 8:29 PM email from K. DuFord to S. Wynn, et al.     79
 M.       December 21, 2020, 8:29 PM email from K. DuFord to S. Wynn, et al.     92
 N.       December 21, 2020, 8:30 PM email from K. DuFord to S. Wynn, et al.    105
 O.       December 21, 2020, 8:31 PM email from K. DuFord to S. Wynn, et al.    118
 P.       December 21, 2020, 8:32 PM email from K. DuFord to S. Wynn, et al.    131
 Q.       December 21, 2020, 8:48 PM email from K. DuFord to S. Wynn, et al.    144
 R.       December 21, 2020, 8:50 PM email from K. DuFord to S. Wynn, et al.    157
  Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.324 Page 2 of 205




Exhibit                                                                           Page
                                         Description
 No.                                                                              No.
 S.          December 21, 2020, 9:39 PM email from K. DuFord to S. Wynn, et al.   170
 T.          December 21, 2020, 10:13 PM email from S. Wynn to K. DuFord, et      183
             al.
 U.          Transcript of K. DuFord’s voice message to S. Wynn                   196
 V.          December 18, 2020 email from K. DuFord to J. Motlagh, et al.         198
 W.          Joint Motion to Extend Joint Rule 26(f)(3) Report and Rule 26(a)     204
             Initial Disclosures


      240613501
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.325 Page 3 of 205




                               Exhibit A
                                   Exhibit A
                                     Pg. 6
                            Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.326 Page 4 of 205


Motlagh, Jasmin F.

From:                                                                                                                      Joel Feldman <jfeldman@slatelawgroup.com>
Sent:                                                                                                                      Monday, December 21, 2020 4:22 PM
To:                                                                                                                        Wynn, Summer
Cc:                                                                                                                        Kelly DuFord Williams
Subject:                                                                                                                   [Slate v. Dahlin, et al.]


[External]

Hi Summer,

I hope all is well with you. I have left a VM with both you and your assistant, but if you could please call me back today
that would be greatly appreciated.

My cell: (858) 717‐0592.

Thank you!


Respectfully,

Joel Feldman
Senior Litigation Paralegal/Team Lead
Office: 619-546-4291
Mailing Address: 750 B St. Unit 2250, San Diego CA 92101
    To help protect y our priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.




     To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.




                                                                                                                                          To help protect y our priv acy ,   To help protect y our priv acy ,   To help protect y our priv acy ,
                                                                                                                                          Micro so ft Office prev ented      Micro so ft Office prev ented      Micro so ft Office prev ented
                                                                                                                                          auto matic downlo ad o f this      auto matic downlo ad o f this      auto matic downlo ad o f this
                                                                                                                                          picture from the Internet.         picture from the Internet.         picture from the Internet.




CONFIDENTIAL COMMUNICATION
E-mails from this firm normally contain confidential and privileged material, and are for the sole use of the intended recipient. Use or
distribution by an unintended recipient is prohibited and may be a violation of law. If you believe that you received this e-mail in
error, please do not read this e-mail or any attached items, please delete the e-mail and all attachments, including any copies thereof,
and inform the sender that you have deleted the e-mail, all attachments and copies thereof.




                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                   Exhibit A
                                                                                                                                                                                                                                                     Pg. 7
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.327 Page 5 of 205




                               Exhibit B
                                   Exhibit B
                                     Pg. 8
        Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.328 Page 6 of 205


Motlagh, Jasmin F.

From:                     Wynn, Summer
Sent:                     Monday, December 21, 2020 6:52 PM
To:                       Joel Feldman
Cc:                       Motlagh, Jasmin F.; Kelly DuFord Williams
Subject:                  Slate v. Dahlin, et al.


Joel,

I’m writing to follow-up on our telephone conversation earlier this evening. I’m sorry to hear that your father
has been sick.

After Defendants agreed to give Plaintiff an extension of time for the opposition brief, the briefing schedule was
set by stipulation and court order on November 19, 2020. Given the timing and nature of your request, and
because the schedule was set by Court order, Defendants are unable to grant an extension of time.


Summer Wynn
Partner
Cooley LLP
4401 Eastgate Mall
San Diego, CA 92121-1909
+1 858 550 6030 office
+1 858 550 6420 fax
swynn@cooley.com
www.cooley.com/swynn

Cooley is committed to racial justice

Cooley is one of Fortune’s 100 Best Companies to Work For




                                                                 1
                                                            Exhibit B
                                                              Pg. 9
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.329 Page 7 of 205




                               Exhibit C
                                   Exhibit C
                                    Pg. 10
     Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.330 Page 8 of 205


Motlagh, Jasmin F.

From:                   Kelly Williams DuFord <kedwilliams@slatelawgroup.com>
Sent:                   Monday, December 21, 2020 7:19 PM
To:                     Wynn, Summer
Cc:                     Joel Feldman; Motlagh, Jasmin F.
Subject:                Re: Slate v. Dahlin, et al.


[External]

Just left you a message from Radys with my daughter you knew about on Friday.

We should get the judge on the phone tomorrow ... my daughter has treatment at 9... when can you meet and confer
with judge, Joel will schedule the 48 extension request....his dad is literally on his deathbed due to covid ... damn
summer ...

Did I mention Joel’s dad is in navy hospital currently??? Dying

I pray for you have an amazing argument... cause your morals and emotions are concerning...

You need to ground yourself

Sent from my iPhone



        On Dec 21, 2020, at 6:52 PM, Wynn, Summer <swynn@cooley.com> wrote:


        Joel,

        I’m writing to follow-up on our telephone conversation earlier this evening. I’m sorry to hear
        that your father has been sick.

        After Defendants agreed to give Plaintiff an extension of time for the opposition brief, the
        briefing schedule was set by stipulation and court order on November 19, 2020. Given the
        timing and nature of your request, and because the schedule was set by Court order, Defendants
        are unable to grant an extension of time.


        Summer Wynn
        Partner
        Cooley LLP
        4401 Eastgate Mall
        San Diego, CA 92121-1909
        +1 858 550 6030 office
        +1 858 550 6420 fax
        swynn@cooley.com
        www.cooley.com/swynn

        Cooley is committed to racial justice

        Cooley is one of Fortune’s 100 Best Companies to Work For




                                                                    1
                                                              Exhibit C
                                                               Pg. 11
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.331 Page 9 of 205


 This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized
 review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy
 all copies of the original message. If you are the intended recipient, please be advised that the content of this message is subject to access,
 review and disclosure by the sender's Email System Administrator.




                                                                         2
                                                                  Exhibit C
                                                                   Pg. 12
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.332 Page 10 of 205




                               Exhibit D
                                   Exhibit D
                                    Pg. 13
     Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.333 Page 11 of 205


Motlagh, Jasmin F.

From:                Kelly Williams DuFord <kedwilliams@slatelawgroup.com>
Sent:                Monday, December 21, 2020 7:31 PM
To:                  Wynn, Summer
Cc:                  Motlagh, Jasmin F.
Subject:             Re: Slate v. Dahlin, et al.


[External]

You will get the declaration you need my 4 year in the hospital...., and Joel’s dad is dying and a navy doctor veteran....
Jesus you have no soul.

Sent from my iPhone



        On Dec 21, 2020, at 7:18 PM, Kelly Williams DuFord <kedwilliams@slatelawgroup.com> wrote:

        Just left you a message from Radys with my daughter you knew about on Friday.

        We should get the judge on the phone tomorrow ... my daughter has treatment at 9... when can you
        meet and confer with judge, Joel will schedule the 48 extension request....his dad is literally on his
        deathbed due to covid ... damn summer ...

        Did I mention Joel’s dad is in navy hospital currently??? Dying

        I pray for you have an amazing argument... cause your morals and emotions are concerning...

        You need to ground yourself

        Sent from my iPhone



                On Dec 21, 2020, at 6:52 PM, Wynn, Summer <swynn@cooley.com> wrote:


                Joel,

                I’m writing to follow-up on our telephone conversation earlier this evening. I’m
                sorry to hear that your father has been sick.

                After Defendants agreed to give Plaintiff an extension of time for the opposition
                brief, the briefing schedule was set by stipulation and court order on November
                19, 2020. Given the timing and nature of your request, and because the schedule
                was set by Court order, Defendants are unable to grant an extension of time.


                Summer Wynn
                Partner
                Cooley LLP
                4401 Eastgate Mall
                San Diego, CA 92121-1909

                                                              1
                                                         Exhibit D
                                                          Pg. 14
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.334 Page 12 of 205
       +1 858 550 6030 office
       +1 858 550 6420 fax
       swynn@cooley.com
       www.cooley.com/swynn

       Cooley is committed to racial justice

       Cooley is one of Fortune’s 100 Best Companies to Work For




       This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
       information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient,
       please contact the sender by reply email and destroy all copies of the original message. If you are the intended
       recipient, please be advised that the content of this message is subject to access, review and disclosure by the
       sender's Email System Administrator.




                                                                    2
                                                             Exhibit D
                                                              Pg. 15
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.335 Page 13 of 205




                               Exhibit E
                                   Exhibit E
                                    Pg. 16
    Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.336 Page 14 of 205


Motlagh, Jasmin F.

From:                Kelly Williams DuFord <kedwilliams@slatelawgroup.com>
Sent:                Monday, December 21, 2020 7:35 PM
To:                  Motlagh, Jasmin F.
Cc:                  Bryan Morgan; Wynn, Summer; Staten, Jayme; Salas, Marisa; Branden Sigua; Bryan Blanco; Joel
                     Feldman; Esther Hernandez
Subject:             Re: Slate adv. Dahlin, et al. - Joint Motion


[External]

I believer summer wants he to respond to 360 letting them know click up doesn’t care about Joel’s dad or my
daughter...? Idk yet

Sent from my iPhone



        On Dec 21, 2020, at 6:07 PM, Motlagh, Jasmin F. <jmotlagh@cooley.com> wrote:


        Hi Bryan,

        The document was not attached to either email. Please resend.

        Thank you,
        Jasmin

        From: Bryan Morgan <bmorgan@slatelawgroup.com>
        Sent: Monday, December 21, 2020 5:21 PM
        To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Wynn, Summer <swynn@cooley.com>; Staten, Jayme
        <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
        Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>; Branden Sigua
        <bsigua@slatelawgroup.com>; Bryan Blanco <bblanco@slatelawgroup.com>; Joel Feldman
        <jfeldman@slatelawgroup.com>; Esther Hernandez <ehernandez@slatelawgroup.com>
        Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

        [External]

        Dear Counsel:

        On my end it appears the documents were not attached despite seeing them on the email. If you did
        receive the documents on the first email, please disregard.

        Thanks,

        Bryan Morgan

        <image001.png>
        <image002.gif>
        <image003.gif>

                                                           1
                                                      Exhibit E
                                                       Pg. 17
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.337 Page 15 of 205
  CONFIDENTIAL COMMUNICATION

  E-mails from this firm normally contain confidential and privileged material and are for the sole use of the
  intended recipient. Use or distribution by an unintended recipient is prohibited and may be a violation of law. If you
  believe that you received this e-mail in error, then please do not read this e-mail or any attached items, please delete
  the e-mail and all attachments, including any copies thereof, and inform the sender that you have deleted the e-
  mail, all attachments and copies thereof.



  From: Bryan Morgan <bmorgan@slatelawgroup.com>
  Date: Monday, December 21, 2020 at 5:17 PM
  To: Motlagh, Jasmin F. <jmotlagh@cooley.com>, Wynn, Summer <swynn@cooley.com>,
  Staten, Jayme <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
  Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>, Branden Sigua
  <bsigua@slatelawgroup.com>, Bryan Blanco <bblanco@slatelawgroup.com>, Joel Feldman
  <jfeldman@slatelawgroup.com>, Esther Hernandez <ehernandez@slatelawgroup.com>
  Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

  Dear Counsel:

  As agreed during our Rule 26 meet and confer, attached is the Joint Motion to Extend Initial Disclosures
  and Joint Discovery Report. Please revert with your proposed tracked changes.

  Additionally, we will be submitting the proposed Joint Discovery Plan to your office by mid‐January in
  anticipation of the January 29, 2021, submission date.

  Please let us know if you have any questions or concerns.

  Regards,

  Bryan Morgan

  <image004.png>
  <image005.gif>
  <image006.gif>
  CONFIDENTIAL COMMUNICATION

  E-mails from this firm normally contain confidential and privileged material and are for the sole use of the
  intended recipient. Use or distribution by an unintended recipient is prohibited and may be a violation of law. If you
  believe that you received this e-mail in error, then please do not read this e-mail or any attached items, please delete
  the e-mail and all attachments, including any copies thereof, and inform the sender that you have deleted the e-
  mail, all attachments and copies thereof.



  From: Bryan Morgan <bmorgan@slatelawgroup.com>
  Date: Friday, December 18, 2020 at 1:41 PM
  To: Motlagh, Jasmin F. <jmotlagh@cooley.com>, Kelly DuFord Williams
  <kedwilliams@slatelawgroup.com>, Branden Sigua <bsigua@slatelawgroup.com>, Bryan
  Blanco <bblanco@slatelawgroup.com>
  Cc: Wynn, Summer <swynn@cooley.com>, Staten, Jayme <jstaten@cooley.com>, Salas, Marisa
  <msalas@cooley.com>
  Subject: Re: Slate adv. Dahlin, et al

  Thank you, Jasmin! We will get the joint motion over to you as soon as possible.

                                                             2
                                                        Exhibit E
                                                         Pg. 18
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.338 Page 16 of 205


  Regards,

  Bryan Morgan

  <image007.png>
  <image008.gif>
  <image009.gif>
  CONFIDENTIAL COMMUNICATION

  E-mails from this firm normally contain confidential and privileged material and are for the sole use of the
  intended recipient. Use or distribution by an unintended recipient is prohibited and may be a violation of law. If you
  believe that you received this e-mail in error, then please do not read this e-mail or any attached items, please delete
  the e-mail and all attachments, including any copies thereof, and inform the sender that you have deleted the e-
  mail, all attachments and copies thereof.



  From: Motlagh, Jasmin F. <jmotlagh@cooley.com>
  Date: Friday, December 18, 2020 at 1:24 PM
  To: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>, Bryan Morgan
  <bmorgan@slatelawgroup.com>, Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
  <bblanco@slatelawgroup.com>
  Cc: Wynn, Summer <swynn@cooley.com>, Christine Robles <crobles@slatelawgroup.com>,
  Staten, Jayme <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
  Subject: RE: Slate adv. Dahlin, et al

  Hi all,

  We are following up to confirm that the parties held their Rule 26(f) conference today and to outline
  what was discussed and agreed upon. The parties agreed to submit their initial Rule 26(a) disclosures
  and Rule 26(f) report on January 29, 2021. Plaintiff will draft a joint motion and proposed order to the
  Court with these deadlines. The parties further agreed that Plaintiff will draft the Rule 26(f) report and
  will submit it to Defendants for comments/revisions by a certain date, and that Plaintiff will let
  Defendants know when it anticipates providing a draft.

  Thank you,
  Jasmin

  From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
  Sent: Friday, December 18, 2020 9:58 AM
  To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Bryan Morgan <bmorgan@slatelawgroup.com>;
  Branden Sigua <bsigua@slatelawgroup.com>; Bryan Blanco <bblanco@slatelawgroup.com>
  Cc: Wynn, Summer <swynn@cooley.com>; Christine Robles <crobles@slatelawgroup.com>; Staten,
  Jayme <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
  Subject: Re: Slate adv. Dahlin, et al

  [External]

  That works for me. just in case I also cc'd a few other associates so we can make sure someone is there.
  Also, Joel is OOO so Bryan Morgan is also cc'd on this email

  On Fri, Dec 18, 2020 at 9:55 AM Motlagh, Jasmin F. <jmotlagh@cooley.com> wrote:

   We are available between 1:00 and 2:00 p.m. If that works, I will circulate a dial‐in for 1:00 p.m.
                                                             3
                                                        Exhibit E
                                                         Pg. 19
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.339 Page 17 of 205



  From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
  Sent: Friday, December 18, 2020 8:39 AM
  To: Motlagh, Jasmin F. <jmotlagh@cooley.com>
  Cc: Wynn, Summer <swynn@cooley.com>; Christine Robles <crobles@slatelawgroup.com>; Staten,
  Jayme <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
  Subject: Re: Slate adv. Dahlin, et al



  [External]



  Anytime today :)



  On Fri, Dec 18, 2020 at 8:35 AM Motlagh, Jasmin F. <jmotlagh@cooley.com> wrote:

   Counsel,



   Following up on the below, we have yet to receive your availability to meet and confer. Let us know
   when you are available to confer.



   Thank you,

   Jasmin



   From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
   Sent: Monday, December 14, 2020 10:59 AM
   To: Wynn, Summer <swynn@cooley.com>
   Cc: Christine Robles <crobles@slatelawgroup.com>; Motlagh, Jasmin F. <jmotlagh@cooley.com>;
   Staten, Jayme <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
   Subject: Re: Slate adv. Dahlin, et al



   [External]



   I will find time for it to happen this week.


                                                      4
                                                  Exhibit E
                                                   Pg. 20
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.340 Page 18 of 205



   On Mon, Dec 14, 2020 at 10:13 AM Wynn, Summer <swynn@cooley.com> wrote:

    The rules contemplate a meaningful discussion. Let us know the availability of counsel of
    record, even if later this week.



    From: Christine Robles <crobles@slatelawgroup.com>
    Sent: Monday, December 14, 2020 10:09 AM
    To: Wynn, Summer <swynn@cooley.com>
    Cc: Kelly Williams DuFord <kedwilliams@slatelawgroup.com>; Motlagh, Jasmin F.
    <jmotlagh@cooley.com>; Staten, Jayme <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
    Subject: Re: Slate adv. Dahlin, et al



    [External]



    We literally have all day depositions. I will see if someone can do it.




    On Mon, Dec 14, 2020 at 8:59 AM Wynn, Summer <swynn@cooley.com> wrote:

     Counsel – pursuant to the Rules, Monday December 14 is the last day for the parties to meet
     and confer under Rule 26(f). Please let us know when you are available to confer.



     Thanks,

     Summer



     Summer Wynn

     Partner

     Cooley LLP

     4401 Eastgate Mall

     San Diego, CA 92121-1909

     +1 858 550 6030 office

     +1 858 550 6420 fax

     swynn@cooley.com

                                                       5
                                                  Exhibit E
                                                   Pg. 21
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.341 Page 19 of 205
        www.cooley.com/swynn




        Cooley is committed to racial justice


        Cooley is one of Fortune’s 100 Best Companies to Work For




        This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any
        unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by
        reply email and destroy all copies of the original message. If you are the intended recipient, please be advised that the content of this
        message is subject to access, review and disclosure by the sender's Email System Administrator.




    This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any
    unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply
    email and destroy all copies of the original message. If you are the intended recipient, please be advised that the content of this
    message is subject to access, review and disclosure by the sender's Email System Administrator.




   ‐‐

           To help protect y our priv acy ,
           Micro so ft Office prev ented
           auto matic downlo ad o f this
           picture from the Internet.




           To help protect y our priv acy ,   To help protect y our priv acy ,   To help protect y our priv acy ,   To help protect y our priv acy ,
           Micro so ft Office prev ented      Micro so ft Office prev ented      Micro so ft Office prev ented      Micro so ft Office prev ented
           auto matic downlo ad o f this      auto matic downlo ad o f this      auto matic downlo ad o f this      auto matic downlo ad o f this
           picture from the Internet.         picture from the Internet.         picture from the Internet.         picture from the Internet.




   CONFIDENTIAL COMMUNICATION
   E-mails from this firm normally contain confidential and privileged material, and are for the sole use of the
   intended recipient. Use or distribution by an unintended recipient is prohibited and may be a violation of law. If you
   believe that you received this e-mail in error, please do not read this e-mail or any attached items, please delete
   the e-mail and all attachments, including any copies thereof, and inform the sender that you have deleted the e-
   mail, all attachments and copies thereof.




   This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any
   unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply


                                                                                                                                                           6
                                                                                                                                                       Exhibit E
                                                                                                                                                        Pg. 22
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.342 Page 20 of 205
       email and destroy all copies of the original message. If you are the intended recipient, please be advised that the content of this message
       is subject to access, review and disclosure by the sender's Email System Administrator.




   ‐‐

                             To help protect y our priv acy ,
                             Micro so ft Office prev ented
                             auto matic downlo ad o f this
                             picture from the Internet.




                             To help protect y our priv acy ,                      To help protect y our priv acy ,                      To help protect y our priv acy ,                      To help protect y our priv acy ,
                             Micro so ft Office prev ented                         Micro so ft Office prev ented                         Micro so ft Office prev ented                         Micro so ft Office prev ented
                             auto matic downlo ad o f this                         auto matic downlo ad o f this                         auto matic downlo ad o f this                         auto matic downlo ad o f this
                             picture from the Internet.                            picture from the Internet.                            picture from the Internet.                            picture from the Internet.




                             To help protect y our priv acy ,
                             Micro so ft Office prev ented
                             auto matic downlo ad o f this
                             picture from the Internet.




   CONFIDENTIAL COMMUNICATION
   E-mails from this firm normally contain confidential and privileged material, and are for the sole use of the
   intended recipient. Use or distribution by an unintended recipient is prohibited and may be a violation of law. If you
   believe that you received this e-mail in error, please do not read this e-mail or any attached items, please delete the
   e-mail and all attachments, including any copies thereof, and inform the sender that you have deleted the e-mail, all
   attachments and copies thereof.




   This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any
   unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply
   email and destroy all copies of the original message. If you are the intended recipient, please be advised that the content of this message is
   subject to access, review and disclosure by the sender's Email System Administrator.




  ‐‐
          To help protect y our priv acy ,
          Micro so ft Office prev ented
          auto matic downlo ad o f this
          picture from the Internet.




          To help protect y our priv acy ,                      To help protect y our priv acy ,                      To help protect y our priv acy ,                      To help protect y our priv acy ,
          Micro so ft Office prev ented                         Micro so ft Office prev ented                         Micro so ft Office prev ented                         Micro so ft Office prev ented
          auto matic downlo ad o f this                         auto matic downlo ad o f this                         auto matic downlo ad o f this                         auto matic downlo ad o f this
          picture from the Internet.                            picture from the Internet.                            picture from the Internet.                            picture from the Internet.




          To help protect y our priv acy ,
          Micro so ft Office prev ented
          auto matic downlo ad o f this
          picture from the Internet.




  CONFIDENTIAL COMMUNICATION
  E-mails from this firm normally contain confidential and privileged material, and are for the sole use of the
  intended recipient. Use or distribution by an unintended recipient is prohibited and may be a violation of law. If you
  believe that you received this e-mail in error, please do not read this e-mail or any attached items, please delete the
  e-mail and all attachments, including any copies thereof, and inform the sender that you have deleted the e-mail, all
  attachments and copies thereof.



  This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized
  review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy
                                                                                                                                                                                                                                      7
                                                                                                                                                                                                                                  Exhibit E
                                                                                                                                                                                                                                   Pg. 23
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.343 Page 21 of 205
  all copies of the original message. If you are the intended recipient, please be advised that the content of this message is subject to access,
  review and disclosure by the sender's Email System Administrator.




  This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized
  review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy
  all copies of the original message. If you are the intended recipient, please be advised that the content of this message is subject to access,
  review and disclosure by the sender's Email System Administrator.




                                                                          8
                                                                   Exhibit E
                                                                    Pg. 24
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.344 Page 22 of 205




                               Exhibit F
                                   Exhibit F
                                    Pg. 25
    Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.345 Page 23 of 205


Motlagh, Jasmin F.

From:                 Kelly Williams DuFord <kedwilliams@slatelawgroup.com>
Sent:                 Monday, December 21, 2020 7:43 PM
To:                   Bryan Morgan
Cc:                   Wynn, Summer; Motlagh, Jasmin F.; Staten, Jayme; Salas, Marisa; Branden Sigua; Bryan Blanco; Joel
                      Feldman; Esther Hernandez
Subject:              Re: Slate adv. Dahlin, et al. - Joint Motion


[External]

360 asked for comment ..... I will let them know summer can’t grant a 48 hour extension for dying people and kids in
CoVid. It’s nuts ... no wonder click up hated Cooley to begin with

Also we need to maybe meet and confer on the dark web weird stuff we got about                        ?

Someone is hell bent on exposing                   ....                                                   ??

Idk— but 48 hours and this must be worth it to click up because                                                                    .

Sent from my iPhone



        On Dec 21, 2020, at 6:25 PM, Bryan Morgan <bmorgan@slatelawgroup.com> wrote:


        Ok, third time’s a charm? Fingers crossed!

        Thanks,

        Bryan Morgan

        <image001.png>
        <image002.gif>
        <image003.gif>
        CONFIDENTIAL COMMUNICATION

        E-mails from this firm normally contain confidential and privileged material and are for the sole use of the
        intended recipient. Use or distribution by an unintended recipient is prohibited and may be a violation of law. If you
        believe that you received this e-mail in error, then please do not read this e-mail or any attached items, please delete
        the e-mail and all attachments, including any copies thereof, and inform the sender that you have deleted the e-
        mail, all attachments and copies thereof.



        From: Bryan Morgan <bmorgan@slatelawgroup.com>
        Date: Monday, December 21, 2020 at 6:17 PM
        To: Wynn, Summer <swynn@cooley.com>, Motlagh, Jasmin F. <jmotlagh@cooley.com>,
        Staten, Jayme <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
        Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>, Branden Sigua
        <bsigua@slatelawgroup.com>, Bryan Blanco <bblanco@slatelawgroup.com>, Joel Feldman


                                                                   1
                                                              Exhibit F
                                                               Pg. 26
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.346 Page 24 of 205

  <jfeldman@slatelawgroup.com>, Esther Hernandez <ehernandez@slatelawgroup.com>
  Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

  It goes to the Box app at Box.com. Let me reboot and see if they will attach. Resending in just a few.

  Thanks,

  Bryan Morgan

  <image004.png>
  <image005.gif>
  <image006.gif>
  CONFIDENTIAL COMMUNICATION

  E-mails from this firm normally contain confidential and privileged material and are for the sole use of the
  intended recipient. Use or distribution by an unintended recipient is prohibited and may be a violation of law. If you
  believe that you received this e-mail in error, then please do not read this e-mail or any attached items, please delete
  the e-mail and all attachments, including any copies thereof, and inform the sender that you have deleted the e-
  mail, all attachments and copies thereof.



  From: Wynn, Summer <swynn@cooley.com>
  Date: Monday, December 21, 2020 at 6:13 PM
  To: Bryan Morgan <bmorgan@slatelawgroup.com>, Motlagh, Jasmin F.
  <jmotlagh@cooley.com>, Staten, Jayme <jstaten@cooley.com>, Salas, Marisa
  <msalas@cooley.com>
  Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>, Branden Sigua
  <bsigua@slatelawgroup.com>, Bryan Blanco <bblanco@slatelawgroup.com>, Joel Feldman
  <jfeldman@slatelawgroup.com>, Esther Hernandez <ehernandez@slatelawgroup.com>
  Subject: RE: Slate adv. Dahlin, et al. ‐ Joint Motion

  We cannot click on an unauthorized link. What does the link go to?

  Ok if you want to send them as attachments tomorrow.

  From: Bryan Morgan <bmorgan@slatelawgroup.com>
  Sent: Monday, December 21, 2020 6:12 PM
  To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Wynn, Summer <swynn@cooley.com>; Staten, Jayme
  <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
  Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>; Branden Sigua
  <bsigua@slatelawgroup.com>; Bryan Blanco <bblanco@slatelawgroup.com>; Joel Feldman
  <jfeldman@slatelawgroup.com>; Esther Hernandez <ehernandez@slatelawgroup.com>
  Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

  [External]

  I’m not sure what is going on with my mail app. Please use this link to download through Box. Let me
  know if you have any issues, and thanks for confirmation.

  Thanks,

  Bryan Morgan

  <image007.png>
                                                             2
                                                        Exhibit F
                                                         Pg. 27
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.347 Page 25 of 205
  <image008.gif>
  <image009.gif>
  CONFIDENTIAL COMMUNICATION

  E-mails from this firm normally contain confidential and privileged material and are for the sole use of the
  intended recipient. Use or distribution by an unintended recipient is prohibited and may be a violation of law. If you
  believe that you received this e-mail in error, then please do not read this e-mail or any attached items, please delete
  the e-mail and all attachments, including any copies thereof, and inform the sender that you have deleted the e-
  mail, all attachments and copies thereof.



  From: Motlagh, Jasmin F. <jmotlagh@cooley.com>
  Date: Monday, December 21, 2020 at 6:07 PM
  To: Bryan Morgan <bmorgan@slatelawgroup.com>, Wynn, Summer <swynn@cooley.com>,
  Staten, Jayme <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
  Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>, Branden Sigua
  <bsigua@slatelawgroup.com>, Bryan Blanco <bblanco@slatelawgroup.com>, Joel Feldman
  <jfeldman@slatelawgroup.com>, Esther Hernandez <ehernandez@slatelawgroup.com>
  Subject: RE: Slate adv. Dahlin, et al. ‐ Joint Motion

  Hi Bryan,

  The document was not attached to either email. Please resend.

  Thank you,
  Jasmin

  From: Bryan Morgan <bmorgan@slatelawgroup.com>
  Sent: Monday, December 21, 2020 5:21 PM
  To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Wynn, Summer <swynn@cooley.com>; Staten, Jayme
  <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
  Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>; Branden Sigua
  <bsigua@slatelawgroup.com>; Bryan Blanco <bblanco@slatelawgroup.com>; Joel Feldman
  <jfeldman@slatelawgroup.com>; Esther Hernandez <ehernandez@slatelawgroup.com>
  Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

  [External]

  Dear Counsel:

  On my end it appears the documents were not attached despite seeing them on the email. If you did
  receive the documents on the first email, please disregard.

  Thanks,

  Bryan Morgan

  <image010.png>
  <image011.gif>
  <image012.gif>
  CONFIDENTIAL COMMUNICATION

  E-mails from this firm normally contain confidential and privileged material and are for the sole use of the
  intended recipient. Use or distribution by an unintended recipient is prohibited and may be a violation of law. If you
  believe that you received this e-mail in error, then please do not read this e-mail or any attached items, please delete
                                                             3
                                                        Exhibit F
                                                         Pg. 28
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.348 Page 26 of 205
  the e-mail and all attachments, including any copies thereof, and inform the sender that you have deleted the e-
  mail, all attachments and copies thereof.



  From: Bryan Morgan <bmorgan@slatelawgroup.com>
  Date: Monday, December 21, 2020 at 5:17 PM
  To: Motlagh, Jasmin F. <jmotlagh@cooley.com>, Wynn, Summer <swynn@cooley.com>,
  Staten, Jayme <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
  Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>, Branden Sigua
  <bsigua@slatelawgroup.com>, Bryan Blanco <bblanco@slatelawgroup.com>, Joel Feldman
  <jfeldman@slatelawgroup.com>, Esther Hernandez <ehernandez@slatelawgroup.com>
  Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

  Dear Counsel:

  As agreed during our Rule 26 meet and confer, attached is the Joint Motion to Extend Initial Disclosures
  and Joint Discovery Report. Please revert with your proposed tracked changes.

  Additionally, we will be submitting the proposed Joint Discovery Plan to your office by mid‐January in
  anticipation of the January 29, 2021, submission date.

  Please let us know if you have any questions or concerns.

  Regards,

  Bryan Morgan

  <image013.png>
  <image014.gif>
  <image015.gif>
  CONFIDENTIAL COMMUNICATION

  E-mails from this firm normally contain confidential and privileged material and are for the sole use of the
  intended recipient. Use or distribution by an unintended recipient is prohibited and may be a violation of law. If you
  believe that you received this e-mail in error, then please do not read this e-mail or any attached items, please delete
  the e-mail and all attachments, including any copies thereof, and inform the sender that you have deleted the e-
  mail, all attachments and copies thereof.



  From: Bryan Morgan <bmorgan@slatelawgroup.com>
  Date: Friday, December 18, 2020 at 1:41 PM
  To: Motlagh, Jasmin F. <jmotlagh@cooley.com>, Kelly DuFord Williams
  <kedwilliams@slatelawgroup.com>, Branden Sigua <bsigua@slatelawgroup.com>, Bryan
  Blanco <bblanco@slatelawgroup.com>
  Cc: Wynn, Summer <swynn@cooley.com>, Staten, Jayme <jstaten@cooley.com>, Salas, Marisa
  <msalas@cooley.com>
  Subject: Re: Slate adv. Dahlin, et al

  Thank you, Jasmin! We will get the joint motion over to you as soon as possible.

  Regards,

  Bryan Morgan

                                                             4
                                                        Exhibit F
                                                         Pg. 29
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.349 Page 27 of 205

  <image016.png>
  <image017.gif>
  <image018.gif>
  CONFIDENTIAL COMMUNICATION

  E-mails from this firm normally contain confidential and privileged material and are for the sole use of the
  intended recipient. Use or distribution by an unintended recipient is prohibited and may be a violation of law. If you
  believe that you received this e-mail in error, then please do not read this e-mail or any attached items, please delete
  the e-mail and all attachments, including any copies thereof, and inform the sender that you have deleted the e-
  mail, all attachments and copies thereof.



  From: Motlagh, Jasmin F. <jmotlagh@cooley.com>
  Date: Friday, December 18, 2020 at 1:24 PM
  To: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>, Bryan Morgan
  <bmorgan@slatelawgroup.com>, Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
  <bblanco@slatelawgroup.com>
  Cc: Wynn, Summer <swynn@cooley.com>, Christine Robles <crobles@slatelawgroup.com>,
  Staten, Jayme <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
  Subject: RE: Slate adv. Dahlin, et al

  Hi all,

  We are following up to confirm that the parties held their Rule 26(f) conference today and to outline
  what was discussed and agreed upon. The parties agreed to submit their initial Rule 26(a) disclosures
  and Rule 26(f) report on January 29, 2021. Plaintiff will draft a joint motion and proposed order to the
  Court with these deadlines. The parties further agreed that Plaintiff will draft the Rule 26(f) report and
  will submit it to Defendants for comments/revisions by a certain date, and that Plaintiff will let
  Defendants know when it anticipates providing a draft.

  Thank you,
  Jasmin

  From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
  Sent: Friday, December 18, 2020 9:58 AM
  To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Bryan Morgan <bmorgan@slatelawgroup.com>;
  Branden Sigua <bsigua@slatelawgroup.com>; Bryan Blanco <bblanco@slatelawgroup.com>
  Cc: Wynn, Summer <swynn@cooley.com>; Christine Robles <crobles@slatelawgroup.com>; Staten,
  Jayme <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
  Subject: Re: Slate adv. Dahlin, et al

  [External]

  That works for me. just in case I also cc'd a few other associates so we can make sure someone is there.
  Also, Joel is OOO so Bryan Morgan is also cc'd on this email

  On Fri, Dec 18, 2020 at 9:55 AM Motlagh, Jasmin F. <jmotlagh@cooley.com> wrote:

   We are available between 1:00 and 2:00 p.m. If that works, I will circulate a dial‐in for 1:00 p.m.




                                                             5
                                                        Exhibit F
                                                         Pg. 30
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.350 Page 28 of 205

  From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
  Sent: Friday, December 18, 2020 8:39 AM
  To: Motlagh, Jasmin F. <jmotlagh@cooley.com>
  Cc: Wynn, Summer <swynn@cooley.com>; Christine Robles <crobles@slatelawgroup.com>; Staten,
  Jayme <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
  Subject: Re: Slate adv. Dahlin, et al



  [External]



  Anytime today :)



  On Fri, Dec 18, 2020 at 8:35 AM Motlagh, Jasmin F. <jmotlagh@cooley.com> wrote:

   Counsel,



   Following up on the below, we have yet to receive your availability to meet and confer. Let us know
   when you are available to confer.



   Thank you,

   Jasmin



   From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
   Sent: Monday, December 14, 2020 10:59 AM
   To: Wynn, Summer <swynn@cooley.com>
   Cc: Christine Robles <crobles@slatelawgroup.com>; Motlagh, Jasmin F. <jmotlagh@cooley.com>;
   Staten, Jayme <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
   Subject: Re: Slate adv. Dahlin, et al



   [External]



   I will find time for it to happen this week.




                                                      6
                                                  Exhibit F
                                                   Pg. 31
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.351 Page 29 of 205

   On Mon, Dec 14, 2020 at 10:13 AM Wynn, Summer <swynn@cooley.com> wrote:

    The rules contemplate a meaningful discussion. Let us know the availability of counsel of
    record, even if later this week.



    From: Christine Robles <crobles@slatelawgroup.com>
    Sent: Monday, December 14, 2020 10:09 AM
    To: Wynn, Summer <swynn@cooley.com>
    Cc: Kelly Williams DuFord <kedwilliams@slatelawgroup.com>; Motlagh, Jasmin F.
    <jmotlagh@cooley.com>; Staten, Jayme <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
    Subject: Re: Slate adv. Dahlin, et al



    [External]



    We literally have all day depositions. I will see if someone can do it.



    On Mon, Dec 14, 2020 at 8:59 AM Wynn, Summer <swynn@cooley.com> wrote:

     Counsel – pursuant to the Rules, Monday December 14 is the last day for the parties to meet
     and confer under Rule 26(f). Please let us know when you are available to confer.



     Thanks,

     Summer



     Summer Wynn

     Partner

     Cooley LLP

     4401 Eastgate Mall

     San Diego, CA 92121-1909

     +1 858 550 6030 office

     +1 858 550 6420 fax

     swynn@cooley.com

     www.cooley.com/swynn


                                                       7
                                                  Exhibit F
                                                   Pg. 32
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.352 Page 30 of 205


        Cooley is committed to racial justice


        Cooley is one of Fortune’s 100 Best Companies to Work For




        This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any
        unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by
        reply email and destroy all copies of the original message. If you are the intended recipient, please be advised that the content of this
        message is subject to access, review and disclosure by the sender's Email System Administrator.




    This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any
    unauthorized review, use, disclosure or distr bution is prohibited. If you are not the intended recipient, please contact the sender by reply
    email and destroy all copies of the original message. If you are the intended recipient, please be advised that the content of this
    message is subject to access, review and disclosure by the sender's Email System Administrator.




   ‐‐

   <image019.jpg>




   <image019.jpg>
   <image019.jpg>

   <image019.jpg>

   <image019.jpg>


   CONFIDENTIAL COMMUNICATION
   E-mails from this firm normally contain confidential and privileged material, and are for the sole use of the
   intended recipient. Use or distribution by an unintended recipient is prohibited and may be a violation of law. If you
   believe that you received this e-mail in error, please do not read this e-mail or any attached items, please delete
   the e-mail and all attachments, including any copies thereof, and inform the sender that you have deleted the e-
   mail, all attachments and copies thereof.




                                                                          8
                                                                   Exhibit F
                                                                    Pg. 33
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.353 Page 31 of 205

       This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any
       unauthorized review, use, disclosure or distribution is proh bited. If you are not the intended recipient, please contact the sender by reply
       email and destroy all copies of the original message. If you are the intended recipient, please be advised that the content of this message
       is subject to access, review and disclosure by the sender's Email System Administrator.




   ‐‐

   <image019.jpg>




   <image019.jpg>
   <image019.jpg>

   <image019.jpg>

   <image019.jpg>




   <image019.jpg>

   CONFIDENTIAL COMMUNICATION
   E-mails from this firm normally contain confidential and privileged material, and are for the sole use of the
   intended recipient. Use or distribution by an unintended recipient is prohibited and may be a violation of law. If you
   believe that you received this e-mail in error, please do not read this e-mail or any attached items, please delete the
   e-mail and all attachments, including any copies thereof, and inform the sender that you have deleted the e-mail, all
   attachments and copies thereof.




   This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any
   unauthorized review, use, disclosure or distribution is proh bited. If you are not the intended recipient, please contact the sender by reply
   email and destroy all copies of the original message. If you are the intended recipient, please be advised that the content of this message is
   subject to access, review and disclosure by the sender's Email System Administrator.




  ‐‐
  <image019.jpg>

  <image019.jpg>
  <image019.jpg>

  <image019.jpg>

  <image019.jpg>



  <image019.jpg>
                                                                           9
                                                                     Exhibit F
                                                                      Pg. 34
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.354 Page 32 of 205
  CONFIDENTIAL COMMUNICATION
  E-mails from this firm normally contain confidential and privileged material, and are for the sole use of the
  intended recipient. Use or distribution by an unintended recipient is prohibited and may be a violation of law. If you
  believe that you received this e-mail in error, please do not read this e-mail or any attached items, please delete the
  e-mail and all attachments, including any copies thereof, and inform the sender that you have deleted the e-mail, all
  attachments and copies thereof.



  This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized
  review, use, disclosure or distr bution is proh bited. If you are not the intended recipient, please contact the sender by reply email and destroy
  all copies of the original message. If you are the intended recipient, please be advised that the content of this message is subject to access,
  review and disclosure by the sender's Email System Administrator.




  This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized
  review, use, disclosure or distr bution is proh bited. If you are not the intended recipient, please contact the sender by reply email and destroy
  all copies of the original message. If you are the intended recipient, please be advised that the content of this message is subject to access,
  review and disclosure by the sender's Email System Administrator.




  This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized
  review, use, disclosure or distr bution is proh bited. If you are not the intended recipient, please contact the sender by reply email and destroy
  all copies of the original message. If you are the intended recipient, please be advised that the content of this message is subject to access,
  review and disclosure by the sender's Email System Administrator.


  <[D‐1] Joint Motion to Extend Discovery (BRM) 12‐21‐2020.docx>
  <[D‐1] Order Granting Joint Motion to Extend Discovery (BRM) 12‐21‐2020.docx>




                                                                         10
                                                                   Exhibit F
                                                                    Pg. 35
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.355 Page 33 of 205




                               Exhibit G
                                   Exhibit G
                                    Pg. 36
     Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.356 Page 34 of 205


Motlagh, Jasmin F.

From:                Wynn, Summer
Sent:                Monday, December 21, 2020 7:52 PM
To:                  Kelly Williams DuFord
Cc:                  Motlagh, Jasmin F.; Joel Feldman
Subject:             RE: Slate v. Dahlin, et al.


Counsel,

I did just get a message from you from Joel’s phone number. And I was about to call you back in response to
your request to meet and confer. But I’m now going to have your message transcribed, because it does not say
any of the below. (And I have now received two other emails from you on another email string, which I will
respond to separately.)

Joel reached out around 4:30 PM today to ask for an extension because his father had been sick. He did not say
anything about you or your children.

After Joel told me that he was “the only one in the office” working on this brief, I asked him why you and
Christine as counsel of record were not able to work on it. He did not say anything about you needing more
time, let alone you needing more time because of a sick child, and I’m going to refrain (for now) from putting in
writing what he said about Christine.

I told him that I had sincere sympathy for his father being sick, and that I would discuss the request with my
clients. After discussing with them, I sent the email below.

I did not request or say anything about needing a declaration. This has nothing to do with me, my emotions or
my morals. I will reiterate my repeated requests that you engage in professional email communications and
avoid personal attacks.




From: Kelly Williams DuFord <kedwilliams@slatelawgroup.com>
Sent: Monday, December 21, 2020 7:31 PM
To: Wynn, Summer <swynn@cooley.com>
Cc: Motlagh, Jasmin F. <jmotlagh@cooley.com>
Subject: Re: Slate v. Dahlin, et al.

[External]

You will get the declaration you need my 4 year in the hospital...., and Joel’s dad is dying and a navy doctor veteran....
Jesus you have no soul.

Sent from my iPhone


        On Dec 21, 2020, at 7:18 PM, Kelly Williams DuFord <kedwilliams@slatelawgroup.com> wrote:

        Just left you a message from Radys with my daughter you knew about on Friday.



                                                              1
                                                        Exhibit G
                                                         Pg. 37
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.357 Page 35 of 205

  We should get the judge on the phone tomorrow ... my daughter has treatment at 9... when can you
  meet and confer with judge, Joel will schedule the 48 extension request....his dad is literally on his
  deathbed due to covid ... damn summer ...

  Did I mention Joel’s dad is in navy hospital currently??? Dying

  I pray for you have an amazing argument... cause your morals and emotions are concerning...

  You need to ground yourself

  Sent from my iPhone


          On Dec 21, 2020, at 6:52 PM, Wynn, Summer <swynn@cooley.com> wrote:


          Joel,

          I’m writing to follow-up on our telephone conversation earlier this evening. I’m
          sorry to hear that your father has been sick.

          After Defendants agreed to give Plaintiff an extension of time for the opposition
          brief, the briefing schedule was set by stipulation and court order on November
          19, 2020. Given the timing and nature of your request, and because the schedule
          was set by Court order, Defendants are unable to grant an extension of time.


          Summer Wynn
          Partner
          Cooley LLP
          4401 Eastgate Mall
          San Diego, CA 92121-1909
          +1 858 550 6030 office
          +1 858 550 6420 fax
          swynn@cooley.com
          www.cooley.com/swynn

          Cooley is committed to racial justice

          Cooley is one of Fortune’s 100 Best Companies to Work For




          This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
          information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient,
          please contact the sender by reply email and destroy all copies of the original message. If you are the intended
          recipient, please be advised that the content of this message is subject to access, review and disclosure by the
          sender's Email System Administrator.




                                                                       2
                                                                Exhibit G
                                                                 Pg. 38
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.358 Page 36 of 205




                               Exhibit H
                                   Exhibit H
                                    Pg. 39
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.359 Page 37 of 205




                                   Exhibit H
                                    Pg. 40
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.360 Page 38 of 205
  <image003.gif>
  CONFIDENTIAL COMMUNICATION

  E-mails from this firm normally contain confidential and privileged material and are for the sole use of the
  intended recipient. Use or distribution by an unintended recipient is prohibited and may be a violation of law. If you
  believe that you received this e-mail in error, then please do not read this e-mail or any attached items, please delete
  the e-mail and all attachments, including any copies thereof, and inform the sender that you have deleted the e-
  mail, all attachments and copies thereof.



  From: Bryan Morgan <bmorgan@slatelawgroup.com>
  Date: Monday, December 21, 2020 at 6:17 PM
  To: Wynn, Summer <swynn@cooley.com>, Motlagh, Jasmin F. <jmotlagh@cooley.com>,
  Staten, Jayme <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
  Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>, Branden Sigua
  <bsigua@slatelawgroup.com>, Bryan Blanco <bblanco@slatelawgroup.com>, Joel Feldman
  <jfeldman@slatelawgroup.com>, Esther Hernandez <ehernandez@slatelawgroup.com>
  Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

  It goes to the Box app at Box.com. Let me reboot and see if they will attach. Resending in just a few.

  Thanks,

  Bryan Morgan

  <image004.png>
  <image005.gif>
  <image006.gif>
  CONFIDENTIAL COMMUNICATION

  E-mails from this firm normally contain confidential and privileged material and are for the sole use of the
  intended recipient. Use or distribution by an unintended recipient is prohibited and may be a violation of law. If you
  believe that you received this e-mail in error, then please do not read this e-mail or any attached items, please delete
  the e-mail and all attachments, including any copies thereof, and inform the sender that you have deleted the e-
  mail, all attachments and copies thereof.



  From: Wynn, Summer <swynn@cooley.com>
  Date: Monday, December 21, 2020 at 6:13 PM
  To: Bryan Morgan <bmorgan@slatelawgroup.com>, Motlagh, Jasmin F.
  <jmotlagh@cooley.com>, Staten, Jayme <jstaten@cooley.com>, Salas, Marisa
  <msalas@cooley.com>
  Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>, Branden Sigua
  <bsigua@slatelawgroup.com>, Bryan Blanco <bblanco@slatelawgroup.com>, Joel Feldman
  <jfeldman@slatelawgroup.com>, Esther Hernandez <ehernandez@slatelawgroup.com>
  Subject: RE: Slate adv. Dahlin, et al. ‐ Joint Motion

  We cannot click on an unauthorized link. What does the link go to?

  Ok if you want to send them as attachments tomorrow.

  From: Bryan Morgan <bmorgan@slatelawgroup.com>
  Sent: Monday, December 21, 2020 6:12 PM
  To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Wynn, Summer <swynn@cooley.com>; Staten, Jayme

                                                             2
                                                        Exhibit H
                                                         Pg. 41
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.361 Page 39 of 205

  <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
  Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>; Branden Sigua
  <bsigua@slatelawgroup.com>; Bryan Blanco <bblanco@slatelawgroup.com>; Joel Feldman
  <jfeldman@slatelawgroup.com>; Esther Hernandez <ehernandez@slatelawgroup.com>
  Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

  [External]

  I’m not sure what is going on with my mail app. Please use this link to download through Box. Let me
  know if you have any issues, and thanks for confirmation.

  Thanks,

  Bryan Morgan

  <image007.png>
  <image008.gif>
  <image009.gif>
  CONFIDENTIAL COMMUNICATION

  E-mails from this firm normally contain confidential and privileged material and are for the sole use of the
  intended recipient. Use or distribution by an unintended recipient is prohibited and may be a violation of law. If you
  believe that you received this e-mail in error, then please do not read this e-mail or any attached items, please delete
  the e-mail and all attachments, including any copies thereof, and inform the sender that you have deleted the e-
  mail, all attachments and copies thereof.



  From: Motlagh, Jasmin F. <jmotlagh@cooley.com>
  Date: Monday, December 21, 2020 at 6:07 PM
  To: Bryan Morgan <bmorgan@slatelawgroup.com>, Wynn, Summer <swynn@cooley.com>,
  Staten, Jayme <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
  Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>, Branden Sigua
  <bsigua@slatelawgroup.com>, Bryan Blanco <bblanco@slatelawgroup.com>, Joel Feldman
  <jfeldman@slatelawgroup.com>, Esther Hernandez <ehernandez@slatelawgroup.com>
  Subject: RE: Slate adv. Dahlin, et al. ‐ Joint Motion

  Hi Bryan,

  The document was not attached to either email. Please resend.

  Thank you,
  Jasmin

  From: Bryan Morgan <bmorgan@slatelawgroup.com>
  Sent: Monday, December 21, 2020 5:21 PM
  To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Wynn, Summer <swynn@cooley.com>; Staten, Jayme
  <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
  Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>; Branden Sigua
  <bsigua@slatelawgroup.com>; Bryan Blanco <bblanco@slatelawgroup.com>; Joel Feldman
  <jfeldman@slatelawgroup.com>; Esther Hernandez <ehernandez@slatelawgroup.com>
  Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

  [External]

                                                             3
                                                        Exhibit H
                                                         Pg. 42
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.362 Page 40 of 205


  Dear Counsel:

  On my end it appears the documents were not attached despite seeing them on the email. If you did
  receive the documents on the first email, please disregard.

  Thanks,

  Bryan Morgan

  <image010.png>
  <image011.gif>
  <image012.gif>
  CONFIDENTIAL COMMUNICATION

  E-mails from this firm normally contain confidential and privileged material and are for the sole use of the
  intended recipient. Use or distribution by an unintended recipient is prohibited and may be a violation of law. If you
  believe that you received this e-mail in error, then please do not read this e-mail or any attached items, please delete
  the e-mail and all attachments, including any copies thereof, and inform the sender that you have deleted the e-
  mail, all attachments and copies thereof.



  From: Bryan Morgan <bmorgan@slatelawgroup.com>
  Date: Monday, December 21, 2020 at 5:17 PM
  To: Motlagh, Jasmin F. <jmotlagh@cooley.com>, Wynn, Summer <swynn@cooley.com>,
  Staten, Jayme <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
  Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>, Branden Sigua
  <bsigua@slatelawgroup.com>, Bryan Blanco <bblanco@slatelawgroup.com>, Joel Feldman
  <jfeldman@slatelawgroup.com>, Esther Hernandez <ehernandez@slatelawgroup.com>
  Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

  Dear Counsel:

  As agreed during our Rule 26 meet and confer, attached is the Joint Motion to Extend Initial Disclosures
  and Joint Discovery Report. Please revert with your proposed tracked changes.

  Additionally, we will be submitting the proposed Joint Discovery Plan to your office by mid‐January in
  anticipation of the January 29, 2021, submission date.

  Please let us know if you have any questions or concerns.

  Regards,

  Bryan Morgan

  <image013.png>
  <image014.gif>
  <image015.gif>
  CONFIDENTIAL COMMUNICATION

  E-mails from this firm normally contain confidential and privileged material and are for the sole use of the
  intended recipient. Use or distribution by an unintended recipient is prohibited and may be a violation of law. If you
  believe that you received this e-mail in error, then please do not read this e-mail or any attached items, please delete
  the e-mail and all attachments, including any copies thereof, and inform the sender that you have deleted the e-
  mail, all attachments and copies thereof.


                                                             4
                                                        Exhibit H
                                                         Pg. 43
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.363 Page 41 of 205


  From: Bryan Morgan <bmorgan@slatelawgroup.com>
  Date: Friday, December 18, 2020 at 1:41 PM
  To: Motlagh, Jasmin F. <jmotlagh@cooley.com>, Kelly DuFord Williams
  <kedwilliams@slatelawgroup.com>, Branden Sigua <bsigua@slatelawgroup.com>, Bryan
  Blanco <bblanco@slatelawgroup.com>
  Cc: Wynn, Summer <swynn@cooley.com>, Staten, Jayme <jstaten@cooley.com>, Salas, Marisa
  <msalas@cooley.com>
  Subject: Re: Slate adv. Dahlin, et al

  Thank you, Jasmin! We will get the joint motion over to you as soon as possible.

  Regards,

  Bryan Morgan

  <image016.png>
  <image017.gif>
  <image018.gif>
  CONFIDENTIAL COMMUNICATION

  E-mails from this firm normally contain confidential and privileged material and are for the sole use of the
  intended recipient. Use or distribution by an unintended recipient is prohibited and may be a violation of law. If you
  believe that you received this e-mail in error, then please do not read this e-mail or any attached items, please delete
  the e-mail and all attachments, including any copies thereof, and inform the sender that you have deleted the e-
  mail, all attachments and copies thereof.



  From: Motlagh, Jasmin F. <jmotlagh@cooley.com>
  Date: Friday, December 18, 2020 at 1:24 PM
  To: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>, Bryan Morgan
  <bmorgan@slatelawgroup.com>, Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
  <bblanco@slatelawgroup.com>
  Cc: Wynn, Summer <swynn@cooley.com>, Christine Robles <crobles@slatelawgroup.com>,
  Staten, Jayme <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
  Subject: RE: Slate adv. Dahlin, et al

  Hi all,

  We are following up to confirm that the parties held their Rule 26(f) conference today and to outline
  what was discussed and agreed upon. The parties agreed to submit their initial Rule 26(a) disclosures
  and Rule 26(f) report on January 29, 2021. Plaintiff will draft a joint motion and proposed order to the
  Court with these deadlines. The parties further agreed that Plaintiff will draft the Rule 26(f) report and
  will submit it to Defendants for comments/revisions by a certain date, and that Plaintiff will let
  Defendants know when it anticipates providing a draft.

  Thank you,
  Jasmin

  From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
  Sent: Friday, December 18, 2020 9:58 AM
  To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Bryan Morgan <bmorgan@slatelawgroup.com>;
  Branden Sigua <bsigua@slatelawgroup.com>; Bryan Blanco <bblanco@slatelawgroup.com>
                                                             5
                                                        Exhibit H
                                                         Pg. 44
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.364 Page 42 of 205

  Cc: Wynn, Summer <swynn@cooley.com>; Christine Robles <crobles@slatelawgroup.com>; Staten,
  Jayme <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
  Subject: Re: Slate adv. Dahlin, et al

  [External]

  That works for me. just in case I also cc'd a few other associates so we can make sure someone is there.
  Also, Joel is OOO so Bryan Morgan is also cc'd on this email

  On Fri, Dec 18, 2020 at 9:55 AM Motlagh, Jasmin F. <jmotlagh@cooley.com> wrote:

   We are available between 1:00 and 2:00 p.m. If that works, I will circulate a dial‐in for 1:00 p.m.



   From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
   Sent: Friday, December 18, 2020 8:39 AM
   To: Motlagh, Jasmin F. <jmotlagh@cooley.com>
   Cc: Wynn, Summer <swynn@cooley.com>; Christine Robles <crobles@slatelawgroup.com>; Staten,
   Jayme <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
   Subject: Re: Slate adv. Dahlin, et al



   [External]



   Anytime today :)



   On Fri, Dec 18, 2020 at 8:35 AM Motlagh, Jasmin F. <jmotlagh@cooley.com> wrote:

    Counsel,



    Following up on the below, we have yet to receive your availability to meet and confer. Let us know
    when you are available to confer.



    Thank you,

    Jasmin



    From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
    Sent: Monday, December 14, 2020 10:59 AM
    To: Wynn, Summer <swynn@cooley.com>
                                                       6
                                                  Exhibit H
                                                   Pg. 45
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.365 Page 43 of 205

   Cc: Christine Robles <crobles@slatelawgroup.com>; Motlagh, Jasmin F. <jmotlagh@cooley.com>;
   Staten, Jayme <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
   Subject: Re: Slate adv. Dahlin, et al



   [External]



   I will find time for it to happen this week.



   On Mon, Dec 14, 2020 at 10:13 AM Wynn, Summer <swynn@cooley.com> wrote:

    The rules contemplate a meaningful discussion. Let us know the availability of counsel of
    record, even if later this week.



    From: Christine Robles <crobles@slatelawgroup.com>
    Sent: Monday, December 14, 2020 10:09 AM
    To: Wynn, Summer <swynn@cooley.com>
    Cc: Kelly Williams DuFord <kedwilliams@slatelawgroup.com>; Motlagh, Jasmin F.
    <jmotlagh@cooley.com>; Staten, Jayme <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
    Subject: Re: Slate adv. Dahlin, et al



    [External]



    We literally have all day depositions. I will see if someone can do it.



    On Mon, Dec 14, 2020 at 8:59 AM Wynn, Summer <swynn@cooley.com> wrote:

     Counsel – pursuant to the Rules, Monday December 14 is the last day for the parties to meet
     and confer under Rule 26(f). Please let us know when you are available to confer.



     Thanks,

     Summer



     Summer Wynn
                                                       7
                                                  Exhibit H
                                                   Pg. 46
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.366 Page 44 of 205
        Partner

        Cooley LLP

        4401 Eastgate Mall

        San Diego, CA 92121-1909

        +1 858 550 6030 office

        +1 858 550 6420 fax

        swynn@cooley.com

        www.cooley.com/swynn




        Cooley is committed to racial justice


        Cooley is one of Fortune’s 100 Best Companies to Work For




        This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any
        unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by
        reply email and destroy all copies of the original message. If you are the intended recipient, please be advised that the content of this
        message is subject to access, review and disclosure by the sender's Email System Administrator.




    This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any
    unauthorized review, use, disclosure or distr bution is prohibited. If you are not the intended recipient, please contact the sender by reply
    email and destroy all copies of the original message. If you are the intended recipient, please be advised that the content of this
    message is subject to access, review and disclosure by the sender's Email System Administrator.




   ‐‐

   <image019.jpg>




   <image019.jpg>
   <image019.jpg>
   <image019.jpg>
   <image019.jpg>
                                                                          8
                                                                   Exhibit H
                                                                    Pg. 47
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.367 Page 45 of 205


       CONFIDENTIAL COMMUNICATION
       E-mails from this firm normally contain confidential and privileged material, and are for the sole use of the
       intended recipient. Use or distribution by an unintended recipient is prohibited and may be a violation of law. If you
       believe that you received this e-mail in error, please do not read this e-mail or any attached items, please delete
       the e-mail and all attachments, including any copies thereof, and inform the sender that you have deleted the e-
       mail, all attachments and copies thereof.




       This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any
       unauthorized review, use, disclosure or distribution is proh bited. If you are not the intended recipient, please contact the sender by reply
       email and destroy all copies of the original message. If you are the intended recipient, please be advised that the content of this message
       is subject to access, review and disclosure by the sender's Email System Administrator.




   ‐‐

   <image019.jpg>




   <image019.jpg>
   <image019.jpg>
   <image019.jpg>
   <image019.jpg>




   <image019.jpg>

   CONFIDENTIAL COMMUNICATION
   E-mails from this firm normally contain confidential and privileged material, and are for the sole use of the
   intended recipient. Use or distribution by an unintended recipient is prohibited and may be a violation of law. If you
   believe that you received this e-mail in error, please do not read this e-mail or any attached items, please delete the
   e-mail and all attachments, including any copies thereof, and inform the sender that you have deleted the e-mail, all
   attachments and copies thereof.




   This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any
   unauthorized review, use, disclosure or distribution is proh bited. If you are not the intended recipient, please contact the sender by reply
   email and destroy all copies of the original message. If you are the intended recipient, please be advised that the content of this message is
   subject to access, review and disclosure by the sender's Email System Administrator.




  ‐‐
  <image019.jpg>
                                                                           9
                                                                    Exhibit H
                                                                     Pg. 48
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.368 Page 46 of 205

  <image019.jpg>
  <image019.jpg>
  <image019.jpg>
  <image019.jpg>



  <image019.jpg>
  CONFIDENTIAL COMMUNICATION
  E-mails from this firm normally contain confidential and privileged material, and are for the sole use of the
  intended recipient. Use or distribution by an unintended recipient is prohibited and may be a violation of law. If you
  believe that you received this e-mail in error, please do not read this e-mail or any attached items, please delete the
  e-mail and all attachments, including any copies thereof, and inform the sender that you have deleted the e-mail, all
  attachments and copies thereof.



  This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized
  review, use, disclosure or distr bution is proh bited. If you are not the intended recipient, please contact the sender by reply email and destroy
  all copies of the original message. If you are the intended recipient, please be advised that the content of this message is subject to access,
  review and disclosure by the sender's Email System Administrator.




  This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized
  review, use, disclosure or distr bution is proh bited. If you are not the intended recipient, please contact the sender by reply email and destroy
  all copies of the original message. If you are the intended recipient, please be advised that the content of this message is subject to access,
  review and disclosure by the sender's Email System Administrator.




  This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized
  review, use, disclosure or distr bution is proh bited. If you are not the intended recipient, please contact the sender by reply email and destroy
  all copies of the original message. If you are the intended recipient, please be advised that the content of this message is subject to access,
  review and disclosure by the sender's Email System Administrator.


  <[D-1] Joint Motion to Extend Discovery (BRM) 12-21-2020.docx>
  <[D-1] Order Granting Joint Motion to Extend Discovery (BRM) 12-21-2020.docx>




                                                                         10
                                                                   Exhibit H
                                                                    Pg. 49
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.369 Page 47 of 205




                                Exhibit I
                                   Exhibit I
                                    Pg. 50
    Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.370 Page 48 of 205


Motlagh, Jasmin F.

From:                Kelly Williams DuFord <kedwilliams@slatelawgroup.com>
Sent:                Monday, December 21, 2020 8:21 PM
To:                  Wynn, Summer
Cc:                  Bryan Morgan; Motlagh, Jasmin F.; Staten, Jayme; Salas, Marisa; Branden Sigua; Bryan Blanco; Joel
                     Feldman; Esther Hernandez
Subject:             Re: Slate adv. Dahlin, et al. - Joint Motion


[External]

Call me 6194558311— you saw me on Friday when you damned I meet and confer ...: talk to me and call me or deal with
the court am
...

How much more time do you want from with sick 4 year old?!!

Sent from my iPhone



        On Dec 21, 2020, at 8:14 PM, Wynn, Summer <swynn@cooley.com> wrote:


        Counsel – I again reiterate my repeated requests that you engage in professional email
        communications and avoid personal attacks.

        I also ask that you stop making gross misrepresentations and defamatory statements about me
        and my clients.

        My response to your other emails is attached.

        From: Kelly Williams DuFord <kedwilliams@slatelawgroup.com>
        Sent: Monday, December 21, 2020 7:43 PM
        To: Bryan Morgan <bmorgan@slatelawgroup.com>
        Cc: Wynn, Summer <swynn@cooley.com>; Motlagh, Jasmin F. <jmotlagh@cooley.com>; Staten, Jayme
        <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>; Branden Sigua
        <bsigua@slatelawgroup.com>; Bryan Blanco <bblanco@slatelawgroup.com>; Joel Feldman
        <jfeldman@slatelawgroup.com>; Esther Hernandez <ehernandez@slatelawgroup.com>
        Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

        [External]

        360 asked for comment ..... I will let them know summer can’t grant a 48 hour extension for dying
        people and kids in CoVid. It’s nuts ... no wonder click up hated Cooley to begin with

        Also we need to maybe meet and confer on the dark web weird stuff we got about             ?

        Someone is hell bent on exposing              ....                                             ??



                                                             1
                                                        Exhibit I
                                                         Pg. 51
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.371 Page 49 of 205




                                   Exhibit I
                                    Pg. 52
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.372 Page 50 of 205
       this e-mail or any attached items, please delete the e-mail and all attachments, including any
       copies thereof, and inform the sender that you have deleted the e-mail, all attachments and
       copies thereof.



       From: Wynn, Summer <swynn@cooley.com>
       Date: Monday, December 21, 2020 at 6:13 PM
       To: Bryan Morgan <bmorgan@slatelawgroup.com>, Motlagh, Jasmin F.
       <jmotlagh@cooley.com>, Staten, Jayme <jstaten@cooley.com>, Salas, Marisa
       <msalas@cooley.com>
       Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>, Branden Sigua
       <bsigua@slatelawgroup.com>, Bryan Blanco <bblanco@slatelawgroup.com>,
       Joel Feldman <jfeldman@slatelawgroup.com>, Esther Hernandez
       <ehernandez@slatelawgroup.com>
       Subject: RE: Slate adv. Dahlin, et al. ‐ Joint Motion

       We cannot click on an unauthorized link. What does the link go to?

       Ok if you want to send them as attachments tomorrow.

       From: Bryan Morgan <bmorgan@slatelawgroup.com>
       Sent: Monday, December 21, 2020 6:12 PM
       To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Wynn, Summer <swynn@cooley.com>;
       Staten, Jayme <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
       Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>; Branden Sigua
       <bsigua@slatelawgroup.com>; Bryan Blanco <bblanco@slatelawgroup.com>; Joel
       Feldman <jfeldman@slatelawgroup.com>; Esther Hernandez
       <ehernandez@slatelawgroup.com>
       Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

       [External]

       I’m not sure what is going on with my mail app. Please use this link to download
       through Box. Let me know if you have any issues, and thanks for confirmation.

       Thanks,

       Bryan Morgan

       <image007.png>
       <image008.gif>
       <image009.gif>
       CONFIDENTIAL COMMUNICATION

       E-mails from this firm normally contain confidential and privileged material and are for the sole use
       of the intended recipient. Use or distribution by an unintended recipient is prohibited and may be
       a violation of law. If you believe that you received this e-mail in error, then please do not read
       this e-mail or any attached items, please delete the e-mail and all attachments, including any
       copies thereof, and inform the sender that you have deleted the e-mail, all attachments and
       copies thereof.



       From: Motlagh, Jasmin F. <jmotlagh@cooley.com>
       Date: Monday, December 21, 2020 at 6:07 PM
                                                         3
                                                    Exhibit I
                                                     Pg. 53
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.373 Page 51 of 205

       To: Bryan Morgan <bmorgan@slatelawgroup.com>, Wynn, Summer
       <swynn@cooley.com>, Staten, Jayme <jstaten@cooley.com>, Salas, Marisa
       <msalas@cooley.com>
       Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>, Branden Sigua
       <bsigua@slatelawgroup.com>, Bryan Blanco <bblanco@slatelawgroup.com>,
       Joel Feldman <jfeldman@slatelawgroup.com>, Esther Hernandez
       <ehernandez@slatelawgroup.com>
       Subject: RE: Slate adv. Dahlin, et al. ‐ Joint Motion

       Hi Bryan,

       The document was not attached to either email. Please resend.

       Thank you,
       Jasmin

       From: Bryan Morgan <bmorgan@slatelawgroup.com>
       Sent: Monday, December 21, 2020 5:21 PM
       To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Wynn, Summer <swynn@cooley.com>;
       Staten, Jayme <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
       Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>; Branden Sigua
       <bsigua@slatelawgroup.com>; Bryan Blanco <bblanco@slatelawgroup.com>; Joel
       Feldman <jfeldman@slatelawgroup.com>; Esther Hernandez
       <ehernandez@slatelawgroup.com>
       Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

       [External]

       Dear Counsel:

       On my end it appears the documents were not attached despite seeing them on the
       email. If you did receive the documents on the first email, please disregard.

       Thanks,

       Bryan Morgan

       <image010.png>
       <image011.gif>
       <image012.gif>
       CONFIDENTIAL COMMUNICATION

       E-mails from this firm normally contain confidential and privileged material and are for the sole use
       of the intended recipient. Use or distribution by an unintended recipient is prohibited and may be
       a violation of law. If you believe that you received this e-mail in error, then please do not read
       this e-mail or any attached items, please delete the e-mail and all attachments, including any
       copies thereof, and inform the sender that you have deleted the e-mail, all attachments and
       copies thereof.



       From: Bryan Morgan <bmorgan@slatelawgroup.com>
       Date: Monday, December 21, 2020 at 5:17 PM
       To: Motlagh, Jasmin F. <jmotlagh@cooley.com>, Wynn, Summer
                                                         4
                                                    Exhibit I
                                                     Pg. 54
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.374 Page 52 of 205

       <swynn@cooley.com>, Staten, Jayme <jstaten@cooley.com>, Salas, Marisa
       <msalas@cooley.com>
       Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>, Branden Sigua
       <bsigua@slatelawgroup.com>, Bryan Blanco <bblanco@slatelawgroup.com>,
       Joel Feldman <jfeldman@slatelawgroup.com>, Esther Hernandez
       <ehernandez@slatelawgroup.com>
       Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

       Dear Counsel:

       As agreed during our Rule 26 meet and confer, attached is the Joint Motion to Extend
       Initial Disclosures and Joint Discovery Report. Please revert with your proposed tracked
       changes.

       Additionally, we will be submitting the proposed Joint Discovery Plan to your office by
       mid‐January in anticipation of the January 29, 2021, submission date.

       Please let us know if you have any questions or concerns.

       Regards,

       Bryan Morgan

       <image013.png>
       <image014.gif>
       <image015.gif>
       CONFIDENTIAL COMMUNICATION

       E-mails from this firm normally contain confidential and privileged material and are for the sole use
       of the intended recipient. Use or distribution by an unintended recipient is prohibited and may be
       a violation of law. If you believe that you received this e-mail in error, then please do not read
       this e-mail or any attached items, please delete the e-mail and all attachments, including any
       copies thereof, and inform the sender that you have deleted the e-mail, all attachments and
       copies thereof.



       From: Bryan Morgan <bmorgan@slatelawgroup.com>
       Date: Friday, December 18, 2020 at 1:41 PM
       To: Motlagh, Jasmin F. <jmotlagh@cooley.com>, Kelly DuFord Williams
       <kedwilliams@slatelawgroup.com>, Branden Sigua
       <bsigua@slatelawgroup.com>, Bryan Blanco <bblanco@slatelawgroup.com>
       Cc: Wynn, Summer <swynn@cooley.com>, Staten, Jayme
       <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
       Subject: Re: Slate adv. Dahlin, et al

       Thank you, Jasmin! We will get the joint motion over to you as soon as possible.

       Regards,

       Bryan Morgan

       <image016.png>
       <image017.gif>
       <image018.gif>

                                                         5
                                                    Exhibit I
                                                     Pg. 55
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.375 Page 53 of 205
       CONFIDENTIAL COMMUNICATION

       E-mails from this firm normally contain confidential and privileged material and are for the sole use
       of the intended recipient. Use or distribution by an unintended recipient is prohibited and may be
       a violation of law. If you believe that you received this e-mail in error, then please do not read
       this e-mail or any attached items, please delete the e-mail and all attachments, including any
       copies thereof, and inform the sender that you have deleted the e-mail, all attachments and
       copies thereof.



       From: Motlagh, Jasmin F. <jmotlagh@cooley.com>
       Date: Friday, December 18, 2020 at 1:24 PM
       To: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>, Bryan Morgan
       <bmorgan@slatelawgroup.com>, Branden Sigua <bsigua@slatelawgroup.com>,
       Bryan Blanco <bblanco@slatelawgroup.com>
       Cc: Wynn, Summer <swynn@cooley.com>, Christine Robles
       <crobles@slatelawgroup.com>, Staten, Jayme <jstaten@cooley.com>, Salas,
       Marisa <msalas@cooley.com>
       Subject: RE: Slate adv. Dahlin, et al

       Hi all,

       We are following up to confirm that the parties held their Rule 26(f) conference today
       and to outline what was discussed and agreed upon. The parties agreed to submit their
       initial Rule 26(a) disclosures and Rule 26(f) report on January 29, 2021. Plaintiff will
       draft a joint motion and proposed order to the Court with these deadlines. The parties
       further agreed that Plaintiff will draft the Rule 26(f) report and will submit it to
       Defendants for comments/revisions by a certain date, and that Plaintiff will let
       Defendants know when it anticipates providing a draft.

       Thank you,
       Jasmin

       From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
       Sent: Friday, December 18, 2020 9:58 AM
       To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Bryan Morgan
       <bmorgan@slatelawgroup.com>; Branden Sigua <bsigua@slatelawgroup.com>; Bryan
       Blanco <bblanco@slatelawgroup.com>
       Cc: Wynn, Summer <swynn@cooley.com>; Christine Robles
       <crobles@slatelawgroup.com>; Staten, Jayme <jstaten@cooley.com>; Salas, Marisa
       <msalas@cooley.com>
       Subject: Re: Slate adv. Dahlin, et al

       [External]

       That works for me. just in case I also cc'd a few other associates so we can make sure
       someone is there. Also, Joel is OOO so Bryan Morgan is also cc'd on this email

       On Fri, Dec 18, 2020 at 9:55 AM Motlagh, Jasmin F. <jmotlagh@cooley.com> wrote:

        We are available between 1:00 and 2:00 p.m. If that works, I will circulate a dial‐in for
        1:00 p.m.


                                                         6
                                                    Exhibit I
                                                     Pg. 56
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.376 Page 54 of 205



        From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
        Sent: Friday, December 18, 2020 8:39 AM
        To: Motlagh, Jasmin F. <jmotlagh@cooley.com>
        Cc: Wynn, Summer <swynn@cooley.com>; Christine Robles
        <crobles@slatelawgroup.com>; Staten, Jayme <jstaten@cooley.com>; Salas, Marisa
        <msalas@cooley.com>
        Subject: Re: Slate adv. Dahlin, et al



        [External]



        Anytime today :)



        On Fri, Dec 18, 2020 at 8:35 AM Motlagh, Jasmin F. <jmotlagh@cooley.com> wrote:

         Counsel,



         Following up on the below, we have yet to receive your availability to meet and
         confer. Let us know when you are available to confer.



         Thank you,

         Jasmin



         From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
         Sent: Monday, December 14, 2020 10:59 AM
         To: Wynn, Summer <swynn@cooley.com>
         Cc: Christine Robles <crobles@slatelawgroup.com>; Motlagh, Jasmin F.
         <jmotlagh@cooley.com>; Staten, Jayme <jstaten@cooley.com>; Salas, Marisa
         <msalas@cooley.com>
         Subject: Re: Slate adv. Dahlin, et al



         [External]



         I will find time for it to happen this week.
                                                        7
                                                Exhibit I
                                                 Pg. 57
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.377 Page 55 of 205



         On Mon, Dec 14, 2020 at 10:13 AM Wynn, Summer <swynn@cooley.com> wrote:

          The rules contemplate a meaningful discussion. Let us know the availability of
          counsel of record, even if later this week.



          From: Christine Robles <crobles@slatelawgroup.com>
          Sent: Monday, December 14, 2020 10:09 AM
          To: Wynn, Summer <swynn@cooley.com>
          Cc: Kelly Williams DuFord <kedwilliams@slatelawgroup.com>; Motlagh, Jasmin F.
          <jmotlagh@cooley.com>; Staten, Jayme <jstaten@cooley.com>; Salas, Marisa
          <msalas@cooley.com>
          Subject: Re: Slate adv. Dahlin, et al



          [External]



          We literally have all day depositions. I will see if someone can do it.



          On Mon, Dec 14, 2020 at 8:59 AM Wynn, Summer <swynn@cooley.com> wrote:

           Counsel – pursuant to the Rules, Monday December 14 is the last day for the
           parties to meet and confer under Rule 26(f). Please let us know when you are
           available to confer.



           Thanks,

           Summer



           Summer Wynn

           Partner

           Cooley LLP

           4401 Eastgate Mall

           San Diego, CA 92121-1909

           +1 858 550 6030 office

           +1 858 550 6420 fax

                                                    8
                                                Exhibit I
                                                 Pg. 58
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.378 Page 56 of 205
              swynn@cooley.com

              www.cooley.com/swynn




              Cooley is committed to racial justice


              Cooley is one of Fortune’s 100 Best Companies to Work For




              This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
              information. Any unauthorized review, use, disclosure or distr bution is prohibited. If you are not the intended
              recipient, please contact the sender by reply email and destroy all copies of the original message. If you are the
              intended recipient, please be advised that the content of this message is subject to access, review and disclosure
              by the sender's Email System Administrator.




          This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
          information. Any unauthorized review, use, disclosure or distribution is proh bited. If you are not the intended
          recipient, please contact the sender by reply email and destroy all copies of the original message. If you are the
          intended recipient, please be advised that the content of this message is subject to access, review and disclosure
          by the sender's Email System Administrator.




         ‐‐

         <image019.jpg>




         <image019.jpg>
         <image019.jpg>
         <image019.jpg>
         <image019.jpg>


         CONFIDENTIAL COMMUNICATION
         E-mails from this firm normally contain confidential and privileged material, and are for the sole
         use of the intended recipient. Use or distribution by an unintended recipient is prohibited
         and may be a violation of law. If you believe that you received this e-mail in error, please do not
         read this e-mail or any attached items, please delete the e-mail and all attachments, including
         any copies thereof, and inform the sender that you have deleted the e-mail, all attachments and
         copies thereof.



                                                                   9
                                                             Exhibit I
                                                              Pg. 59
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.379 Page 57 of 205



            This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
            information. Any unauthorized review, use, disclosure or distribution is proh bited. If you are not the intended
            recipient, please contact the sender by reply email and destroy all copies of the original message. If you are the
            intended recipient, please be advised that the content of this message is subject to access, review and disclosure by
            the sender's Email System Administrator.




        ‐‐

         <image019.jpg>




         <image019.jpg>
         <image019.jpg>
         <image019.jpg>
         <image019.jpg>




         <image019.jpg>

        CONFIDENTIAL COMMUNICATION
        E-mails from this firm normally contain confidential and privileged material, and are for the sole
        use of the intended recipient. Use or distribution by an unintended recipient is prohibited and may
        be a violation of law. If you believe that you received this e-mail in error, please do not read this
        e-mail or any attached items, please delete the e-mail and all attachments, including any
        copies thereof, and inform the sender that you have deleted the e-mail, all attachments and
        copies thereof.




        This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
        information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient,
        please contact the sender by reply email and destroy all copies of the original message. If you are the intended
        recipient, please be advised that the content of this message is subject to access, review and disclosure by the
        sender's Email System Administrator.




       ‐‐
        <image019.jpg>

        <image019.jpg>
        <image019.jpg>
        <image019.jpg>
        <image019.jpg>



        <image019.jpg>
                                                                   10
                                                              Exhibit I
                                                               Pg. 60
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.380 Page 58 of 205
             CONFIDENTIAL COMMUNICATION
             E-mails from this firm normally contain confidential and privileged material, and are for the sole use
             of the intended recipient. Use or distribution by an unintended recipient is prohibited and may be a
             violation of law. If you believe that you received this e-mail in error, please do not read this e-mail
             or any attached items, please delete the e-mail and all attachments, including any copies thereof,
             and inform the sender that you have deleted the e-mail, all attachments and copies thereof.



             This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
             information. Any unauthorized review, use, disclosure or distr bution is prohibited. If you are not the intended recipient,
             please contact the sender by reply email and destroy all copies of the original message. If you are the intended
             recipient, please be advised that the content of this message is subject to access, review and disclosure by the
             sender's Email System Administrator.




             This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
             information. Any unauthorized review, use, disclosure or distr bution is prohibited. If you are not the intended recipient,
             please contact the sender by reply email and destroy all copies of the original message. If you are the intended
             recipient, please be advised that the content of this message is subject to access, review and disclosure by the
             sender's Email System Administrator.




             This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
             information. Any unauthorized review, use, disclosure or distr bution is prohibited. If you are not the intended recipient,
             please contact the sender by reply email and destroy all copies of the original message. If you are the intended
             recipient, please be advised that the content of this message is subject to access, review and disclosure by the
             sender's Email System Administrator.


             <[D-1] Joint Motion to Extend Discovery (BRM) 12-21-2020.docx>
             <[D-1] Order Granting Joint Motion to Extend Discovery (BRM) 12-21-
             2020.docx>



  This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized
  review, use, disclosure or distr bution is proh bited. If you are not the intended recipient, please contact the sender by reply email and destroy
  all copies of the original message. If you are the intended recipient, please be advised that the content of this message is subject to access,
  review and disclosure by the sender's Email System Administrator.


  <mime‐attachment>




                                                                         11
                                                                    Exhibit I
                                                                     Pg. 61
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.381 Page 59 of 205




                               Exhibit J
                                   Exhibit J
                                    Pg. 62
     Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.382 Page 60 of 205


Motlagh, Jasmin F.

From:                 Kelly Williams DuFord <kedwilliams@slatelawgroup.com>
Sent:                 Monday, December 21, 2020 8:24 PM
To:                   Wynn, Summer
Cc:                   Motlagh, Jasmin F.; Joel Feldman
Subject:              Re: Slate v. Dahlin, et al.


[External]

Also — tell us all what Joel said about Christine?? Like really?? This is insane that you are that insensitive to family and
Covid‐19

Do you wan HIppa release from Christine too about her health?? It’s health related also ....

Please summer do want someone to die for an extension? What would you personally happy for 48 hours??

Sent from my iPhone



        On Dec 21, 2020, at 7:51 PM, Wynn, Summer <swynn@cooley.com> wrote:


        Counsel,

        I did just get a message from you from Joel’s phone number. And I was about to call you back in
        response to your request to meet and confer. But I’m now going to have your message
        transcribed, because it does not say any of the below. (And I have now received two other emails
        from you on another email string, which I will respond to separately.)

        Joel reached out around 4:30 PM today to ask for an extension because his father had been sick.
        He did not say anything about you or your children.

        After Joel told me that he was “the only one in the office” working on this brief, I asked him why
        you and Christine as counsel of record were not able to work on it. He did not say anything
        about you needing more time, let alone you needing more time because of a sick child, and I’m
        going to refrain (for now) from putting in writing what he said about Christine.

        I told him that I had sincere sympathy for his father being sick, and that I would discuss the
        request with my clients. After discussing with them, I sent the email below.

        I did not request or say anything about needing a declaration. This has nothing to do with me,
        my emotions or my morals. I will reiterate my repeated requests that you engage in professional
        email communications and avoid personal attacks.




        From: Kelly Williams DuFord <kedwilliams@slatelawgroup.com>
        Sent: Monday, December 21, 2020 7:31 PM
        To: Wynn, Summer <swynn@cooley.com>

                                                              1
                                                         Exhibit J
                                                          Pg. 63
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.383 Page 61 of 205

  Cc: Motlagh, Jasmin F. <jmotlagh@cooley.com>
  Subject: Re: Slate v. Dahlin, et al.

  [External]

  You will get the declaration you need my 4 year in the hospital...., and Joel’s dad is dying and a navy
  doctor veteran.... Jesus you have no soul.

  Sent from my iPhone




          On Dec 21, 2020, at 7:18 PM, Kelly Williams DuFord <kedwilliams@slatelawgroup.com>
          wrote:

          Just left you a message from Radys with my daughter you knew about on Friday.

          We should get the judge on the phone tomorrow ... my daughter has treatment at 9...
          when can you meet and confer with judge, Joel will schedule the 48 extension
          request....his dad is literally on his deathbed due to covid ... damn summer ...

          Did I mention Joel’s dad is in navy hospital currently??? Dying

          I pray for you have an amazing argument... cause your morals and emotions are
          concerning...

          You need to ground yourself

          Sent from my iPhone




                  On Dec 21, 2020, at 6:52 PM, Wynn, Summer <swynn@cooley.com>
                  wrote:


                  Joel,

                  I’m writing to follow-up on our telephone conversation earlier this
                  evening. I’m sorry to hear that your father has been sick.

                  After Defendants agreed to give Plaintiff an extension of time for
                  the opposition brief, the briefing schedule was set by stipulation
                  and court order on November 19, 2020. Given the timing and
                  nature of your request, and because the schedule was set by Court
                  order, Defendants are unable to grant an extension of time.


                  Summer Wynn
                  Partner
                  Cooley LLP
                  4401 Eastgate Mall
                  San Diego, CA 92121-1909
                  +1 858 550 6030 office
                  +1 858 550 6420 fax
                                                       2
                                                  Exhibit J
                                                   Pg. 64
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.384 Page 62 of 205
             swynn@cooley.com
             www.cooley.com/swynn

             Cooley is committed to racial justice

             Cooley is one of Fortune’s 100 Best Companies to Work For




             This email message is for the sole use of the intended recipient(s) and may contain confidential
             and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
             If you are not the intended recipient, please contact the sender by reply email and destroy all
             copies of the original message. If you are the intended recipient, please be advised that the
             content of this message is subject to access, review and disclosure by the sender's Email System
             Administrator.




                                                             3
                                                       Exhibit J
                                                        Pg. 65
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.385 Page 63 of 205




                               Exhibit K
                                   Exhibit K
                                    Pg. 66
     Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.386 Page 64 of 205


Motlagh, Jasmin F.

From:                 Kelly Williams DuFord <kedwilliams@slatelawgroup.com>
Sent:                 Monday, December 21, 2020 8:26 PM
To:                   Wynn, Summer
Cc:                   Bryan Morgan; Motlagh, Jasmin F.; Staten, Jayme; Salas, Marisa; Branden Sigua; Bryan Blanco; Joel
                      Feldman; Esther Hernandez
Subject:              Re: Slate adv. Dahlin, et al. - Joint Motion


[External]

Is this fun for you? For us family after family member... I should ask for Jan 6....but I asked 48 hours... you are so
ungrounded in reality

Sent from my iPhone



        On Dec 21, 2020, at 8:20 PM, Kelly Williams DuFord <kedwilliams@slatelawgroup.com> wrote:

        Call me 6194558311— you saw me on Friday when you damned I meet and confer ...: talk to me and call
        me or deal with the court am
        ...

        How much more time do you want from with sick 4 year old?!!

        Sent from my iPhone



                 On Dec 21, 2020, at 8:14 PM, Wynn, Summer <swynn@cooley.com> wrote:


                 Counsel – I again reiterate my repeated requests that you engage in professional
                 email communications and avoid personal attacks.

                 I also ask that you stop making gross misrepresentations and defamatory
                 statements about me and my clients.

                 My response to your other emails is attached.

                 From: Kelly Williams DuFord <kedwilliams@slatelawgroup.com>
                 Sent: Monday, December 21, 2020 7:43 PM
                 To: Bryan Morgan <bmorgan@slatelawgroup.com>
                 Cc: Wynn, Summer <swynn@cooley.com>; Motlagh, Jasmin F. <jmotlagh@cooley.com>;
                 Staten, Jayme <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>; Branden
                 Sigua <bsigua@slatelawgroup.com>; Bryan Blanco <bblanco@slatelawgroup.com>; Joel
                 Feldman <jfeldman@slatelawgroup.com>; Esther Hernandez
                 <ehernandez@slatelawgroup.com>
                 Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

                 [External]
                                                               1
                                                         Exhibit K
                                                          Pg. 67
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.387 Page 65 of 205


       360 asked for comment ..... I will let them know summer can’t grant a 48 hour extension
       for dying people and kids in CoVid. It’s nuts ... no wonder click up hated Cooley to begin
       with

       Also we need to maybe meet and confer on the dark web weird stuff we got about
             ?

       Someone is hell bent on exposing                     ....
           ??

       Idk— but 48 hours and this must be worth it to click up because


       Sent from my iPhone




               On Dec 21, 2020, at 6:25 PM, Bryan Morgan
               <bmorgan@slatelawgroup.com> wrote:


               Ok, third time’s a charm? Fingers crossed!

               Thanks,

               Bryan Morgan

               <image001.png>
               <image002.gif>
               <image003.gif>
               CONFIDENTIAL COMMUNICATION

               E-mails from this firm normally contain confidential and privileged material and
               are for the sole use of the intended recipient. Use or distribution by an
               unintended recipient is prohibited and may be a violation of law. If you
               believe that you received this e-mail in error, then please do not read this e-mail
               or any attached items, please delete the e-mail and all attachments, including
               any copies thereof, and inform the sender that you have deleted the e-
               mail, all attachments and copies thereof.



               From: Bryan Morgan <bmorgan@slatelawgroup.com>
               Date: Monday, December 21, 2020 at 6:17 PM
               To: Wynn, Summer <swynn@cooley.com>, Motlagh, Jasmin F.
               <jmotlagh@cooley.com>, Staten, Jayme <jstaten@cooley.com>,
               Salas, Marisa <msalas@cooley.com>
               Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
               Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
               <bblanco@slatelawgroup.com>, Joel Feldman
               <jfeldman@slatelawgroup.com>, Esther Hernandez
               <ehernandez@slatelawgroup.com>
               Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

                                                        2
                                                  Exhibit K
                                                   Pg. 68
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.388 Page 66 of 205

             It goes to the Box app at Box.com. Let me reboot and see if they will
             attach. Resending in just a few.

             Thanks,

             Bryan Morgan

             <image004.png>
             <image005.gif>
             <image006.gif>
             CONFIDENTIAL COMMUNICATION

             E-mails from this firm normally contain confidential and privileged material and
             are for the sole use of the intended recipient. Use or distribution by an
             unintended recipient is prohibited and may be a violation of law. If you
             believe that you received this e-mail in error, then please do not read this e-mail
             or any attached items, please delete the e-mail and all attachments, including
             any copies thereof, and inform the sender that you have deleted the e-
             mail, all attachments and copies thereof.



             From: Wynn, Summer <swynn@cooley.com>
             Date: Monday, December 21, 2020 at 6:13 PM
             To: Bryan Morgan <bmorgan@slatelawgroup.com>, Motlagh,
             Jasmin F. <jmotlagh@cooley.com>, Staten, Jayme
             <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
             Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
             Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
             <bblanco@slatelawgroup.com>, Joel Feldman
             <jfeldman@slatelawgroup.com>, Esther Hernandez
             <ehernandez@slatelawgroup.com>
             Subject: RE: Slate adv. Dahlin, et al. ‐ Joint Motion

             We cannot click on an unauthorized link. What does the link go
             to?

             Ok if you want to send them as attachments tomorrow.

             From: Bryan Morgan <bmorgan@slatelawgroup.com>
             Sent: Monday, December 21, 2020 6:12 PM
             To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Wynn, Summer
             <swynn@cooley.com>; Staten, Jayme <jstaten@cooley.com>; Salas,
             Marisa <msalas@cooley.com>
             Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>; Branden
             Sigua <bsigua@slatelawgroup.com>; Bryan Blanco
             <bblanco@slatelawgroup.com>; Joel Feldman
             <jfeldman@slatelawgroup.com>; Esther Hernandez
             <ehernandez@slatelawgroup.com>
             Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

             [External]



                                                      3
                                                Exhibit K
                                                 Pg. 69
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.389 Page 67 of 205

             I’m not sure what is going on with my mail app. Please use this link to
             download through Box. Let me know if you have any issues, and thanks
             for confirmation.

             Thanks,

             Bryan Morgan

             <image007.png>
             <image008.gif>
             <image009.gif>
             CONFIDENTIAL COMMUNICATION

             E-mails from this firm normally contain confidential and privileged material and
             are for the sole use of the intended recipient. Use or distribution by an
             unintended recipient is prohibited and may be a violation of law. If you
             believe that you received this e-mail in error, then please do not read this e-mail
             or any attached items, please delete the e-mail and all attachments, including
             any copies thereof, and inform the sender that you have deleted the e-
             mail, all attachments and copies thereof.



             From: Motlagh, Jasmin F. <jmotlagh@cooley.com>
             Date: Monday, December 21, 2020 at 6:07 PM
             To: Bryan Morgan <bmorgan@slatelawgroup.com>, Wynn,
             Summer <swynn@cooley.com>, Staten, Jayme
             <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
             Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
             Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
             <bblanco@slatelawgroup.com>, Joel Feldman
             <jfeldman@slatelawgroup.com>, Esther Hernandez
             <ehernandez@slatelawgroup.com>
             Subject: RE: Slate adv. Dahlin, et al. ‐ Joint Motion

             Hi Bryan,

             The document was not attached to either email. Please resend.

             Thank you,
             Jasmin

             From: Bryan Morgan <bmorgan@slatelawgroup.com>
             Sent: Monday, December 21, 2020 5:21 PM
             To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Wynn, Summer
             <swynn@cooley.com>; Staten, Jayme <jstaten@cooley.com>; Salas,
             Marisa <msalas@cooley.com>
             Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>; Branden
             Sigua <bsigua@slatelawgroup.com>; Bryan Blanco
             <bblanco@slatelawgroup.com>; Joel Feldman
             <jfeldman@slatelawgroup.com>; Esther Hernandez
             <ehernandez@slatelawgroup.com>
             Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

             [External]
                                                      4
                                                Exhibit K
                                                 Pg. 70
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.390 Page 68 of 205


             Dear Counsel:

             On my end it appears the documents were not attached despite seeing
             them on the email. If you did receive the documents on the first email,
             please disregard.

             Thanks,

             Bryan Morgan

             <image010.png>
             <image011.gif>
             <image012.gif>
             CONFIDENTIAL COMMUNICATION

             E-mails from this firm normally contain confidential and privileged material and
             are for the sole use of the intended recipient. Use or distribution by an
             unintended recipient is prohibited and may be a violation of law. If you
             believe that you received this e-mail in error, then please do not read this e-mail
             or any attached items, please delete the e-mail and all attachments, including
             any copies thereof, and inform the sender that you have deleted the e-
             mail, all attachments and copies thereof.



             From: Bryan Morgan <bmorgan@slatelawgroup.com>
             Date: Monday, December 21, 2020 at 5:17 PM
             To: Motlagh, Jasmin F. <jmotlagh@cooley.com>, Wynn, Summer
             <swynn@cooley.com>, Staten, Jayme <jstaten@cooley.com>,
             Salas, Marisa <msalas@cooley.com>
             Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
             Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
             <bblanco@slatelawgroup.com>, Joel Feldman
             <jfeldman@slatelawgroup.com>, Esther Hernandez
             <ehernandez@slatelawgroup.com>
             Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

             Dear Counsel:

             As agreed during our Rule 26 meet and confer, attached is the Joint
             Motion to Extend Initial Disclosures and Joint Discovery Report. Please
             revert with your proposed tracked changes.

             Additionally, we will be submitting the proposed Joint Discovery Plan to
             your office by mid‐January in anticipation of the January 29, 2021,
             submission date.

             Please let us know if you have any questions or concerns.

             Regards,

             Bryan Morgan

             <image013.png>
                                                      5
                                                Exhibit K
                                                 Pg. 71
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.391 Page 69 of 205
             <image014.gif>
             <image015.gif>
             CONFIDENTIAL COMMUNICATION

             E-mails from this firm normally contain confidential and privileged material and
             are for the sole use of the intended recipient. Use or distribution by an
             unintended recipient is prohibited and may be a violation of law. If you
             believe that you received this e-mail in error, then please do not read this e-mail
             or any attached items, please delete the e-mail and all attachments, including
             any copies thereof, and inform the sender that you have deleted the e-
             mail, all attachments and copies thereof.



             From: Bryan Morgan <bmorgan@slatelawgroup.com>
             Date: Friday, December 18, 2020 at 1:41 PM
             To: Motlagh, Jasmin F. <jmotlagh@cooley.com>, Kelly DuFord
             Williams <kedwilliams@slatelawgroup.com>, Branden Sigua
             <bsigua@slatelawgroup.com>, Bryan Blanco
             <bblanco@slatelawgroup.com>
             Cc: Wynn, Summer <swynn@cooley.com>, Staten, Jayme
             <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
             Subject: Re: Slate adv. Dahlin, et al

             Thank you, Jasmin! We will get the joint motion over to you as soon as
             possible.

             Regards,

             Bryan Morgan

             <image016.png>
             <image017.gif>
             <image018.gif>
             CONFIDENTIAL COMMUNICATION

             E-mails from this firm normally contain confidential and privileged material and
             are for the sole use of the intended recipient. Use or distribution by an
             unintended recipient is prohibited and may be a violation of law. If you
             believe that you received this e-mail in error, then please do not read this e-mail
             or any attached items, please delete the e-mail and all attachments, including
             any copies thereof, and inform the sender that you have deleted the e-
             mail, all attachments and copies thereof.



             From: Motlagh, Jasmin F. <jmotlagh@cooley.com>
             Date: Friday, December 18, 2020 at 1:24 PM
             To: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
             Bryan Morgan <bmorgan@slatelawgroup.com>, Branden Sigua
             <bsigua@slatelawgroup.com>, Bryan Blanco
             <bblanco@slatelawgroup.com>
             Cc: Wynn, Summer <swynn@cooley.com>, Christine Robles
             <crobles@slatelawgroup.com>, Staten, Jayme
             <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
             Subject: RE: Slate adv. Dahlin, et al


                                                      6
                                                Exhibit K
                                                 Pg. 72
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.392 Page 70 of 205

             Hi all,

             We are following up to confirm that the parties held their Rule 26(f)
             conference today and to outline what was discussed and agreed
             upon. The parties agreed to submit their initial Rule 26(a) disclosures
             and Rule 26(f) report on January 29, 2021. Plaintiff will draft a joint
             motion and proposed order to the Court with these deadlines. The
             parties further agreed that Plaintiff will draft the Rule 26(f) report and
             will submit it to Defendants for comments/revisions by a certain date,
             and that Plaintiff will let Defendants know when it anticipates providing
             a draft.

             Thank you,
             Jasmin

             From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
             Sent: Friday, December 18, 2020 9:58 AM
             To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Bryan Morgan
             <bmorgan@slatelawgroup.com>; Branden Sigua
             <bsigua@slatelawgroup.com>; Bryan Blanco
             <bblanco@slatelawgroup.com>
             Cc: Wynn, Summer <swynn@cooley.com>; Christine Robles
             <crobles@slatelawgroup.com>; Staten, Jayme <jstaten@cooley.com>;
             Salas, Marisa <msalas@cooley.com>
             Subject: Re: Slate adv. Dahlin, et al

             [External]

             That works for me. just in case I also cc'd a few other associates so we
             can make sure someone is there. Also, Joel is OOO so Bryan Morgan is
             also cc'd on this email

             On Fri, Dec 18, 2020 at 9:55 AM Motlagh, Jasmin F.
             <jmotlagh@cooley.com> wrote:

              We are available between 1:00 and 2:00 p.m. If that works, I will
              circulate a dial‐in for 1:00 p.m.



              From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
              Sent: Friday, December 18, 2020 8:39 AM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>
              Cc: Wynn, Summer <swynn@cooley.com>; Christine Robles
              <crobles@slatelawgroup.com>; Staten, Jayme <jstaten@cooley.com>;
              Salas, Marisa <msalas@cooley.com>
              Subject: Re: Slate adv. Dahlin, et al



              [External]


                                                 7
                                            Exhibit K
                                             Pg. 73
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.393 Page 71 of 205



              Anytime today :)



              On Fri, Dec 18, 2020 at 8:35 AM Motlagh, Jasmin F.
              <jmotlagh@cooley.com> wrote:

               Counsel,



               Following up on the below, we have yet to receive your availability to
               meet and confer. Let us know when you are available to confer.




               Thank you,

               Jasmin



               From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
               Sent: Monday, December 14, 2020 10:59 AM
               To: Wynn, Summer <swynn@cooley.com>
               Cc: Christine Robles <crobles@slatelawgroup.com>; Motlagh, Jasmin
               F. <jmotlagh@cooley.com>; Staten, Jayme <jstaten@cooley.com>;
               Salas, Marisa <msalas@cooley.com>
               Subject: Re: Slate adv. Dahlin, et al



               [External]



               I will find time for it to happen this week.



               On Mon, Dec 14, 2020 at 10:13 AM Wynn, Summer
               <swynn@cooley.com> wrote:

                The rules contemplate a meaningful discussion. Let us know
                the availability of counsel of record, even if later this week.



                From: Christine Robles <crobles@slatelawgroup.com>
                Sent: Monday, December 14, 2020 10:09 AM
                                                  8
                                             Exhibit K
                                              Pg. 74
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.394 Page 72 of 205

               To: Wynn, Summer <swynn@cooley.com>
               Cc: Kelly Williams DuFord <kedwilliams@slatelawgroup.com>;
               Motlagh, Jasmin F. <jmotlagh@cooley.com>; Staten, Jayme
               <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
               Subject: Re: Slate adv. Dahlin, et al



               [External]



               We literally have all day depositions. I will see if someone can do it.



               On Mon, Dec 14, 2020 at 8:59 AM Wynn, Summer
               <swynn@cooley.com> wrote:

                Counsel – pursuant to the Rules, Monday December 14 is the
                last day for the parties to meet and confer under Rule 26(f).
                Please let us know when you are available to confer.



                Thanks,

                Summer



                Summer Wynn

                Partner

                Cooley LLP

                4401 Eastgate Mall

                San Diego, CA 92121-1909

                +1 858 550 6030 office

                +1 858 550 6420 fax

                swynn@cooley.com

                www.cooley.com/swynn




                Cooley is committed to racial justice


                Cooley is one of Fortune’s 100 Best Companies to Work For



                                                        9
                                                 Exhibit K
                                                  Pg. 75
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.395 Page 73 of 205




                    This email message is for the sole use of the intended recipient(s) and may contain
                    confidential and privileged information. Any unauthorized review, use, disclosure or
                    distribution is prohibited. If you are not the intended recipient, please contact the sender by
                    reply email and destroy all copies of the original message. If you are the intended recipient,
                    please be advised that the content of this message is subject to access, review and
                    disclosure by the sender's Email System Administrator.




                This email message is for the sole use of the intended recipient(s) and may contain
                confidential and privileged information. Any unauthorized review, use, disclosure or
                distr bution is prohibited. If you are not the intended recipient, please contact the sender by
                reply email and destroy all copies of the original message. If you are the intended recipient,
                please be advised that the content of this message is subject to access, review and
                disclosure by the sender's Email System Administrator.




               ‐‐

               <image019.jpg>




               <image019.jpg>
               <image019.jpg>
               <image019.jpg>
               <image019.jpg>


               CONFIDENTIAL COMMUNICATION
               E-mails from this firm normally contain confidential and privileged material,
               and are for the sole use of the intended recipient. Use or distribution by
               an unintended recipient is prohibited and may be a violation of law. If you
               believe that you received this e-mail in error, please do not read this e-mail or
               any attached items, please delete the e-mail and all attachments, including any
               copies thereof, and inform the sender that you have deleted the e-mail, all
               attachments and copies thereof.




               This email message is for the sole use of the intended recipient(s) and may contain
               confidential and privileged information. Any unauthorized review, use, disclosure or distribution
               is prohibited. If you are not the intended recipient, please contact the sender by reply email
               and destroy all copies of the original message. If you are the intended recipient, please be


                                                               10
                                                         Exhibit K
                                                          Pg. 76
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.396 Page 74 of 205
                  advised that the content of this message is subject to access, review and disclosure by the
                  sender's Email System Administrator.




              ‐‐

              <image019.jpg>




              <image019.jpg>
              <image019.jpg>
              <image019.jpg>
              <image019.jpg>




              <image019.jpg>

              CONFIDENTIAL COMMUNICATION
              E-mails from this firm normally contain confidential and privileged material,
              and are for the sole use of the intended recipient. Use or distribution by
              an unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, please do not read this e-mail or
              any attached items, please delete the e-mail and all attachments, including any
              copies thereof, and inform the sender that you have deleted the e-mail, all
              attachments and copies thereof.




              This email message is for the sole use of the intended recipient(s) and may contain confidential
              and privileged information. Any unauthorized review, use, disclosure or distribution is proh bited.
              If you are not the intended recipient, please contact the sender by reply email and destroy all
              copies of the original message. If you are the intended recipient, please be advised that the
              content of this message is subject to access, review and disclosure by the sender's Email
              System Administrator.




             ‐‐
             <image019.jpg>

             <image019.jpg>
             <image019.jpg>
             <image019.jpg>
             <image019.jpg>



             <image019.jpg>
             CONFIDENTIAL COMMUNICATION
             E-mails from this firm normally contain confidential and privileged material,
             and are for the sole use of the intended recipient. Use or distribution by
             an unintended recipient is prohibited and may be a violation of law. If you
                                                              11
                                                        Exhibit K
                                                         Pg. 77
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.397 Page 75 of 205
                  believe that you received this e-mail in error, please do not read this e-mail or
                  any attached items, please delete the e-mail and all attachments, including any
                  copies thereof, and inform the sender that you have deleted the e-mail, all
                  attachments and copies thereof.



                  This email message is for the sole use of the intended recipient(s) and may contain confidential
                  and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
                  If you are not the intended recipient, please contact the sender by reply email and destroy all
                  copies of the original message. If you are the intended recipient, please be advised that the
                  content of this message is subject to access, review and disclosure by the sender's Email System
                  Administrator.




                  This email message is for the sole use of the intended recipient(s) and may contain confidential
                  and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
                  If you are not the intended recipient, please contact the sender by reply email and destroy all
                  copies of the original message. If you are the intended recipient, please be advised that the
                  content of this message is subject to access, review and disclosure by the sender's Email System
                  Administrator.




                  This email message is for the sole use of the intended recipient(s) and may contain confidential
                  and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
                  If you are not the intended recipient, please contact the sender by reply email and destroy all
                  copies of the original message. If you are the intended recipient, please be advised that the
                  content of this message is subject to access, review and disclosure by the sender's Email System
                  Administrator.


                  <[D-1] Joint Motion to Extend Discovery (BRM) 12-21-
                  2020.docx>
                  <[D-1] Order Granting Joint Motion to Extend Discovery (BRM)
                  12-21-2020.docx>



       This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
       information. Any unauthorized review, use, disclosure or distr bution is prohibited. If you are not the intended recipient,
       please contact the sender by reply email and destroy all copies of the original message. If you are the intended
       recipient, please be advised that the content of this message is subject to access, review and disclosure by the
       sender's Email System Administrator.


       <mime‐attachment>




                                                                   12
                                                             Exhibit K
                                                              Pg. 78
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.398 Page 76 of 205




                               Exhibit L
                                   Exhibit L
                                    Pg. 79
     Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.399 Page 77 of 205


Motlagh, Jasmin F.

From:                Kelly Williams DuFord <kedwilliams@slatelawgroup.com>
Sent:                Monday, December 21, 2020 8:29 PM
To:                  Wynn, Summer
Cc:                  Bryan Morgan; Motlagh, Jasmin F.; Staten, Jayme; Salas, Marisa; Branden Sigua; Bryan Blanco; Joel
                     Feldman; Esther Hernandez
Subject:             Re: Slate adv. Dahlin, et al. - Joint Motion


[External]

It the torture to educate you on the law ... defamation....? Tell me more


Hold let attach a picture of my daughter will that make you feel better? Give me the link for box drive??? I’ll send
photos ... will that enough for 48 hours? Lol it’s unreal you are that detached from the world and the bigger picture

Sent from my iPhone



        On Dec 21, 2020, at 8:20 PM, Kelly Williams DuFord <kedwilliams@slatelawgroup.com> wrote:

        Call me 6194558311— you saw me on Friday when you damned I meet and confer ...: talk to me and call
        me or deal with the court am
        ...

        How much more time do you want from with sick 4 year old?!!

        Sent from my iPhone



                On Dec 21, 2020, at 8:14 PM, Wynn, Summer <swynn@cooley.com> wrote:


                Counsel – I again reiterate my repeated requests that you engage in professional
                email communications and avoid personal attacks.

                I also ask that you stop making gross misrepresentations and defamatory
                statements about me and my clients.

                My response to your other emails is attached.

                From: Kelly Williams DuFord <kedwilliams@slatelawgroup.com>
                Sent: Monday, December 21, 2020 7:43 PM
                To: Bryan Morgan <bmorgan@slatelawgroup.com>
                Cc: Wynn, Summer <swynn@cooley.com>; Motlagh, Jasmin F. <jmotlagh@cooley.com>;
                Staten, Jayme <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>; Branden
                Sigua <bsigua@slatelawgroup.com>; Bryan Blanco <bblanco@slatelawgroup.com>; Joel
                Feldman <jfeldman@slatelawgroup.com>; Esther Hernandez


                                                             1
                                                        Exhibit L
                                                         Pg. 80
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.400 Page 78 of 205

       <ehernandez@slatelawgroup.com>
       Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

       [External]

       360 asked for comment ..... I will let them know summer can’t grant a 48 hour extension
       for dying people and kids in CoVid. It’s nuts ... no wonder click up hated Cooley to begin
       with

       Also we need to maybe meet and confer on the dark web weird stuff we got about
             ?

       Someone is hell bent on exposing                     ....
           ??

       Idk— but 48 hours and this must be worth it to click up because
                                 .

       Sent from my iPhone




               On Dec 21, 2020, at 6:25 PM, Bryan Morgan
               <bmorgan@slatelawgroup.com> wrote:


               Ok, third time’s a charm? Fingers crossed!

               Thanks,

               Bryan Morgan

               <image001.png>
               <image002.gif>
               <image003.gif>
               CONFIDENTIAL COMMUNICATION

               E-mails from this firm normally contain confidential and privileged material and
               are for the sole use of the intended recipient. Use or distribution by an
               unintended recipient is prohibited and may be a violation of law. If you
               believe that you received this e-mail in error, then please do not read this e-mail
               or any attached items, please delete the e-mail and all attachments, including
               any copies thereof, and inform the sender that you have deleted the e-
               mail, all attachments and copies thereof.



               From: Bryan Morgan <bmorgan@slatelawgroup.com>
               Date: Monday, December 21, 2020 at 6:17 PM
               To: Wynn, Summer <swynn@cooley.com>, Motlagh, Jasmin F.
               <jmotlagh@cooley.com>, Staten, Jayme <jstaten@cooley.com>,
               Salas, Marisa <msalas@cooley.com>
               Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
               Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
               <bblanco@slatelawgroup.com>, Joel Feldman
                                                        2
                                                   Exhibit L
                                                    Pg. 81
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.401 Page 79 of 205

             <jfeldman@slatelawgroup.com>, Esther Hernandez
             <ehernandez@slatelawgroup.com>
             Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

             It goes to the Box app at Box.com. Let me reboot and see if they will
             attach. Resending in just a few.

             Thanks,

             Bryan Morgan

             <image004.png>
             <image005.gif>
             <image006.gif>
             CONFIDENTIAL COMMUNICATION

             E-mails from this firm normally contain confidential and privileged material and
             are for the sole use of the intended recipient. Use or distribution by an
             unintended recipient is prohibited and may be a violation of law. If you
             believe that you received this e-mail in error, then please do not read this e-mail
             or any attached items, please delete the e-mail and all attachments, including
             any copies thereof, and inform the sender that you have deleted the e-
             mail, all attachments and copies thereof.



             From: Wynn, Summer <swynn@cooley.com>
             Date: Monday, December 21, 2020 at 6:13 PM
             To: Bryan Morgan <bmorgan@slatelawgroup.com>, Motlagh,
             Jasmin F. <jmotlagh@cooley.com>, Staten, Jayme
             <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
             Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
             Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
             <bblanco@slatelawgroup.com>, Joel Feldman
             <jfeldman@slatelawgroup.com>, Esther Hernandez
             <ehernandez@slatelawgroup.com>
             Subject: RE: Slate adv. Dahlin, et al. ‐ Joint Motion

             We cannot click on an unauthorized link. What does the link go
             to?

             Ok if you want to send them as attachments tomorrow.

             From: Bryan Morgan <bmorgan@slatelawgroup.com>
             Sent: Monday, December 21, 2020 6:12 PM
             To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Wynn, Summer
             <swynn@cooley.com>; Staten, Jayme <jstaten@cooley.com>; Salas,
             Marisa <msalas@cooley.com>
             Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>; Branden
             Sigua <bsigua@slatelawgroup.com>; Bryan Blanco
             <bblanco@slatelawgroup.com>; Joel Feldman
             <jfeldman@slatelawgroup.com>; Esther Hernandez
             <ehernandez@slatelawgroup.com>
             Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

                                                      3
                                                 Exhibit L
                                                  Pg. 82
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.402 Page 80 of 205

             [External]

             I’m not sure what is going on with my mail app. Please use this link to
             download through Box. Let me know if you have any issues, and thanks
             for confirmation.

             Thanks,

             Bryan Morgan

             <image007.png>
             <image008.gif>
             <image009.gif>
             CONFIDENTIAL COMMUNICATION

             E-mails from this firm normally contain confidential and privileged material and
             are for the sole use of the intended recipient. Use or distribution by an
             unintended recipient is prohibited and may be a violation of law. If you
             believe that you received this e-mail in error, then please do not read this e-mail
             or any attached items, please delete the e-mail and all attachments, including
             any copies thereof, and inform the sender that you have deleted the e-
             mail, all attachments and copies thereof.



             From: Motlagh, Jasmin F. <jmotlagh@cooley.com>
             Date: Monday, December 21, 2020 at 6:07 PM
             To: Bryan Morgan <bmorgan@slatelawgroup.com>, Wynn,
             Summer <swynn@cooley.com>, Staten, Jayme
             <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
             Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
             Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
             <bblanco@slatelawgroup.com>, Joel Feldman
             <jfeldman@slatelawgroup.com>, Esther Hernandez
             <ehernandez@slatelawgroup.com>
             Subject: RE: Slate adv. Dahlin, et al. ‐ Joint Motion

             Hi Bryan,

             The document was not attached to either email. Please resend.

             Thank you,
             Jasmin

             From: Bryan Morgan <bmorgan@slatelawgroup.com>
             Sent: Monday, December 21, 2020 5:21 PM
             To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Wynn, Summer
             <swynn@cooley.com>; Staten, Jayme <jstaten@cooley.com>; Salas,
             Marisa <msalas@cooley.com>
             Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>; Branden
             Sigua <bsigua@slatelawgroup.com>; Bryan Blanco
             <bblanco@slatelawgroup.com>; Joel Feldman
             <jfeldman@slatelawgroup.com>; Esther Hernandez


                                                      4
                                                 Exhibit L
                                                  Pg. 83
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.403 Page 81 of 205

             <ehernandez@slatelawgroup.com>
             Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

             [External]

             Dear Counsel:

             On my end it appears the documents were not attached despite seeing
             them on the email. If you did receive the documents on the first email,
             please disregard.

             Thanks,

             Bryan Morgan

             <image010.png>
             <image011.gif>
             <image012.gif>
             CONFIDENTIAL COMMUNICATION

             E-mails from this firm normally contain confidential and privileged material and
             are for the sole use of the intended recipient. Use or distribution by an
             unintended recipient is prohibited and may be a violation of law. If you
             believe that you received this e-mail in error, then please do not read this e-mail
             or any attached items, please delete the e-mail and all attachments, including
             any copies thereof, and inform the sender that you have deleted the e-
             mail, all attachments and copies thereof.



             From: Bryan Morgan <bmorgan@slatelawgroup.com>
             Date: Monday, December 21, 2020 at 5:17 PM
             To: Motlagh, Jasmin F. <jmotlagh@cooley.com>, Wynn, Summer
             <swynn@cooley.com>, Staten, Jayme <jstaten@cooley.com>,
             Salas, Marisa <msalas@cooley.com>
             Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
             Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
             <bblanco@slatelawgroup.com>, Joel Feldman
             <jfeldman@slatelawgroup.com>, Esther Hernandez
             <ehernandez@slatelawgroup.com>
             Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

             Dear Counsel:

             As agreed during our Rule 26 meet and confer, attached is the Joint
             Motion to Extend Initial Disclosures and Joint Discovery Report. Please
             revert with your proposed tracked changes.

             Additionally, we will be submitting the proposed Joint Discovery Plan to
             your office by mid‐January in anticipation of the January 29, 2021,
             submission date.

             Please let us know if you have any questions or concerns.

             Regards,
                                                      5
                                                 Exhibit L
                                                  Pg. 84
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.404 Page 82 of 205


             Bryan Morgan

             <image013.png>
             <image014.gif>
             <image015.gif>
             CONFIDENTIAL COMMUNICATION

             E-mails from this firm normally contain confidential and privileged material and
             are for the sole use of the intended recipient. Use or distribution by an
             unintended recipient is prohibited and may be a violation of law. If you
             believe that you received this e-mail in error, then please do not read this e-mail
             or any attached items, please delete the e-mail and all attachments, including
             any copies thereof, and inform the sender that you have deleted the e-
             mail, all attachments and copies thereof.



             From: Bryan Morgan <bmorgan@slatelawgroup.com>
             Date: Friday, December 18, 2020 at 1:41 PM
             To: Motlagh, Jasmin F. <jmotlagh@cooley.com>, Kelly DuFord
             Williams <kedwilliams@slatelawgroup.com>, Branden Sigua
             <bsigua@slatelawgroup.com>, Bryan Blanco
             <bblanco@slatelawgroup.com>
             Cc: Wynn, Summer <swynn@cooley.com>, Staten, Jayme
             <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
             Subject: Re: Slate adv. Dahlin, et al

             Thank you, Jasmin! We will get the joint motion over to you as soon as
             possible.

             Regards,

             Bryan Morgan

             <image016.png>
             <image017.gif>
             <image018.gif>
             CONFIDENTIAL COMMUNICATION

             E-mails from this firm normally contain confidential and privileged material and
             are for the sole use of the intended recipient. Use or distribution by an
             unintended recipient is prohibited and may be a violation of law. If you
             believe that you received this e-mail in error, then please do not read this e-mail
             or any attached items, please delete the e-mail and all attachments, including
             any copies thereof, and inform the sender that you have deleted the e-
             mail, all attachments and copies thereof.



             From: Motlagh, Jasmin F. <jmotlagh@cooley.com>
             Date: Friday, December 18, 2020 at 1:24 PM
             To: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
             Bryan Morgan <bmorgan@slatelawgroup.com>, Branden Sigua
             <bsigua@slatelawgroup.com>, Bryan Blanco
             <bblanco@slatelawgroup.com>
             Cc: Wynn, Summer <swynn@cooley.com>, Christine Robles
             <crobles@slatelawgroup.com>, Staten, Jayme
                                                      6
                                                 Exhibit L
                                                  Pg. 85
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.405 Page 83 of 205

             <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
             Subject: RE: Slate adv. Dahlin, et al

             Hi all,

             We are following up to confirm that the parties held their Rule 26(f)
             conference today and to outline what was discussed and agreed
             upon. The parties agreed to submit their initial Rule 26(a) disclosures
             and Rule 26(f) report on January 29, 2021. Plaintiff will draft a joint
             motion and proposed order to the Court with these deadlines. The
             parties further agreed that Plaintiff will draft the Rule 26(f) report and
             will submit it to Defendants for comments/revisions by a certain date,
             and that Plaintiff will let Defendants know when it anticipates providing
             a draft.

             Thank you,
             Jasmin

             From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
             Sent: Friday, December 18, 2020 9:58 AM
             To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Bryan Morgan
             <bmorgan@slatelawgroup.com>; Branden Sigua
             <bsigua@slatelawgroup.com>; Bryan Blanco
             <bblanco@slatelawgroup.com>
             Cc: Wynn, Summer <swynn@cooley.com>; Christine Robles
             <crobles@slatelawgroup.com>; Staten, Jayme <jstaten@cooley.com>;
             Salas, Marisa <msalas@cooley.com>
             Subject: Re: Slate adv. Dahlin, et al

             [External]

             That works for me. just in case I also cc'd a few other associates so we
             can make sure someone is there. Also, Joel is OOO so Bryan Morgan is
             also cc'd on this email

             On Fri, Dec 18, 2020 at 9:55 AM Motlagh, Jasmin F.
             <jmotlagh@cooley.com> wrote:

              We are available between 1:00 and 2:00 p.m. If that works, I will
              circulate a dial‐in for 1:00 p.m.



              From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
              Sent: Friday, December 18, 2020 8:39 AM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>
              Cc: Wynn, Summer <swynn@cooley.com>; Christine Robles
              <crobles@slatelawgroup.com>; Staten, Jayme <jstaten@cooley.com>;
              Salas, Marisa <msalas@cooley.com>
              Subject: Re: Slate adv. Dahlin, et al



                                                 7
                                            Exhibit L
                                             Pg. 86
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.406 Page 84 of 205

              [External]



              Anytime today :)



              On Fri, Dec 18, 2020 at 8:35 AM Motlagh, Jasmin F.
              <jmotlagh@cooley.com> wrote:

               Counsel,



               Following up on the below, we have yet to receive your availability to
               meet and confer. Let us know when you are available to confer.




               Thank you,

               Jasmin



               From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
               Sent: Monday, December 14, 2020 10:59 AM
               To: Wynn, Summer <swynn@cooley.com>
               Cc: Christine Robles <crobles@slatelawgroup.com>; Motlagh, Jasmin
               F. <jmotlagh@cooley.com>; Staten, Jayme <jstaten@cooley.com>;
               Salas, Marisa <msalas@cooley.com>
               Subject: Re: Slate adv. Dahlin, et al



               [External]



               I will find time for it to happen this week.



               On Mon, Dec 14, 2020 at 10:13 AM Wynn, Summer
               <swynn@cooley.com> wrote:

                The rules contemplate a meaningful discussion. Let us know
                the availability of counsel of record, even if later this week.



                                                  8
                                             Exhibit L
                                              Pg. 87
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.407 Page 85 of 205

               From: Christine Robles <crobles@slatelawgroup.com>
               Sent: Monday, December 14, 2020 10:09 AM
               To: Wynn, Summer <swynn@cooley.com>
               Cc: Kelly Williams DuFord <kedwilliams@slatelawgroup.com>;
               Motlagh, Jasmin F. <jmotlagh@cooley.com>; Staten, Jayme
               <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
               Subject: Re: Slate adv. Dahlin, et al



               [External]



               We literally have all day depositions. I will see if someone can do it.



               On Mon, Dec 14, 2020 at 8:59 AM Wynn, Summer
               <swynn@cooley.com> wrote:

                Counsel – pursuant to the Rules, Monday December 14 is the
                last day for the parties to meet and confer under Rule 26(f).
                Please let us know when you are available to confer.



                Thanks,

                Summer



                Summer Wynn

                Partner

                Cooley LLP

                4401 Eastgate Mall

                San Diego, CA 92121-1909

                +1 858 550 6030 office

                +1 858 550 6420 fax

                swynn@cooley.com

                www.cooley.com/swynn




                Cooley is committed to racial justice



                                                        9
                                                 Exhibit L
                                                  Pg. 88
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.408 Page 86 of 205
                    Cooley is one of Fortune’s 100 Best Companies to Work For




                    This email message is for the sole use of the intended recipient(s) and may contain
                    confidential and privileged information. Any unauthorized review, use, disclosure or
                    distribution is prohibited. If you are not the intended recipient, please contact the sender by
                    reply email and destroy all copies of the original message. If you are the intended recipient,
                    please be advised that the content of this message is subject to access, review and
                    disclosure by the sender's Email System Administrator.




                This email message is for the sole use of the intended recipient(s) and may contain
                confidential and privileged information. Any unauthorized review, use, disclosure or
                distr bution is prohibited. If you are not the intended recipient, please contact the sender by
                reply email and destroy all copies of the original message. If you are the intended recipient,
                please be advised that the content of this message is subject to access, review and
                disclosure by the sender's Email System Administrator.




               ‐‐

               <image019.jpg>




               <image019.jpg>
               <image019.jpg>
               <image019.jpg>
               <image019.jpg>


               CONFIDENTIAL COMMUNICATION
               E-mails from this firm normally contain confidential and privileged material,
               and are for the sole use of the intended recipient. Use or distribution by
               an unintended recipient is prohibited and may be a violation of law. If you
               believe that you received this e-mail in error, please do not read this e-mail or
               any attached items, please delete the e-mail and all attachments, including any
               copies thereof, and inform the sender that you have deleted the e-mail, all
               attachments and copies thereof.




               This email message is for the sole use of the intended recipient(s) and may contain
               confidential and privileged information. Any unauthorized review, use, disclosure or distribution

                                                               10
                                                         Exhibit L
                                                          Pg. 89
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.409 Page 87 of 205
                  is prohibited. If you are not the intended recipient, please contact the sender by reply email
                  and destroy all copies of the original message. If you are the intended recipient, please be
                  advised that the content of this message is subject to access, review and disclosure by the
                  sender's Email System Administrator.




              ‐‐

              <image019.jpg>




              <image019.jpg>
              <image019.jpg>
              <image019.jpg>
              <image019.jpg>




              <image019.jpg>

              CONFIDENTIAL COMMUNICATION
              E-mails from this firm normally contain confidential and privileged material,
              and are for the sole use of the intended recipient. Use or distribution by
              an unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, please do not read this e-mail or
              any attached items, please delete the e-mail and all attachments, including any
              copies thereof, and inform the sender that you have deleted the e-mail, all
              attachments and copies thereof.




              This email message is for the sole use of the intended recipient(s) and may contain confidential
              and privileged information. Any unauthorized review, use, disclosure or distribution is proh bited.
              If you are not the intended recipient, please contact the sender by reply email and destroy all
              copies of the original message. If you are the intended recipient, please be advised that the
              content of this message is subject to access, review and disclosure by the sender's Email
              System Administrator.




             ‐‐
             <image019.jpg>

             <image019.jpg>
             <image019.jpg>
             <image019.jpg>
             <image019.jpg>



             <image019.jpg>
             CONFIDENTIAL COMMUNICATION
             E-mails from this firm normally contain confidential and privileged material,

                                                                11
                                                          Exhibit L
                                                           Pg. 90
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.410 Page 88 of 205
                  and are for the sole use of the intended recipient. Use or distribution by
                  an unintended recipient is prohibited and may be a violation of law. If you
                  believe that you received this e-mail in error, please do not read this e-mail or
                  any attached items, please delete the e-mail and all attachments, including any
                  copies thereof, and inform the sender that you have deleted the e-mail, all
                  attachments and copies thereof.



                  This email message is for the sole use of the intended recipient(s) and may contain confidential
                  and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
                  If you are not the intended recipient, please contact the sender by reply email and destroy all
                  copies of the original message. If you are the intended recipient, please be advised that the
                  content of this message is subject to access, review and disclosure by the sender's Email System
                  Administrator.




                  This email message is for the sole use of the intended recipient(s) and may contain confidential
                  and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
                  If you are not the intended recipient, please contact the sender by reply email and destroy all
                  copies of the original message. If you are the intended recipient, please be advised that the
                  content of this message is subject to access, review and disclosure by the sender's Email System
                  Administrator.




                  This email message is for the sole use of the intended recipient(s) and may contain confidential
                  and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
                  If you are not the intended recipient, please contact the sender by reply email and destroy all
                  copies of the original message. If you are the intended recipient, please be advised that the
                  content of this message is subject to access, review and disclosure by the sender's Email System
                  Administrator.


                  <[D-1] Joint Motion to Extend Discovery (BRM) 12-21-
                  2020.docx>
                  <[D-1] Order Granting Joint Motion to Extend Discovery (BRM)
                  12-21-2020.docx>



       This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
       information. Any unauthorized review, use, disclosure or distr bution is prohibited. If you are not the intended recipient,
       please contact the sender by reply email and destroy all copies of the original message. If you are the intended
       recipient, please be advised that the content of this message is subject to access, review and disclosure by the
       sender's Email System Administrator.


       <mime‐attachment>




                                                                   12
                                                             Exhibit L
                                                              Pg. 91
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.411 Page 89 of 205




                               Exhibit M
                                   Exhibit M
                                    Pg. 92
     Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.412 Page 90 of 205


Motlagh, Jasmin F.

From:                Kelly Williams DuFord <kedwilliams@slatelawgroup.com>
Sent:                Monday, December 21, 2020 8:29 PM
To:                  Wynn, Summer
Cc:                  Bryan Morgan; Motlagh, Jasmin F.; Staten, Jayme; Salas, Marisa; Branden Sigua; Bryan Blanco; Joel
                     Feldman; Esther Hernandez
Subject:             Re: Slate adv. Dahlin, et al. - Joint Motion


[External]

Also I can’t open you attachment at the hospital!!!

Sent from my iPhone



        On Dec 21, 2020, at 8:20 PM, Kelly Williams DuFord <kedwilliams@slatelawgroup.com> wrote:

        Call me 6194558311— you saw me on Friday when you damned I meet and confer ...: talk to me and call
        me or deal with the court am
        ...

        How much more time do you want from with sick 4 year old?!!

        Sent from my iPhone



                On Dec 21, 2020, at 8:14 PM, Wynn, Summer <swynn@cooley.com> wrote:


                Counsel – I again reiterate my repeated requests that you engage in professional
                email communications and avoid personal attacks.

                I also ask that you stop making gross misrepresentations and defamatory
                statements about me and my clients.

                My response to your other emails is attached.

                From: Kelly Williams DuFord <kedwilliams@slatelawgroup.com>
                Sent: Monday, December 21, 2020 7:43 PM
                To: Bryan Morgan <bmorgan@slatelawgroup.com>
                Cc: Wynn, Summer <swynn@cooley.com>; Motlagh, Jasmin F. <jmotlagh@cooley.com>;
                Staten, Jayme <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>; Branden
                Sigua <bsigua@slatelawgroup.com>; Bryan Blanco <bblanco@slatelawgroup.com>; Joel
                Feldman <jfeldman@slatelawgroup.com>; Esther Hernandez
                <ehernandez@slatelawgroup.com>
                Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

                [External]


                                                            1
                                                       Exhibit M
                                                        Pg. 93
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.413 Page 91 of 205

       360 asked for comment ..... I will let them know summer can’t grant a 48 hour extension
       for dying people and kids in CoVid. It’s nuts ... no wonder click up hated Cooley to begin
       with

       Also we need to maybe meet and confer on the dark web weird stuff we got about
             ?

       Someone is hell bent on exposing                     ....
           ??

       Idk— but 48 hours and this must be worth it to click up because
                                 .

       Sent from my iPhone




               On Dec 21, 2020, at 6:25 PM, Bryan Morgan
               <bmorgan@slatelawgroup.com> wrote:


               Ok, third time’s a charm? Fingers crossed!

               Thanks,

               Bryan Morgan

               <image001.png>
               <image002.gif>
               <image003.gif>
               CONFIDENTIAL COMMUNICATION

               E-mails from this firm normally contain confidential and privileged material and
               are for the sole use of the intended recipient. Use or distribution by an
               unintended recipient is prohibited and may be a violation of law. If you
               believe that you received this e-mail in error, then please do not read this e-mail
               or any attached items, please delete the e-mail and all attachments, including
               any copies thereof, and inform the sender that you have deleted the e-
               mail, all attachments and copies thereof.



               From: Bryan Morgan <bmorgan@slatelawgroup.com>
               Date: Monday, December 21, 2020 at 6:17 PM
               To: Wynn, Summer <swynn@cooley.com>, Motlagh, Jasmin F.
               <jmotlagh@cooley.com>, Staten, Jayme <jstaten@cooley.com>,
               Salas, Marisa <msalas@cooley.com>
               Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
               Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
               <bblanco@slatelawgroup.com>, Joel Feldman
               <jfeldman@slatelawgroup.com>, Esther Hernandez
               <ehernandez@slatelawgroup.com>
               Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion


                                                        2
                                                  Exhibit M
                                                   Pg. 94
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.414 Page 92 of 205

             It goes to the Box app at Box.com. Let me reboot and see if they will
             attach. Resending in just a few.

             Thanks,

             Bryan Morgan

             <image004.png>
             <image005.gif>
             <image006.gif>
             CONFIDENTIAL COMMUNICATION

             E-mails from this firm normally contain confidential and privileged material and
             are for the sole use of the intended recipient. Use or distribution by an
             unintended recipient is prohibited and may be a violation of law. If you
             believe that you received this e-mail in error, then please do not read this e-mail
             or any attached items, please delete the e-mail and all attachments, including
             any copies thereof, and inform the sender that you have deleted the e-
             mail, all attachments and copies thereof.



             From: Wynn, Summer <swynn@cooley.com>
             Date: Monday, December 21, 2020 at 6:13 PM
             To: Bryan Morgan <bmorgan@slatelawgroup.com>, Motlagh,
             Jasmin F. <jmotlagh@cooley.com>, Staten, Jayme
             <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
             Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
             Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
             <bblanco@slatelawgroup.com>, Joel Feldman
             <jfeldman@slatelawgroup.com>, Esther Hernandez
             <ehernandez@slatelawgroup.com>
             Subject: RE: Slate adv. Dahlin, et al. ‐ Joint Motion

             We cannot click on an unauthorized link. What does the link go
             to?

             Ok if you want to send them as attachments tomorrow.

             From: Bryan Morgan <bmorgan@slatelawgroup.com>
             Sent: Monday, December 21, 2020 6:12 PM
             To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Wynn, Summer
             <swynn@cooley.com>; Staten, Jayme <jstaten@cooley.com>; Salas,
             Marisa <msalas@cooley.com>
             Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>; Branden
             Sigua <bsigua@slatelawgroup.com>; Bryan Blanco
             <bblanco@slatelawgroup.com>; Joel Feldman
             <jfeldman@slatelawgroup.com>; Esther Hernandez
             <ehernandez@slatelawgroup.com>
             Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

             [External]



                                                      3
                                                Exhibit M
                                                 Pg. 95
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.415 Page 93 of 205

             I’m not sure what is going on with my mail app. Please use this link to
             download through Box. Let me know if you have any issues, and thanks
             for confirmation.

             Thanks,

             Bryan Morgan

             <image007.png>
             <image008.gif>
             <image009.gif>
             CONFIDENTIAL COMMUNICATION

             E-mails from this firm normally contain confidential and privileged material and
             are for the sole use of the intended recipient. Use or distribution by an
             unintended recipient is prohibited and may be a violation of law. If you
             believe that you received this e-mail in error, then please do not read this e-mail
             or any attached items, please delete the e-mail and all attachments, including
             any copies thereof, and inform the sender that you have deleted the e-
             mail, all attachments and copies thereof.



             From: Motlagh, Jasmin F. <jmotlagh@cooley.com>
             Date: Monday, December 21, 2020 at 6:07 PM
             To: Bryan Morgan <bmorgan@slatelawgroup.com>, Wynn,
             Summer <swynn@cooley.com>, Staten, Jayme
             <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
             Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
             Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
             <bblanco@slatelawgroup.com>, Joel Feldman
             <jfeldman@slatelawgroup.com>, Esther Hernandez
             <ehernandez@slatelawgroup.com>
             Subject: RE: Slate adv. Dahlin, et al. ‐ Joint Motion

             Hi Bryan,

             The document was not attached to either email. Please resend.

             Thank you,
             Jasmin

             From: Bryan Morgan <bmorgan@slatelawgroup.com>
             Sent: Monday, December 21, 2020 5:21 PM
             To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Wynn, Summer
             <swynn@cooley.com>; Staten, Jayme <jstaten@cooley.com>; Salas,
             Marisa <msalas@cooley.com>
             Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>; Branden
             Sigua <bsigua@slatelawgroup.com>; Bryan Blanco
             <bblanco@slatelawgroup.com>; Joel Feldman
             <jfeldman@slatelawgroup.com>; Esther Hernandez
             <ehernandez@slatelawgroup.com>
             Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

             [External]
                                                      4
                                                Exhibit M
                                                 Pg. 96
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.416 Page 94 of 205


             Dear Counsel:

             On my end it appears the documents were not attached despite seeing
             them on the email. If you did receive the documents on the first email,
             please disregard.

             Thanks,

             Bryan Morgan

             <image010.png>
             <image011.gif>
             <image012.gif>
             CONFIDENTIAL COMMUNICATION

             E-mails from this firm normally contain confidential and privileged material and
             are for the sole use of the intended recipient. Use or distribution by an
             unintended recipient is prohibited and may be a violation of law. If you
             believe that you received this e-mail in error, then please do not read this e-mail
             or any attached items, please delete the e-mail and all attachments, including
             any copies thereof, and inform the sender that you have deleted the e-
             mail, all attachments and copies thereof.



             From: Bryan Morgan <bmorgan@slatelawgroup.com>
             Date: Monday, December 21, 2020 at 5:17 PM
             To: Motlagh, Jasmin F. <jmotlagh@cooley.com>, Wynn, Summer
             <swynn@cooley.com>, Staten, Jayme <jstaten@cooley.com>,
             Salas, Marisa <msalas@cooley.com>
             Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
             Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
             <bblanco@slatelawgroup.com>, Joel Feldman
             <jfeldman@slatelawgroup.com>, Esther Hernandez
             <ehernandez@slatelawgroup.com>
             Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

             Dear Counsel:

             As agreed during our Rule 26 meet and confer, attached is the Joint
             Motion to Extend Initial Disclosures and Joint Discovery Report. Please
             revert with your proposed tracked changes.

             Additionally, we will be submitting the proposed Joint Discovery Plan to
             your office by mid‐January in anticipation of the January 29, 2021,
             submission date.

             Please let us know if you have any questions or concerns.

             Regards,

             Bryan Morgan

             <image013.png>
                                                      5
                                                Exhibit M
                                                 Pg. 97
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.417 Page 95 of 205
             <image014.gif>
             <image015.gif>
             CONFIDENTIAL COMMUNICATION

             E-mails from this firm normally contain confidential and privileged material and
             are for the sole use of the intended recipient. Use or distribution by an
             unintended recipient is prohibited and may be a violation of law. If you
             believe that you received this e-mail in error, then please do not read this e-mail
             or any attached items, please delete the e-mail and all attachments, including
             any copies thereof, and inform the sender that you have deleted the e-
             mail, all attachments and copies thereof.



             From: Bryan Morgan <bmorgan@slatelawgroup.com>
             Date: Friday, December 18, 2020 at 1:41 PM
             To: Motlagh, Jasmin F. <jmotlagh@cooley.com>, Kelly DuFord
             Williams <kedwilliams@slatelawgroup.com>, Branden Sigua
             <bsigua@slatelawgroup.com>, Bryan Blanco
             <bblanco@slatelawgroup.com>
             Cc: Wynn, Summer <swynn@cooley.com>, Staten, Jayme
             <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
             Subject: Re: Slate adv. Dahlin, et al

             Thank you, Jasmin! We will get the joint motion over to you as soon as
             possible.

             Regards,

             Bryan Morgan

             <image016.png>
             <image017.gif>
             <image018.gif>
             CONFIDENTIAL COMMUNICATION

             E-mails from this firm normally contain confidential and privileged material and
             are for the sole use of the intended recipient. Use or distribution by an
             unintended recipient is prohibited and may be a violation of law. If you
             believe that you received this e-mail in error, then please do not read this e-mail
             or any attached items, please delete the e-mail and all attachments, including
             any copies thereof, and inform the sender that you have deleted the e-
             mail, all attachments and copies thereof.



             From: Motlagh, Jasmin F. <jmotlagh@cooley.com>
             Date: Friday, December 18, 2020 at 1:24 PM
             To: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
             Bryan Morgan <bmorgan@slatelawgroup.com>, Branden Sigua
             <bsigua@slatelawgroup.com>, Bryan Blanco
             <bblanco@slatelawgroup.com>
             Cc: Wynn, Summer <swynn@cooley.com>, Christine Robles
             <crobles@slatelawgroup.com>, Staten, Jayme
             <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
             Subject: RE: Slate adv. Dahlin, et al


                                                      6
                                                Exhibit M
                                                 Pg. 98
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.418 Page 96 of 205

             Hi all,

             We are following up to confirm that the parties held their Rule 26(f)
             conference today and to outline what was discussed and agreed
             upon. The parties agreed to submit their initial Rule 26(a) disclosures
             and Rule 26(f) report on January 29, 2021. Plaintiff will draft a joint
             motion and proposed order to the Court with these deadlines. The
             parties further agreed that Plaintiff will draft the Rule 26(f) report and
             will submit it to Defendants for comments/revisions by a certain date,
             and that Plaintiff will let Defendants know when it anticipates providing
             a draft.

             Thank you,
             Jasmin

             From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
             Sent: Friday, December 18, 2020 9:58 AM
             To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Bryan Morgan
             <bmorgan@slatelawgroup.com>; Branden Sigua
             <bsigua@slatelawgroup.com>; Bryan Blanco
             <bblanco@slatelawgroup.com>
             Cc: Wynn, Summer <swynn@cooley.com>; Christine Robles
             <crobles@slatelawgroup.com>; Staten, Jayme <jstaten@cooley.com>;
             Salas, Marisa <msalas@cooley.com>
             Subject: Re: Slate adv. Dahlin, et al

             [External]

             That works for me. just in case I also cc'd a few other associates so we
             can make sure someone is there. Also, Joel is OOO so Bryan Morgan is
             also cc'd on this email

             On Fri, Dec 18, 2020 at 9:55 AM Motlagh, Jasmin F.
             <jmotlagh@cooley.com> wrote:

              We are available between 1:00 and 2:00 p.m. If that works, I will
              circulate a dial‐in for 1:00 p.m.



              From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
              Sent: Friday, December 18, 2020 8:39 AM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>
              Cc: Wynn, Summer <swynn@cooley.com>; Christine Robles
              <crobles@slatelawgroup.com>; Staten, Jayme <jstaten@cooley.com>;
              Salas, Marisa <msalas@cooley.com>
              Subject: Re: Slate adv. Dahlin, et al



              [External]


                                                 7
                                            Exhibit M
                                             Pg. 99
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.419 Page 97 of 205



              Anytime today :)



              On Fri, Dec 18, 2020 at 8:35 AM Motlagh, Jasmin F.
              <jmotlagh@cooley.com> wrote:

               Counsel,



               Following up on the below, we have yet to receive your availability to
               meet and confer. Let us know when you are available to confer.




               Thank you,

               Jasmin



               From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
               Sent: Monday, December 14, 2020 10:59 AM
               To: Wynn, Summer <swynn@cooley.com>
               Cc: Christine Robles <crobles@slatelawgroup.com>; Motlagh, Jasmin
               F. <jmotlagh@cooley.com>; Staten, Jayme <jstaten@cooley.com>;
               Salas, Marisa <msalas@cooley.com>
               Subject: Re: Slate adv. Dahlin, et al



               [External]



               I will find time for it to happen this week.



               On Mon, Dec 14, 2020 at 10:13 AM Wynn, Summer
               <swynn@cooley.com> wrote:

                The rules contemplate a meaningful discussion. Let us know
                the availability of counsel of record, even if later this week.



                From: Christine Robles <crobles@slatelawgroup.com>
                Sent: Monday, December 14, 2020 10:09 AM
                                                  8
                                             Exhibit M
                                              Pg. 100
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.420 Page 98 of 205

               To: Wynn, Summer <swynn@cooley.com>
               Cc: Kelly Williams DuFord <kedwilliams@slatelawgroup.com>;
               Motlagh, Jasmin F. <jmotlagh@cooley.com>; Staten, Jayme
               <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
               Subject: Re: Slate adv. Dahlin, et al



               [External]



               We literally have all day depositions. I will see if someone can do it.



               On Mon, Dec 14, 2020 at 8:59 AM Wynn, Summer
               <swynn@cooley.com> wrote:

                Counsel – pursuant to the Rules, Monday December 14 is the
                last day for the parties to meet and confer under Rule 26(f).
                Please let us know when you are available to confer.



                Thanks,

                Summer



                Summer Wynn

                Partner

                Cooley LLP

                4401 Eastgate Mall

                San Diego, CA 92121-1909

                +1 858 550 6030 office

                +1 858 550 6420 fax

                swynn@cooley.com

                www.cooley.com/swynn




                Cooley is committed to racial justice


                Cooley is one of Fortune’s 100 Best Companies to Work For



                                                        9
                                                Exhibit M
                                                 Pg. 101
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.421 Page 99 of 205




                    This email message is for the sole use of the intended recipient(s) and may contain
                    confidential and privileged information. Any unauthorized review, use, disclosure or
                    distribution is prohibited. If you are not the intended recipient, please contact the sender by
                    reply email and destroy all copies of the original message. If you are the intended recipient,
                    please be advised that the content of this message is subject to access, review and
                    disclosure by the sender's Email System Administrator.




                This email message is for the sole use of the intended recipient(s) and may contain
                confidential and privileged information. Any unauthorized review, use, disclosure or
                distr bution is prohibited. If you are not the intended recipient, please contact the sender by
                reply email and destroy all copies of the original message. If you are the intended recipient,
                please be advised that the content of this message is subject to access, review and
                disclosure by the sender's Email System Administrator.




               ‐‐

               <image019.jpg>




               <image019.jpg>
               <image019.jpg>
               <image019.jpg>
               <image019.jpg>


               CONFIDENTIAL COMMUNICATION
               E-mails from this firm normally contain confidential and privileged material,
               and are for the sole use of the intended recipient. Use or distribution by
               an unintended recipient is prohibited and may be a violation of law. If you
               believe that you received this e-mail in error, please do not read this e-mail or
               any attached items, please delete the e-mail and all attachments, including any
               copies thereof, and inform the sender that you have deleted the e-mail, all
               attachments and copies thereof.




               This email message is for the sole use of the intended recipient(s) and may contain
               confidential and privileged information. Any unauthorized review, use, disclosure or distribution
               is prohibited. If you are not the intended recipient, please contact the sender by reply email
               and destroy all copies of the original message. If you are the intended recipient, please be


                                                               10
                                                        Exhibit M
                                                         Pg. 102
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.422 Page 100 of 205
                   advised that the content of this message is subject to access, review and disclosure by the
                   sender's Email System Administrator.




               ‐‐

               <image019.jpg>




               <image019.jpg>
               <image019.jpg>
               <image019.jpg>
               <image019.jpg>




               <image019.jpg>

               CONFIDENTIAL COMMUNICATION
               E-mails from this firm normally contain confidential and privileged material,
               and are for the sole use of the intended recipient. Use or distribution by
               an unintended recipient is prohibited and may be a violation of law. If you
               believe that you received this e-mail in error, please do not read this e-mail or
               any attached items, please delete the e-mail and all attachments, including any
               copies thereof, and inform the sender that you have deleted the e-mail, all
               attachments and copies thereof.




               This email message is for the sole use of the intended recipient(s) and may contain confidential
               and privileged information. Any unauthorized review, use, disclosure or distribution is proh bited.
               If you are not the intended recipient, please contact the sender by reply email and destroy all
               copies of the original message. If you are the intended recipient, please be advised that the
               content of this message is subject to access, review and disclosure by the sender's Email
               System Administrator.




              ‐‐
              <image019.jpg>

              <image019.jpg>
              <image019.jpg>
              <image019.jpg>
              <image019.jpg>



              <image019.jpg>
              CONFIDENTIAL COMMUNICATION
              E-mails from this firm normally contain confidential and privileged material,
              and are for the sole use of the intended recipient. Use or distribution by
              an unintended recipient is prohibited and may be a violation of law. If you
                                                               11
                                                         Exhibit M
                                                          Pg. 103
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.423 Page 101 of 205
                   believe that you received this e-mail in error, please do not read this e-mail or
                   any attached items, please delete the e-mail and all attachments, including any
                   copies thereof, and inform the sender that you have deleted the e-mail, all
                   attachments and copies thereof.



                   This email message is for the sole use of the intended recipient(s) and may contain confidential
                   and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
                   If you are not the intended recipient, please contact the sender by reply email and destroy all
                   copies of the original message. If you are the intended recipient, please be advised that the
                   content of this message is subject to access, review and disclosure by the sender's Email System
                   Administrator.




                   This email message is for the sole use of the intended recipient(s) and may contain confidential
                   and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
                   If you are not the intended recipient, please contact the sender by reply email and destroy all
                   copies of the original message. If you are the intended recipient, please be advised that the
                   content of this message is subject to access, review and disclosure by the sender's Email System
                   Administrator.




                   This email message is for the sole use of the intended recipient(s) and may contain confidential
                   and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
                   If you are not the intended recipient, please contact the sender by reply email and destroy all
                   copies of the original message. If you are the intended recipient, please be advised that the
                   content of this message is subject to access, review and disclosure by the sender's Email System
                   Administrator.


                   <[D-1] Joint Motion to Extend Discovery (BRM) 12-21-
                   2020.docx>
                   <[D-1] Order Granting Joint Motion to Extend Discovery (BRM)
                   12-21-2020.docx>



        This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
        information. Any unauthorized review, use, disclosure or distr bution is prohibited. If you are not the intended recipient,
        please contact the sender by reply email and destroy all copies of the original message. If you are the intended
        recipient, please be advised that the content of this message is subject to access, review and disclosure by the
        sender's Email System Administrator.


        <mime‐attachment>




                                                                    12
                                                              Exhibit M
                                                               Pg. 104
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.424 Page 102 of 205




                                Exhibit N
                                    Exhibit N
                                     Pg. 105
    Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.425 Page 103 of 205


Motlagh, Jasmin F.

From:               Kelly Williams DuFord <kedwilliams@slatelawgroup.com>
Sent:               Monday, December 21, 2020 8:30 PM
To:                 Wynn, Summer
Cc:                 Bryan Morgan; Motlagh, Jasmin F.; Staten, Jayme; Salas, Marisa; Branden Sigua; Bryan Blanco; Joel
                    Feldman; Esther Hernandez
Subject:            Re: Slate adv. Dahlin, et al. - Joint Motion


[External]

Should we do chambers at radys?

Sent from my iPhone



        On Dec 21, 2020, at 8:20 PM, Kelly Williams DuFord <kedwilliams@slatelawgroup.com> wrote:

        Call me 6194558311— you saw me on Friday when you damned I meet and confer ...: talk to me and call
        me or deal with the court am
        ...

        How much more time do you want from with sick 4 year old?!!

        Sent from my iPhone



               On Dec 21, 2020, at 8:14 PM, Wynn, Summer <swynn@cooley.com> wrote:


               Counsel – I again reiterate my repeated requests that you engage in professional
               email communications and avoid personal attacks.

               I also ask that you stop making gross misrepresentations and defamatory
               statements about me and my clients.

               My response to your other emails is attached.

               From: Kelly Williams DuFord <kedwilliams@slatelawgroup.com>
               Sent: Monday, December 21, 2020 7:43 PM
               To: Bryan Morgan <bmorgan@slatelawgroup.com>
               Cc: Wynn, Summer <swynn@cooley.com>; Motlagh, Jasmin F. <jmotlagh@cooley.com>;
               Staten, Jayme <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>; Branden
               Sigua <bsigua@slatelawgroup.com>; Bryan Blanco <bblanco@slatelawgroup.com>; Joel
               Feldman <jfeldman@slatelawgroup.com>; Esther Hernandez
               <ehernandez@slatelawgroup.com>
               Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

               [External]


                                                           1
                                                      Exhibit N
                                                       Pg. 106
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.426 Page 104 of 205

        360 asked for comment ..... I will let them know summer can’t grant a 48 hour extension
        for dying people and kids in CoVid. It’s nuts ... no wonder click up hated Cooley to begin
        with

        Also we need to maybe meet and confer on the dark web weird stuff we got about
              ?

        Someone is hell bent on exposing                     ....
            ??

        Idk— but 48 hours and this must be worth it to click up because
                                  .

        Sent from my iPhone




                On Dec 21, 2020, at 6:25 PM, Bryan Morgan
                <bmorgan@slatelawgroup.com> wrote:


                Ok, third time’s a charm? Fingers crossed!

                Thanks,

                Bryan Morgan

                <image001.png>
                <image002.gif>
                <image003.gif>
                CONFIDENTIAL COMMUNICATION

                E-mails from this firm normally contain confidential and privileged material and
                are for the sole use of the intended recipient. Use or distribution by an
                unintended recipient is prohibited and may be a violation of law. If you
                believe that you received this e-mail in error, then please do not read this e-mail
                or any attached items, please delete the e-mail and all attachments, including
                any copies thereof, and inform the sender that you have deleted the e-
                mail, all attachments and copies thereof.



                From: Bryan Morgan <bmorgan@slatelawgroup.com>
                Date: Monday, December 21, 2020 at 6:17 PM
                To: Wynn, Summer <swynn@cooley.com>, Motlagh, Jasmin F.
                <jmotlagh@cooley.com>, Staten, Jayme <jstaten@cooley.com>,
                Salas, Marisa <msalas@cooley.com>
                Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
                Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
                <bblanco@slatelawgroup.com>, Joel Feldman
                <jfeldman@slatelawgroup.com>, Esther Hernandez
                <ehernandez@slatelawgroup.com>
                Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion


                                                         2
                                                   Exhibit N
                                                    Pg. 107
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.427 Page 105 of 205

              It goes to the Box app at Box.com. Let me reboot and see if they will
              attach. Resending in just a few.

              Thanks,

              Bryan Morgan

              <image004.png>
              <image005.gif>
              <image006.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Wynn, Summer <swynn@cooley.com>
              Date: Monday, December 21, 2020 at 6:13 PM
              To: Bryan Morgan <bmorgan@slatelawgroup.com>, Motlagh,
              Jasmin F. <jmotlagh@cooley.com>, Staten, Jayme
              <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
              Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>, Joel Feldman
              <jfeldman@slatelawgroup.com>, Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: RE: Slate adv. Dahlin, et al. ‐ Joint Motion

              We cannot click on an unauthorized link. What does the link go
              to?

              Ok if you want to send them as attachments tomorrow.

              From: Bryan Morgan <bmorgan@slatelawgroup.com>
              Sent: Monday, December 21, 2020 6:12 PM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Wynn, Summer
              <swynn@cooley.com>; Staten, Jayme <jstaten@cooley.com>; Salas,
              Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>; Branden
              Sigua <bsigua@slatelawgroup.com>; Bryan Blanco
              <bblanco@slatelawgroup.com>; Joel Feldman
              <jfeldman@slatelawgroup.com>; Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

              [External]



                                                       3
                                                 Exhibit N
                                                  Pg. 108
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.428 Page 106 of 205

              I’m not sure what is going on with my mail app. Please use this link to
              download through Box. Let me know if you have any issues, and thanks
              for confirmation.

              Thanks,

              Bryan Morgan

              <image007.png>
              <image008.gif>
              <image009.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Motlagh, Jasmin F. <jmotlagh@cooley.com>
              Date: Monday, December 21, 2020 at 6:07 PM
              To: Bryan Morgan <bmorgan@slatelawgroup.com>, Wynn,
              Summer <swynn@cooley.com>, Staten, Jayme
              <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
              Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>, Joel Feldman
              <jfeldman@slatelawgroup.com>, Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: RE: Slate adv. Dahlin, et al. ‐ Joint Motion

              Hi Bryan,

              The document was not attached to either email. Please resend.

              Thank you,
              Jasmin

              From: Bryan Morgan <bmorgan@slatelawgroup.com>
              Sent: Monday, December 21, 2020 5:21 PM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Wynn, Summer
              <swynn@cooley.com>; Staten, Jayme <jstaten@cooley.com>; Salas,
              Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>; Branden
              Sigua <bsigua@slatelawgroup.com>; Bryan Blanco
              <bblanco@slatelawgroup.com>; Joel Feldman
              <jfeldman@slatelawgroup.com>; Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

              [External]
                                                       4
                                                 Exhibit N
                                                  Pg. 109
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.429 Page 107 of 205


              Dear Counsel:

              On my end it appears the documents were not attached despite seeing
              them on the email. If you did receive the documents on the first email,
              please disregard.

              Thanks,

              Bryan Morgan

              <image010.png>
              <image011.gif>
              <image012.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Bryan Morgan <bmorgan@slatelawgroup.com>
              Date: Monday, December 21, 2020 at 5:17 PM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>, Wynn, Summer
              <swynn@cooley.com>, Staten, Jayme <jstaten@cooley.com>,
              Salas, Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
              Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>, Joel Feldman
              <jfeldman@slatelawgroup.com>, Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

              Dear Counsel:

              As agreed during our Rule 26 meet and confer, attached is the Joint
              Motion to Extend Initial Disclosures and Joint Discovery Report. Please
              revert with your proposed tracked changes.

              Additionally, we will be submitting the proposed Joint Discovery Plan to
              your office by mid‐January in anticipation of the January 29, 2021,
              submission date.

              Please let us know if you have any questions or concerns.

              Regards,

              Bryan Morgan

              <image013.png>
                                                       5
                                                 Exhibit N
                                                  Pg. 110
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.430 Page 108 of 205
              <image014.gif>
              <image015.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Bryan Morgan <bmorgan@slatelawgroup.com>
              Date: Friday, December 18, 2020 at 1:41 PM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>, Kelly DuFord
              Williams <kedwilliams@slatelawgroup.com>, Branden Sigua
              <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>
              Cc: Wynn, Summer <swynn@cooley.com>, Staten, Jayme
              <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
              Subject: Re: Slate adv. Dahlin, et al

              Thank you, Jasmin! We will get the joint motion over to you as soon as
              possible.

              Regards,

              Bryan Morgan

              <image016.png>
              <image017.gif>
              <image018.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Motlagh, Jasmin F. <jmotlagh@cooley.com>
              Date: Friday, December 18, 2020 at 1:24 PM
              To: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
              Bryan Morgan <bmorgan@slatelawgroup.com>, Branden Sigua
              <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>
              Cc: Wynn, Summer <swynn@cooley.com>, Christine Robles
              <crobles@slatelawgroup.com>, Staten, Jayme
              <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
              Subject: RE: Slate adv. Dahlin, et al


                                                       6
                                                 Exhibit N
                                                  Pg. 111
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.431 Page 109 of 205

              Hi all,

              We are following up to confirm that the parties held their Rule 26(f)
              conference today and to outline what was discussed and agreed
              upon. The parties agreed to submit their initial Rule 26(a) disclosures
              and Rule 26(f) report on January 29, 2021. Plaintiff will draft a joint
              motion and proposed order to the Court with these deadlines. The
              parties further agreed that Plaintiff will draft the Rule 26(f) report and
              will submit it to Defendants for comments/revisions by a certain date,
              and that Plaintiff will let Defendants know when it anticipates providing
              a draft.

              Thank you,
              Jasmin

              From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
              Sent: Friday, December 18, 2020 9:58 AM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Bryan Morgan
              <bmorgan@slatelawgroup.com>; Branden Sigua
              <bsigua@slatelawgroup.com>; Bryan Blanco
              <bblanco@slatelawgroup.com>
              Cc: Wynn, Summer <swynn@cooley.com>; Christine Robles
              <crobles@slatelawgroup.com>; Staten, Jayme <jstaten@cooley.com>;
              Salas, Marisa <msalas@cooley.com>
              Subject: Re: Slate adv. Dahlin, et al

              [External]

              That works for me. just in case I also cc'd a few other associates so we
              can make sure someone is there. Also, Joel is OOO so Bryan Morgan is
              also cc'd on this email

              On Fri, Dec 18, 2020 at 9:55 AM Motlagh, Jasmin F.
              <jmotlagh@cooley.com> wrote:

               We are available between 1:00 and 2:00 p.m. If that works, I will
               circulate a dial‐in for 1:00 p.m.



               From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
               Sent: Friday, December 18, 2020 8:39 AM
               To: Motlagh, Jasmin F. <jmotlagh@cooley.com>
               Cc: Wynn, Summer <swynn@cooley.com>; Christine Robles
               <crobles@slatelawgroup.com>; Staten, Jayme <jstaten@cooley.com>;
               Salas, Marisa <msalas@cooley.com>
               Subject: Re: Slate adv. Dahlin, et al



               [External]


                                                  7
                                             Exhibit N
                                              Pg. 112
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.432 Page 110 of 205



              Anytime today :)



              On Fri, Dec 18, 2020 at 8:35 AM Motlagh, Jasmin F.
              <jmotlagh@cooley.com> wrote:

               Counsel,



               Following up on the below, we have yet to receive your availability to
               meet and confer. Let us know when you are available to confer.




               Thank you,

               Jasmin



               From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
               Sent: Monday, December 14, 2020 10:59 AM
               To: Wynn, Summer <swynn@cooley.com>
               Cc: Christine Robles <crobles@slatelawgroup.com>; Motlagh, Jasmin
               F. <jmotlagh@cooley.com>; Staten, Jayme <jstaten@cooley.com>;
               Salas, Marisa <msalas@cooley.com>
               Subject: Re: Slate adv. Dahlin, et al



               [External]



               I will find time for it to happen this week.



               On Mon, Dec 14, 2020 at 10:13 AM Wynn, Summer
               <swynn@cooley.com> wrote:

                The rules contemplate a meaningful discussion. Let us know
                the availability of counsel of record, even if later this week.



                From: Christine Robles <crobles@slatelawgroup.com>
                Sent: Monday, December 14, 2020 10:09 AM
                                                  8
                                             Exhibit N
                                              Pg. 113
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.433 Page 111 of 205

                To: Wynn, Summer <swynn@cooley.com>
                Cc: Kelly Williams DuFord <kedwilliams@slatelawgroup.com>;
                Motlagh, Jasmin F. <jmotlagh@cooley.com>; Staten, Jayme
                <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
                Subject: Re: Slate adv. Dahlin, et al



                [External]



                We literally have all day depositions. I will see if someone can do it.



                On Mon, Dec 14, 2020 at 8:59 AM Wynn, Summer
                <swynn@cooley.com> wrote:

                 Counsel – pursuant to the Rules, Monday December 14 is the
                 last day for the parties to meet and confer under Rule 26(f).
                 Please let us know when you are available to confer.



                 Thanks,

                 Summer



                 Summer Wynn

                 Partner

                 Cooley LLP

                 4401 Eastgate Mall

                 San Diego, CA 92121-1909

                 +1 858 550 6030 office

                 +1 858 550 6420 fax

                 swynn@cooley.com

                 www.cooley.com/swynn




                 Cooley is committed to racial justice


                 Cooley is one of Fortune’s 100 Best Companies to Work For



                                                         9
                                                  Exhibit N
                                                   Pg. 114
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.434 Page 112 of 205




                    This email message is for the sole use of the intended recipient(s) and may contain
                    confidential and privileged information. Any unauthorized review, use, disclosure or
                    distribution is prohibited. If you are not the intended recipient, please contact the sender by
                    reply email and destroy all copies of the original message. If you are the intended recipient,
                    please be advised that the content of this message is subject to access, review and
                    disclosure by the sender's Email System Administrator.




                This email message is for the sole use of the intended recipient(s) and may contain
                confidential and privileged information. Any unauthorized review, use, disclosure or
                distr bution is prohibited. If you are not the intended recipient, please contact the sender by
                reply email and destroy all copies of the original message. If you are the intended recipient,
                please be advised that the content of this message is subject to access, review and
                disclosure by the sender's Email System Administrator.




               ‐‐

               <image019.jpg>




               <image019.jpg>
               <image019.jpg>
               <image019.jpg>
               <image019.jpg>


               CONFIDENTIAL COMMUNICATION
               E-mails from this firm normally contain confidential and privileged material,
               and are for the sole use of the intended recipient. Use or distribution by
               an unintended recipient is prohibited and may be a violation of law. If you
               believe that you received this e-mail in error, please do not read this e-mail or
               any attached items, please delete the e-mail and all attachments, including any
               copies thereof, and inform the sender that you have deleted the e-mail, all
               attachments and copies thereof.




               This email message is for the sole use of the intended recipient(s) and may contain
               confidential and privileged information. Any unauthorized review, use, disclosure or distribution
               is prohibited. If you are not the intended recipient, please contact the sender by reply email
               and destroy all copies of the original message. If you are the intended recipient, please be


                                                               10
                                                         Exhibit N
                                                          Pg. 115
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.435 Page 113 of 205
                   advised that the content of this message is subject to access, review and disclosure by the
                   sender's Email System Administrator.




               ‐‐

               <image019.jpg>




               <image019.jpg>
               <image019.jpg>
               <image019.jpg>
               <image019.jpg>




               <image019.jpg>

               CONFIDENTIAL COMMUNICATION
               E-mails from this firm normally contain confidential and privileged material,
               and are for the sole use of the intended recipient. Use or distribution by
               an unintended recipient is prohibited and may be a violation of law. If you
               believe that you received this e-mail in error, please do not read this e-mail or
               any attached items, please delete the e-mail and all attachments, including any
               copies thereof, and inform the sender that you have deleted the e-mail, all
               attachments and copies thereof.




               This email message is for the sole use of the intended recipient(s) and may contain confidential
               and privileged information. Any unauthorized review, use, disclosure or distribution is proh bited.
               If you are not the intended recipient, please contact the sender by reply email and destroy all
               copies of the original message. If you are the intended recipient, please be advised that the
               content of this message is subject to access, review and disclosure by the sender's Email
               System Administrator.




              ‐‐
              <image019.jpg>

              <image019.jpg>
              <image019.jpg>
              <image019.jpg>
              <image019.jpg>



              <image019.jpg>
              CONFIDENTIAL COMMUNICATION
              E-mails from this firm normally contain confidential and privileged material,
              and are for the sole use of the intended recipient. Use or distribution by
              an unintended recipient is prohibited and may be a violation of law. If you
                                                               11
                                                         Exhibit N
                                                          Pg. 116
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.436 Page 114 of 205
                   believe that you received this e-mail in error, please do not read this e-mail or
                   any attached items, please delete the e-mail and all attachments, including any
                   copies thereof, and inform the sender that you have deleted the e-mail, all
                   attachments and copies thereof.



                   This email message is for the sole use of the intended recipient(s) and may contain confidential
                   and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
                   If you are not the intended recipient, please contact the sender by reply email and destroy all
                   copies of the original message. If you are the intended recipient, please be advised that the
                   content of this message is subject to access, review and disclosure by the sender's Email System
                   Administrator.




                   This email message is for the sole use of the intended recipient(s) and may contain confidential
                   and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
                   If you are not the intended recipient, please contact the sender by reply email and destroy all
                   copies of the original message. If you are the intended recipient, please be advised that the
                   content of this message is subject to access, review and disclosure by the sender's Email System
                   Administrator.




                   This email message is for the sole use of the intended recipient(s) and may contain confidential
                   and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
                   If you are not the intended recipient, please contact the sender by reply email and destroy all
                   copies of the original message. If you are the intended recipient, please be advised that the
                   content of this message is subject to access, review and disclosure by the sender's Email System
                   Administrator.


                   <[D-1] Joint Motion to Extend Discovery (BRM) 12-21-
                   2020.docx>
                   <[D-1] Order Granting Joint Motion to Extend Discovery (BRM)
                   12-21-2020.docx>



        This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
        information. Any unauthorized review, use, disclosure or distr bution is prohibited. If you are not the intended recipient,
        please contact the sender by reply email and destroy all copies of the original message. If you are the intended
        recipient, please be advised that the content of this message is subject to access, review and disclosure by the
        sender's Email System Administrator.


        <mime‐attachment>




                                                                    12
                                                              Exhibit N
                                                               Pg. 117
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.437 Page 115 of 205




                               Exhibit O
                                    Exhibit O
                                     Pg. 118
    Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.438 Page 116 of 205


Motlagh, Jasmin F.

From:               Kelly Williams DuFord <kedwilliams@slatelawgroup.com>
Sent:               Monday, December 21, 2020 8:31 PM
To:                 Wynn, Summer
Cc:                 Bryan Morgan; Motlagh, Jasmin F.; Staten, Jayme; Salas, Marisa; Branden Sigua; Bryan Blanco; Joel
                    Feldman; Esther Hernandez
Subject:            Re: Slate adv. Dahlin, et al. - Joint Motion


[External]

Give me the dial in —‐ her doctor said she happy to appear

Sent from my iPhone



        On Dec 21, 2020, at 8:20 PM, Kelly Williams DuFord <kedwilliams@slatelawgroup.com> wrote:

        Call me 6194558311— you saw me on Friday when you damned I meet and confer ...: talk to me and call
        me or deal with the court am
        ...

        How much more time do you want from with sick 4 year old?!!

        Sent from my iPhone



               On Dec 21, 2020, at 8:14 PM, Wynn, Summer <swynn@cooley.com> wrote:


               Counsel – I again reiterate my repeated requests that you engage in professional
               email communications and avoid personal attacks.

               I also ask that you stop making gross misrepresentations and defamatory
               statements about me and my clients.

               My response to your other emails is attached.

               From: Kelly Williams DuFord <kedwilliams@slatelawgroup.com>
               Sent: Monday, December 21, 2020 7:43 PM
               To: Bryan Morgan <bmorgan@slatelawgroup.com>
               Cc: Wynn, Summer <swynn@cooley.com>; Motlagh, Jasmin F. <jmotlagh@cooley.com>;
               Staten, Jayme <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>; Branden
               Sigua <bsigua@slatelawgroup.com>; Bryan Blanco <bblanco@slatelawgroup.com>; Joel
               Feldman <jfeldman@slatelawgroup.com>; Esther Hernandez
               <ehernandez@slatelawgroup.com>
               Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

               [External]


                                                             1
                                                      Exhibit O
                                                       Pg. 119
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.439 Page 117 of 205

        360 asked for comment ..... I will let them know summer can’t grant a 48 hour extension
        for dying people and kids in CoVid. It’s nuts ... no wonder click up hated Cooley to begin
        with

        Also we need to maybe meet and confer on the dark web weird stuff we got about
              ?

        Someone is hell bent on exposing                     ....
            ??

        Idk— but 48 hours and this must be worth it to click up because
                                  .

        Sent from my iPhone




                On Dec 21, 2020, at 6:25 PM, Bryan Morgan
                <bmorgan@slatelawgroup.com> wrote:


                Ok, third time’s a charm? Fingers crossed!

                Thanks,

                Bryan Morgan

                <image001.png>
                <image002.gif>
                <image003.gif>
                CONFIDENTIAL COMMUNICATION

                E-mails from this firm normally contain confidential and privileged material and
                are for the sole use of the intended recipient. Use or distribution by an
                unintended recipient is prohibited and may be a violation of law. If you
                believe that you received this e-mail in error, then please do not read this e-mail
                or any attached items, please delete the e-mail and all attachments, including
                any copies thereof, and inform the sender that you have deleted the e-
                mail, all attachments and copies thereof.



                From: Bryan Morgan <bmorgan@slatelawgroup.com>
                Date: Monday, December 21, 2020 at 6:17 PM
                To: Wynn, Summer <swynn@cooley.com>, Motlagh, Jasmin F.
                <jmotlagh@cooley.com>, Staten, Jayme <jstaten@cooley.com>,
                Salas, Marisa <msalas@cooley.com>
                Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
                Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
                <bblanco@slatelawgroup.com>, Joel Feldman
                <jfeldman@slatelawgroup.com>, Esther Hernandez
                <ehernandez@slatelawgroup.com>
                Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion


                                                         2
                                                   Exhibit O
                                                    Pg. 120
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.440 Page 118 of 205

              It goes to the Box app at Box.com. Let me reboot and see if they will
              attach. Resending in just a few.

              Thanks,

              Bryan Morgan

              <image004.png>
              <image005.gif>
              <image006.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Wynn, Summer <swynn@cooley.com>
              Date: Monday, December 21, 2020 at 6:13 PM
              To: Bryan Morgan <bmorgan@slatelawgroup.com>, Motlagh,
              Jasmin F. <jmotlagh@cooley.com>, Staten, Jayme
              <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
              Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>, Joel Feldman
              <jfeldman@slatelawgroup.com>, Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: RE: Slate adv. Dahlin, et al. ‐ Joint Motion

              We cannot click on an unauthorized link. What does the link go
              to?

              Ok if you want to send them as attachments tomorrow.

              From: Bryan Morgan <bmorgan@slatelawgroup.com>
              Sent: Monday, December 21, 2020 6:12 PM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Wynn, Summer
              <swynn@cooley.com>; Staten, Jayme <jstaten@cooley.com>; Salas,
              Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>; Branden
              Sigua <bsigua@slatelawgroup.com>; Bryan Blanco
              <bblanco@slatelawgroup.com>; Joel Feldman
              <jfeldman@slatelawgroup.com>; Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

              [External]



                                                       3
                                                 Exhibit O
                                                  Pg. 121
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.441 Page 119 of 205

              I’m not sure what is going on with my mail app. Please use this link to
              download through Box. Let me know if you have any issues, and thanks
              for confirmation.

              Thanks,

              Bryan Morgan

              <image007.png>
              <image008.gif>
              <image009.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Motlagh, Jasmin F. <jmotlagh@cooley.com>
              Date: Monday, December 21, 2020 at 6:07 PM
              To: Bryan Morgan <bmorgan@slatelawgroup.com>, Wynn,
              Summer <swynn@cooley.com>, Staten, Jayme
              <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
              Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>, Joel Feldman
              <jfeldman@slatelawgroup.com>, Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: RE: Slate adv. Dahlin, et al. ‐ Joint Motion

              Hi Bryan,

              The document was not attached to either email. Please resend.

              Thank you,
              Jasmin

              From: Bryan Morgan <bmorgan@slatelawgroup.com>
              Sent: Monday, December 21, 2020 5:21 PM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Wynn, Summer
              <swynn@cooley.com>; Staten, Jayme <jstaten@cooley.com>; Salas,
              Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>; Branden
              Sigua <bsigua@slatelawgroup.com>; Bryan Blanco
              <bblanco@slatelawgroup.com>; Joel Feldman
              <jfeldman@slatelawgroup.com>; Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

              [External]
                                                       4
                                                 Exhibit O
                                                  Pg. 122
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.442 Page 120 of 205


              Dear Counsel:

              On my end it appears the documents were not attached despite seeing
              them on the email. If you did receive the documents on the first email,
              please disregard.

              Thanks,

              Bryan Morgan

              <image010.png>
              <image011.gif>
              <image012.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Bryan Morgan <bmorgan@slatelawgroup.com>
              Date: Monday, December 21, 2020 at 5:17 PM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>, Wynn, Summer
              <swynn@cooley.com>, Staten, Jayme <jstaten@cooley.com>,
              Salas, Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
              Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>, Joel Feldman
              <jfeldman@slatelawgroup.com>, Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

              Dear Counsel:

              As agreed during our Rule 26 meet and confer, attached is the Joint
              Motion to Extend Initial Disclosures and Joint Discovery Report. Please
              revert with your proposed tracked changes.

              Additionally, we will be submitting the proposed Joint Discovery Plan to
              your office by mid‐January in anticipation of the January 29, 2021,
              submission date.

              Please let us know if you have any questions or concerns.

              Regards,

              Bryan Morgan

              <image013.png>
                                                       5
                                                 Exhibit O
                                                  Pg. 123
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.443 Page 121 of 205
              <image014.gif>
              <image015.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Bryan Morgan <bmorgan@slatelawgroup.com>
              Date: Friday, December 18, 2020 at 1:41 PM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>, Kelly DuFord
              Williams <kedwilliams@slatelawgroup.com>, Branden Sigua
              <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>
              Cc: Wynn, Summer <swynn@cooley.com>, Staten, Jayme
              <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
              Subject: Re: Slate adv. Dahlin, et al

              Thank you, Jasmin! We will get the joint motion over to you as soon as
              possible.

              Regards,

              Bryan Morgan

              <image016.png>
              <image017.gif>
              <image018.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Motlagh, Jasmin F. <jmotlagh@cooley.com>
              Date: Friday, December 18, 2020 at 1:24 PM
              To: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
              Bryan Morgan <bmorgan@slatelawgroup.com>, Branden Sigua
              <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>
              Cc: Wynn, Summer <swynn@cooley.com>, Christine Robles
              <crobles@slatelawgroup.com>, Staten, Jayme
              <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
              Subject: RE: Slate adv. Dahlin, et al


                                                       6
                                                 Exhibit O
                                                  Pg. 124
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.444 Page 122 of 205

              Hi all,

              We are following up to confirm that the parties held their Rule 26(f)
              conference today and to outline what was discussed and agreed
              upon. The parties agreed to submit their initial Rule 26(a) disclosures
              and Rule 26(f) report on January 29, 2021. Plaintiff will draft a joint
              motion and proposed order to the Court with these deadlines. The
              parties further agreed that Plaintiff will draft the Rule 26(f) report and
              will submit it to Defendants for comments/revisions by a certain date,
              and that Plaintiff will let Defendants know when it anticipates providing
              a draft.

              Thank you,
              Jasmin

              From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
              Sent: Friday, December 18, 2020 9:58 AM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Bryan Morgan
              <bmorgan@slatelawgroup.com>; Branden Sigua
              <bsigua@slatelawgroup.com>; Bryan Blanco
              <bblanco@slatelawgroup.com>
              Cc: Wynn, Summer <swynn@cooley.com>; Christine Robles
              <crobles@slatelawgroup.com>; Staten, Jayme <jstaten@cooley.com>;
              Salas, Marisa <msalas@cooley.com>
              Subject: Re: Slate adv. Dahlin, et al

              [External]

              That works for me. just in case I also cc'd a few other associates so we
              can make sure someone is there. Also, Joel is OOO so Bryan Morgan is
              also cc'd on this email

              On Fri, Dec 18, 2020 at 9:55 AM Motlagh, Jasmin F.
              <jmotlagh@cooley.com> wrote:

               We are available between 1:00 and 2:00 p.m. If that works, I will
               circulate a dial‐in for 1:00 p.m.



               From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
               Sent: Friday, December 18, 2020 8:39 AM
               To: Motlagh, Jasmin F. <jmotlagh@cooley.com>
               Cc: Wynn, Summer <swynn@cooley.com>; Christine Robles
               <crobles@slatelawgroup.com>; Staten, Jayme <jstaten@cooley.com>;
               Salas, Marisa <msalas@cooley.com>
               Subject: Re: Slate adv. Dahlin, et al



               [External]


                                                  7
                                             Exhibit O
                                              Pg. 125
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.445 Page 123 of 205



              Anytime today :)



              On Fri, Dec 18, 2020 at 8:35 AM Motlagh, Jasmin F.
              <jmotlagh@cooley.com> wrote:

               Counsel,



               Following up on the below, we have yet to receive your availability to
               meet and confer. Let us know when you are available to confer.




               Thank you,

               Jasmin



               From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
               Sent: Monday, December 14, 2020 10:59 AM
               To: Wynn, Summer <swynn@cooley.com>
               Cc: Christine Robles <crobles@slatelawgroup.com>; Motlagh, Jasmin
               F. <jmotlagh@cooley.com>; Staten, Jayme <jstaten@cooley.com>;
               Salas, Marisa <msalas@cooley.com>
               Subject: Re: Slate adv. Dahlin, et al



               [External]



               I will find time for it to happen this week.



               On Mon, Dec 14, 2020 at 10:13 AM Wynn, Summer
               <swynn@cooley.com> wrote:

                The rules contemplate a meaningful discussion. Let us know
                the availability of counsel of record, even if later this week.



                From: Christine Robles <crobles@slatelawgroup.com>
                Sent: Monday, December 14, 2020 10:09 AM
                                                  8
                                             Exhibit O
                                              Pg. 126
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.446 Page 124 of 205

                To: Wynn, Summer <swynn@cooley.com>
                Cc: Kelly Williams DuFord <kedwilliams@slatelawgroup.com>;
                Motlagh, Jasmin F. <jmotlagh@cooley.com>; Staten, Jayme
                <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
                Subject: Re: Slate adv. Dahlin, et al



                [External]



                We literally have all day depositions. I will see if someone can do it.



                On Mon, Dec 14, 2020 at 8:59 AM Wynn, Summer
                <swynn@cooley.com> wrote:

                 Counsel – pursuant to the Rules, Monday December 14 is the
                 last day for the parties to meet and confer under Rule 26(f).
                 Please let us know when you are available to confer.



                 Thanks,

                 Summer



                 Summer Wynn

                 Partner

                 Cooley LLP

                 4401 Eastgate Mall

                 San Diego, CA 92121-1909

                 +1 858 550 6030 office

                 +1 858 550 6420 fax

                 swynn@cooley.com

                 www.cooley.com/swynn




                 Cooley is committed to racial justice


                 Cooley is one of Fortune’s 100 Best Companies to Work For



                                                         9
                                                  Exhibit O
                                                   Pg. 127
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.447 Page 125 of 205




                    This email message is for the sole use of the intended recipient(s) and may contain
                    confidential and privileged information. Any unauthorized review, use, disclosure or
                    distribution is prohibited. If you are not the intended recipient, please contact the sender by
                    reply email and destroy all copies of the original message. If you are the intended recipient,
                    please be advised that the content of this message is subject to access, review and
                    disclosure by the sender's Email System Administrator.




                This email message is for the sole use of the intended recipient(s) and may contain
                confidential and privileged information. Any unauthorized review, use, disclosure or
                distr bution is prohibited. If you are not the intended recipient, please contact the sender by
                reply email and destroy all copies of the original message. If you are the intended recipient,
                please be advised that the content of this message is subject to access, review and
                disclosure by the sender's Email System Administrator.




               ‐‐

               <image019.jpg>




               <image019.jpg>
               <image019.jpg>
               <image019.jpg>
               <image019.jpg>


               CONFIDENTIAL COMMUNICATION
               E-mails from this firm normally contain confidential and privileged material,
               and are for the sole use of the intended recipient. Use or distribution by
               an unintended recipient is prohibited and may be a violation of law. If you
               believe that you received this e-mail in error, please do not read this e-mail or
               any attached items, please delete the e-mail and all attachments, including any
               copies thereof, and inform the sender that you have deleted the e-mail, all
               attachments and copies thereof.




               This email message is for the sole use of the intended recipient(s) and may contain
               confidential and privileged information. Any unauthorized review, use, disclosure or distribution
               is prohibited. If you are not the intended recipient, please contact the sender by reply email
               and destroy all copies of the original message. If you are the intended recipient, please be


                                                               10
                                                         Exhibit O
                                                          Pg. 128
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.448 Page 126 of 205
                   advised that the content of this message is subject to access, review and disclosure by the
                   sender's Email System Administrator.




               ‐‐

               <image019.jpg>




               <image019.jpg>
               <image019.jpg>
               <image019.jpg>
               <image019.jpg>




               <image019.jpg>

               CONFIDENTIAL COMMUNICATION
               E-mails from this firm normally contain confidential and privileged material,
               and are for the sole use of the intended recipient. Use or distribution by
               an unintended recipient is prohibited and may be a violation of law. If you
               believe that you received this e-mail in error, please do not read this e-mail or
               any attached items, please delete the e-mail and all attachments, including any
               copies thereof, and inform the sender that you have deleted the e-mail, all
               attachments and copies thereof.




               This email message is for the sole use of the intended recipient(s) and may contain confidential
               and privileged information. Any unauthorized review, use, disclosure or distribution is proh bited.
               If you are not the intended recipient, please contact the sender by reply email and destroy all
               copies of the original message. If you are the intended recipient, please be advised that the
               content of this message is subject to access, review and disclosure by the sender's Email
               System Administrator.




              ‐‐
              <image019.jpg>

              <image019.jpg>
              <image019.jpg>
              <image019.jpg>
              <image019.jpg>



              <image019.jpg>
              CONFIDENTIAL COMMUNICATION
              E-mails from this firm normally contain confidential and privileged material,
              and are for the sole use of the intended recipient. Use or distribution by
              an unintended recipient is prohibited and may be a violation of law. If you
                                                               11
                                                         Exhibit O
                                                          Pg. 129
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.449 Page 127 of 205
                   believe that you received this e-mail in error, please do not read this e-mail or
                   any attached items, please delete the e-mail and all attachments, including any
                   copies thereof, and inform the sender that you have deleted the e-mail, all
                   attachments and copies thereof.



                   This email message is for the sole use of the intended recipient(s) and may contain confidential
                   and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
                   If you are not the intended recipient, please contact the sender by reply email and destroy all
                   copies of the original message. If you are the intended recipient, please be advised that the
                   content of this message is subject to access, review and disclosure by the sender's Email System
                   Administrator.




                   This email message is for the sole use of the intended recipient(s) and may contain confidential
                   and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
                   If you are not the intended recipient, please contact the sender by reply email and destroy all
                   copies of the original message. If you are the intended recipient, please be advised that the
                   content of this message is subject to access, review and disclosure by the sender's Email System
                   Administrator.




                   This email message is for the sole use of the intended recipient(s) and may contain confidential
                   and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
                   If you are not the intended recipient, please contact the sender by reply email and destroy all
                   copies of the original message. If you are the intended recipient, please be advised that the
                   content of this message is subject to access, review and disclosure by the sender's Email System
                   Administrator.


                   <[D-1] Joint Motion to Extend Discovery (BRM) 12-21-
                   2020.docx>
                   <[D-1] Order Granting Joint Motion to Extend Discovery (BRM)
                   12-21-2020.docx>



        This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
        information. Any unauthorized review, use, disclosure or distr bution is prohibited. If you are not the intended recipient,
        please contact the sender by reply email and destroy all copies of the original message. If you are the intended
        recipient, please be advised that the content of this message is subject to access, review and disclosure by the
        sender's Email System Administrator.


        <mime‐attachment>




                                                                    12
                                                              Exhibit O
                                                               Pg. 130
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.450 Page 128 of 205




                                Exhibit P
                                    Exhibit P
                                     Pg. 131
    Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.451 Page 129 of 205


Motlagh, Jasmin F.

From:                Kelly Williams DuFord <kedwilliams@slatelawgroup.com>
Sent:                Monday, December 21, 2020 8:32 PM
To:                  Wynn, Summer
Cc:                  Bryan Morgan; Motlagh, Jasmin F.; Staten, Jayme; Salas, Marisa; Branden Sigua; Bryan Blanco; Joel
                     Feldman; Esther Hernandez
Subject:             Re: Slate adv. Dahlin, et al. - Joint Motion


[External]

Excuse the outage but click up and Cooley are Getting the doctors realllly happy over here ...

Sent from my iPhone



        On Dec 21, 2020, at 8:20 PM, Kelly Williams DuFord <kedwilliams@slatelawgroup.com> wrote:

        Call me 6194558311— you saw me on Friday when you damned I meet and confer ...: talk to me and call
        me or deal with the court am
        ...

        How much more time do you want from with sick 4 year old?!!

        Sent from my iPhone



                On Dec 21, 2020, at 8:14 PM, Wynn, Summer <swynn@cooley.com> wrote:


                Counsel – I again reiterate my repeated requests that you engage in professional
                email communications and avoid personal attacks.

                I also ask that you stop making gross misrepresentations and defamatory
                statements about me and my clients.

                My response to your other emails is attached.

                From: Kelly Williams DuFord <kedwilliams@slatelawgroup.com>
                Sent: Monday, December 21, 2020 7:43 PM
                To: Bryan Morgan <bmorgan@slatelawgroup.com>
                Cc: Wynn, Summer <swynn@cooley.com>; Motlagh, Jasmin F. <jmotlagh@cooley.com>;
                Staten, Jayme <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>; Branden
                Sigua <bsigua@slatelawgroup.com>; Bryan Blanco <bblanco@slatelawgroup.com>; Joel
                Feldman <jfeldman@slatelawgroup.com>; Esther Hernandez
                <ehernandez@slatelawgroup.com>
                Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

                [External]


                                                             1
                                                       Exhibit P
                                                        Pg. 132
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.452 Page 130 of 205

        360 asked for comment ..... I will let them know summer can’t grant a 48 hour extension
        for dying people and kids in CoVid. It’s nuts ... no wonder click up hated Cooley to begin
        with

        Also we need to maybe meet and confer on the dark web weird stuff we got about
              ?

        Someone is hell bent on exposing                     ....
            ??

        Idk— but 48 hours and this must be worth it to click up because
                                  .

        Sent from my iPhone




                On Dec 21, 2020, at 6:25 PM, Bryan Morgan
                <bmorgan@slatelawgroup.com> wrote:


                Ok, third time’s a charm? Fingers crossed!

                Thanks,

                Bryan Morgan

                <image001.png>
                <image002.gif>
                <image003.gif>
                CONFIDENTIAL COMMUNICATION

                E-mails from this firm normally contain confidential and privileged material and
                are for the sole use of the intended recipient. Use or distribution by an
                unintended recipient is prohibited and may be a violation of law. If you
                believe that you received this e-mail in error, then please do not read this e-mail
                or any attached items, please delete the e-mail and all attachments, including
                any copies thereof, and inform the sender that you have deleted the e-
                mail, all attachments and copies thereof.



                From: Bryan Morgan <bmorgan@slatelawgroup.com>
                Date: Monday, December 21, 2020 at 6:17 PM
                To: Wynn, Summer <swynn@cooley.com>, Motlagh, Jasmin F.
                <jmotlagh@cooley.com>, Staten, Jayme <jstaten@cooley.com>,
                Salas, Marisa <msalas@cooley.com>
                Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
                Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
                <bblanco@slatelawgroup.com>, Joel Feldman
                <jfeldman@slatelawgroup.com>, Esther Hernandez
                <ehernandez@slatelawgroup.com>
                Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion


                                                         2
                                                    Exhibit P
                                                     Pg. 133
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.453 Page 131 of 205

              It goes to the Box app at Box.com. Let me reboot and see if they will
              attach. Resending in just a few.

              Thanks,

              Bryan Morgan

              <image004.png>
              <image005.gif>
              <image006.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Wynn, Summer <swynn@cooley.com>
              Date: Monday, December 21, 2020 at 6:13 PM
              To: Bryan Morgan <bmorgan@slatelawgroup.com>, Motlagh,
              Jasmin F. <jmotlagh@cooley.com>, Staten, Jayme
              <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
              Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>, Joel Feldman
              <jfeldman@slatelawgroup.com>, Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: RE: Slate adv. Dahlin, et al. ‐ Joint Motion

              We cannot click on an unauthorized link. What does the link go
              to?

              Ok if you want to send them as attachments tomorrow.

              From: Bryan Morgan <bmorgan@slatelawgroup.com>
              Sent: Monday, December 21, 2020 6:12 PM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Wynn, Summer
              <swynn@cooley.com>; Staten, Jayme <jstaten@cooley.com>; Salas,
              Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>; Branden
              Sigua <bsigua@slatelawgroup.com>; Bryan Blanco
              <bblanco@slatelawgroup.com>; Joel Feldman
              <jfeldman@slatelawgroup.com>; Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

              [External]



                                                       3
                                                  Exhibit P
                                                   Pg. 134
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.454 Page 132 of 205

              I’m not sure what is going on with my mail app. Please use this link to
              download through Box. Let me know if you have any issues, and thanks
              for confirmation.

              Thanks,

              Bryan Morgan

              <image007.png>
              <image008.gif>
              <image009.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Motlagh, Jasmin F. <jmotlagh@cooley.com>
              Date: Monday, December 21, 2020 at 6:07 PM
              To: Bryan Morgan <bmorgan@slatelawgroup.com>, Wynn,
              Summer <swynn@cooley.com>, Staten, Jayme
              <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
              Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>, Joel Feldman
              <jfeldman@slatelawgroup.com>, Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: RE: Slate adv. Dahlin, et al. ‐ Joint Motion

              Hi Bryan,

              The document was not attached to either email. Please resend.

              Thank you,
              Jasmin

              From: Bryan Morgan <bmorgan@slatelawgroup.com>
              Sent: Monday, December 21, 2020 5:21 PM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Wynn, Summer
              <swynn@cooley.com>; Staten, Jayme <jstaten@cooley.com>; Salas,
              Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>; Branden
              Sigua <bsigua@slatelawgroup.com>; Bryan Blanco
              <bblanco@slatelawgroup.com>; Joel Feldman
              <jfeldman@slatelawgroup.com>; Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

              [External]
                                                       4
                                                  Exhibit P
                                                   Pg. 135
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.455 Page 133 of 205


              Dear Counsel:

              On my end it appears the documents were not attached despite seeing
              them on the email. If you did receive the documents on the first email,
              please disregard.

              Thanks,

              Bryan Morgan

              <image010.png>
              <image011.gif>
              <image012.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Bryan Morgan <bmorgan@slatelawgroup.com>
              Date: Monday, December 21, 2020 at 5:17 PM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>, Wynn, Summer
              <swynn@cooley.com>, Staten, Jayme <jstaten@cooley.com>,
              Salas, Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
              Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>, Joel Feldman
              <jfeldman@slatelawgroup.com>, Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

              Dear Counsel:

              As agreed during our Rule 26 meet and confer, attached is the Joint
              Motion to Extend Initial Disclosures and Joint Discovery Report. Please
              revert with your proposed tracked changes.

              Additionally, we will be submitting the proposed Joint Discovery Plan to
              your office by mid‐January in anticipation of the January 29, 2021,
              submission date.

              Please let us know if you have any questions or concerns.

              Regards,

              Bryan Morgan

              <image013.png>
                                                       5
                                                  Exhibit P
                                                   Pg. 136
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.456 Page 134 of 205
              <image014.gif>
              <image015.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Bryan Morgan <bmorgan@slatelawgroup.com>
              Date: Friday, December 18, 2020 at 1:41 PM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>, Kelly DuFord
              Williams <kedwilliams@slatelawgroup.com>, Branden Sigua
              <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>
              Cc: Wynn, Summer <swynn@cooley.com>, Staten, Jayme
              <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
              Subject: Re: Slate adv. Dahlin, et al

              Thank you, Jasmin! We will get the joint motion over to you as soon as
              possible.

              Regards,

              Bryan Morgan

              <image016.png>
              <image017.gif>
              <image018.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Motlagh, Jasmin F. <jmotlagh@cooley.com>
              Date: Friday, December 18, 2020 at 1:24 PM
              To: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
              Bryan Morgan <bmorgan@slatelawgroup.com>, Branden Sigua
              <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>
              Cc: Wynn, Summer <swynn@cooley.com>, Christine Robles
              <crobles@slatelawgroup.com>, Staten, Jayme
              <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
              Subject: RE: Slate adv. Dahlin, et al


                                                       6
                                                  Exhibit P
                                                   Pg. 137
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.457 Page 135 of 205

              Hi all,

              We are following up to confirm that the parties held their Rule 26(f)
              conference today and to outline what was discussed and agreed
              upon. The parties agreed to submit their initial Rule 26(a) disclosures
              and Rule 26(f) report on January 29, 2021. Plaintiff will draft a joint
              motion and proposed order to the Court with these deadlines. The
              parties further agreed that Plaintiff will draft the Rule 26(f) report and
              will submit it to Defendants for comments/revisions by a certain date,
              and that Plaintiff will let Defendants know when it anticipates providing
              a draft.

              Thank you,
              Jasmin

              From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
              Sent: Friday, December 18, 2020 9:58 AM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Bryan Morgan
              <bmorgan@slatelawgroup.com>; Branden Sigua
              <bsigua@slatelawgroup.com>; Bryan Blanco
              <bblanco@slatelawgroup.com>
              Cc: Wynn, Summer <swynn@cooley.com>; Christine Robles
              <crobles@slatelawgroup.com>; Staten, Jayme <jstaten@cooley.com>;
              Salas, Marisa <msalas@cooley.com>
              Subject: Re: Slate adv. Dahlin, et al

              [External]

              That works for me. just in case I also cc'd a few other associates so we
              can make sure someone is there. Also, Joel is OOO so Bryan Morgan is
              also cc'd on this email

              On Fri, Dec 18, 2020 at 9:55 AM Motlagh, Jasmin F.
              <jmotlagh@cooley.com> wrote:

               We are available between 1:00 and 2:00 p.m. If that works, I will
               circulate a dial‐in for 1:00 p.m.



               From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
               Sent: Friday, December 18, 2020 8:39 AM
               To: Motlagh, Jasmin F. <jmotlagh@cooley.com>
               Cc: Wynn, Summer <swynn@cooley.com>; Christine Robles
               <crobles@slatelawgroup.com>; Staten, Jayme <jstaten@cooley.com>;
               Salas, Marisa <msalas@cooley.com>
               Subject: Re: Slate adv. Dahlin, et al



               [External]


                                                  7
                                             Exhibit P
                                              Pg. 138
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.458 Page 136 of 205



              Anytime today :)



              On Fri, Dec 18, 2020 at 8:35 AM Motlagh, Jasmin F.
              <jmotlagh@cooley.com> wrote:

               Counsel,



               Following up on the below, we have yet to receive your availability to
               meet and confer. Let us know when you are available to confer.




               Thank you,

               Jasmin



               From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
               Sent: Monday, December 14, 2020 10:59 AM
               To: Wynn, Summer <swynn@cooley.com>
               Cc: Christine Robles <crobles@slatelawgroup.com>; Motlagh, Jasmin
               F. <jmotlagh@cooley.com>; Staten, Jayme <jstaten@cooley.com>;
               Salas, Marisa <msalas@cooley.com>
               Subject: Re: Slate adv. Dahlin, et al



               [External]



               I will find time for it to happen this week.



               On Mon, Dec 14, 2020 at 10:13 AM Wynn, Summer
               <swynn@cooley.com> wrote:

                The rules contemplate a meaningful discussion. Let us know
                the availability of counsel of record, even if later this week.



                From: Christine Robles <crobles@slatelawgroup.com>
                Sent: Monday, December 14, 2020 10:09 AM
                                                  8
                                             Exhibit P
                                              Pg. 139
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.459 Page 137 of 205

                To: Wynn, Summer <swynn@cooley.com>
                Cc: Kelly Williams DuFord <kedwilliams@slatelawgroup.com>;
                Motlagh, Jasmin F. <jmotlagh@cooley.com>; Staten, Jayme
                <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
                Subject: Re: Slate adv. Dahlin, et al



                [External]



                We literally have all day depositions. I will see if someone can do it.



                On Mon, Dec 14, 2020 at 8:59 AM Wynn, Summer
                <swynn@cooley.com> wrote:

                 Counsel – pursuant to the Rules, Monday December 14 is the
                 last day for the parties to meet and confer under Rule 26(f).
                 Please let us know when you are available to confer.



                 Thanks,

                 Summer



                 Summer Wynn

                 Partner

                 Cooley LLP

                 4401 Eastgate Mall

                 San Diego, CA 92121-1909

                 +1 858 550 6030 office

                 +1 858 550 6420 fax

                 swynn@cooley.com

                 www.cooley.com/swynn




                 Cooley is committed to racial justice


                 Cooley is one of Fortune’s 100 Best Companies to Work For



                                                         9
                                                  Exhibit P
                                                   Pg. 140
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.460 Page 138 of 205




                    This email message is for the sole use of the intended recipient(s) and may contain
                    confidential and privileged information. Any unauthorized review, use, disclosure or
                    distribution is prohibited. If you are not the intended recipient, please contact the sender by
                    reply email and destroy all copies of the original message. If you are the intended recipient,
                    please be advised that the content of this message is subject to access, review and
                    disclosure by the sender's Email System Administrator.




                This email message is for the sole use of the intended recipient(s) and may contain
                confidential and privileged information. Any unauthorized review, use, disclosure or
                distr bution is prohibited. If you are not the intended recipient, please contact the sender by
                reply email and destroy all copies of the original message. If you are the intended recipient,
                please be advised that the content of this message is subject to access, review and
                disclosure by the sender's Email System Administrator.




               ‐‐

               <image019.jpg>




               <image019.jpg>
               <image019.jpg>
               <image019.jpg>
               <image019.jpg>


               CONFIDENTIAL COMMUNICATION
               E-mails from this firm normally contain confidential and privileged material,
               and are for the sole use of the intended recipient. Use or distribution by
               an unintended recipient is prohibited and may be a violation of law. If you
               believe that you received this e-mail in error, please do not read this e-mail or
               any attached items, please delete the e-mail and all attachments, including any
               copies thereof, and inform the sender that you have deleted the e-mail, all
               attachments and copies thereof.




               This email message is for the sole use of the intended recipient(s) and may contain
               confidential and privileged information. Any unauthorized review, use, disclosure or distribution
               is prohibited. If you are not the intended recipient, please contact the sender by reply email
               and destroy all copies of the original message. If you are the intended recipient, please be


                                                               10
                                                         Exhibit P
                                                          Pg. 141
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.461 Page 139 of 205
                   advised that the content of this message is subject to access, review and disclosure by the
                   sender's Email System Administrator.




               ‐‐

               <image019.jpg>




               <image019.jpg>
               <image019.jpg>
               <image019.jpg>
               <image019.jpg>




               <image019.jpg>

               CONFIDENTIAL COMMUNICATION
               E-mails from this firm normally contain confidential and privileged material,
               and are for the sole use of the intended recipient. Use or distribution by
               an unintended recipient is prohibited and may be a violation of law. If you
               believe that you received this e-mail in error, please do not read this e-mail or
               any attached items, please delete the e-mail and all attachments, including any
               copies thereof, and inform the sender that you have deleted the e-mail, all
               attachments and copies thereof.




               This email message is for the sole use of the intended recipient(s) and may contain confidential
               and privileged information. Any unauthorized review, use, disclosure or distribution is proh bited.
               If you are not the intended recipient, please contact the sender by reply email and destroy all
               copies of the original message. If you are the intended recipient, please be advised that the
               content of this message is subject to access, review and disclosure by the sender's Email
               System Administrator.




              ‐‐
              <image019.jpg>

              <image019.jpg>
              <image019.jpg>
              <image019.jpg>
              <image019.jpg>



              <image019.jpg>
              CONFIDENTIAL COMMUNICATION
              E-mails from this firm normally contain confidential and privileged material,
              and are for the sole use of the intended recipient. Use or distribution by
              an unintended recipient is prohibited and may be a violation of law. If you
                                                               11
                                                         Exhibit P
                                                          Pg. 142
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.462 Page 140 of 205
                   believe that you received this e-mail in error, please do not read this e-mail or
                   any attached items, please delete the e-mail and all attachments, including any
                   copies thereof, and inform the sender that you have deleted the e-mail, all
                   attachments and copies thereof.



                   This email message is for the sole use of the intended recipient(s) and may contain confidential
                   and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
                   If you are not the intended recipient, please contact the sender by reply email and destroy all
                   copies of the original message. If you are the intended recipient, please be advised that the
                   content of this message is subject to access, review and disclosure by the sender's Email System
                   Administrator.




                   This email message is for the sole use of the intended recipient(s) and may contain confidential
                   and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
                   If you are not the intended recipient, please contact the sender by reply email and destroy all
                   copies of the original message. If you are the intended recipient, please be advised that the
                   content of this message is subject to access, review and disclosure by the sender's Email System
                   Administrator.




                   This email message is for the sole use of the intended recipient(s) and may contain confidential
                   and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
                   If you are not the intended recipient, please contact the sender by reply email and destroy all
                   copies of the original message. If you are the intended recipient, please be advised that the
                   content of this message is subject to access, review and disclosure by the sender's Email System
                   Administrator.


                   <[D-1] Joint Motion to Extend Discovery (BRM) 12-21-
                   2020.docx>
                   <[D-1] Order Granting Joint Motion to Extend Discovery (BRM)
                   12-21-2020.docx>



        This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
        information. Any unauthorized review, use, disclosure or distr bution is prohibited. If you are not the intended recipient,
        please contact the sender by reply email and destroy all copies of the original message. If you are the intended
        recipient, please be advised that the content of this message is subject to access, review and disclosure by the
        sender's Email System Administrator.


        <mime‐attachment>




                                                                    12
                                                              Exhibit P
                                                               Pg. 143
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.463 Page 141 of 205




                               Exhibit Q
                                    Exhibit Q
                                     Pg. 144
    Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.464 Page 142 of 205


Motlagh, Jasmin F.

From:                 Kelly Williams DuFord <kedwilliams@slatelawgroup.com>
Sent:                 Monday, December 21, 2020 8:48 PM
To:                   Wynn, Summer
Cc:                   Bryan Morgan; Motlagh, Jasmin F.; Staten, Jayme; Salas, Marisa; Branden Sigua; Bryan Blanco; Joel
                      Feldman; Esther Hernandez
Subject:              Re: Slate adv. Dahlin, et al. - Joint Motion


[External]

Still waiting for your call.... to meet and confer?

Sent from my iPhone



        On Dec 21, 2020, at 8:20 PM, Kelly Williams DuFord <kedwilliams@slatelawgroup.com> wrote:

        Call me 6194558311— you saw me on Friday when you damned I meet and confer ...: talk to me and call
        me or deal with the court am
        ...

        How much more time do you want from with sick 4 year old?!!

        Sent from my iPhone



                 On Dec 21, 2020, at 8:14 PM, Wynn, Summer <swynn@cooley.com> wrote:


                 Counsel – I again reiterate my repeated requests that you engage in professional
                 email communications and avoid personal attacks.

                 I also ask that you stop making gross misrepresentations and defamatory
                 statements about me and my clients.

                 My response to your other emails is attached.

                 From: Kelly Williams DuFord <kedwilliams@slatelawgroup.com>
                 Sent: Monday, December 21, 2020 7:43 PM
                 To: Bryan Morgan <bmorgan@slatelawgroup.com>
                 Cc: Wynn, Summer <swynn@cooley.com>; Motlagh, Jasmin F. <jmotlagh@cooley.com>;
                 Staten, Jayme <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>; Branden
                 Sigua <bsigua@slatelawgroup.com>; Bryan Blanco <bblanco@slatelawgroup.com>; Joel
                 Feldman <jfeldman@slatelawgroup.com>; Esther Hernandez
                 <ehernandez@slatelawgroup.com>
                 Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

                 [External]


                                                             1
                                                        Exhibit Q
                                                         Pg. 145
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.465 Page 143 of 205

        360 asked for comment ..... I will let them know summer can’t grant a 48 hour extension
        for dying people and kids in CoVid. It’s nuts ... no wonder click up hated Cooley to begin
        with

        Also we need to maybe meet and confer on the dark web weird stuff we got about
              ?

        Someone is hell bent on exposing                     ....
            ??

        Idk— but 48 hours and this must be worth it to click up because


        Sent from my iPhone




                On Dec 21, 2020, at 6:25 PM, Bryan Morgan
                <bmorgan@slatelawgroup.com> wrote:


                Ok, third time’s a charm? Fingers crossed!

                Thanks,

                Bryan Morgan

                <image001.png>
                <image002.gif>
                <image003.gif>
                CONFIDENTIAL COMMUNICATION

                E-mails from this firm normally contain confidential and privileged material and
                are for the sole use of the intended recipient. Use or distribution by an
                unintended recipient is prohibited and may be a violation of law. If you
                believe that you received this e-mail in error, then please do not read this e-mail
                or any attached items, please delete the e-mail and all attachments, including
                any copies thereof, and inform the sender that you have deleted the e-
                mail, all attachments and copies thereof.



                From: Bryan Morgan <bmorgan@slatelawgroup.com>
                Date: Monday, December 21, 2020 at 6:17 PM
                To: Wynn, Summer <swynn@cooley.com>, Motlagh, Jasmin F.
                <jmotlagh@cooley.com>, Staten, Jayme <jstaten@cooley.com>,
                Salas, Marisa <msalas@cooley.com>
                Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
                Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
                <bblanco@slatelawgroup.com>, Joel Feldman
                <jfeldman@slatelawgroup.com>, Esther Hernandez
                <ehernandez@slatelawgroup.com>
                Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion


                                                         2
                                                   Exhibit Q
                                                    Pg. 146
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.466 Page 144 of 205

              It goes to the Box app at Box.com. Let me reboot and see if they will
              attach. Resending in just a few.

              Thanks,

              Bryan Morgan

              <image004.png>
              <image005.gif>
              <image006.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Wynn, Summer <swynn@cooley.com>
              Date: Monday, December 21, 2020 at 6:13 PM
              To: Bryan Morgan <bmorgan@slatelawgroup.com>, Motlagh,
              Jasmin F. <jmotlagh@cooley.com>, Staten, Jayme
              <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
              Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>, Joel Feldman
              <jfeldman@slatelawgroup.com>, Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: RE: Slate adv. Dahlin, et al. ‐ Joint Motion

              We cannot click on an unauthorized link. What does the link go
              to?

              Ok if you want to send them as attachments tomorrow.

              From: Bryan Morgan <bmorgan@slatelawgroup.com>
              Sent: Monday, December 21, 2020 6:12 PM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Wynn, Summer
              <swynn@cooley.com>; Staten, Jayme <jstaten@cooley.com>; Salas,
              Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>; Branden
              Sigua <bsigua@slatelawgroup.com>; Bryan Blanco
              <bblanco@slatelawgroup.com>; Joel Feldman
              <jfeldman@slatelawgroup.com>; Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

              [External]



                                                       3
                                                 Exhibit Q
                                                  Pg. 147
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.467 Page 145 of 205

              I’m not sure what is going on with my mail app. Please use this link to
              download through Box. Let me know if you have any issues, and thanks
              for confirmation.

              Thanks,

              Bryan Morgan

              <image007.png>
              <image008.gif>
              <image009.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Motlagh, Jasmin F. <jmotlagh@cooley.com>
              Date: Monday, December 21, 2020 at 6:07 PM
              To: Bryan Morgan <bmorgan@slatelawgroup.com>, Wynn,
              Summer <swynn@cooley.com>, Staten, Jayme
              <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
              Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>, Joel Feldman
              <jfeldman@slatelawgroup.com>, Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: RE: Slate adv. Dahlin, et al. ‐ Joint Motion

              Hi Bryan,

              The document was not attached to either email. Please resend.

              Thank you,
              Jasmin

              From: Bryan Morgan <bmorgan@slatelawgroup.com>
              Sent: Monday, December 21, 2020 5:21 PM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Wynn, Summer
              <swynn@cooley.com>; Staten, Jayme <jstaten@cooley.com>; Salas,
              Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>; Branden
              Sigua <bsigua@slatelawgroup.com>; Bryan Blanco
              <bblanco@slatelawgroup.com>; Joel Feldman
              <jfeldman@slatelawgroup.com>; Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

              [External]
                                                       4
                                                 Exhibit Q
                                                  Pg. 148
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.468 Page 146 of 205


              Dear Counsel:

              On my end it appears the documents were not attached despite seeing
              them on the email. If you did receive the documents on the first email,
              please disregard.

              Thanks,

              Bryan Morgan

              <image010.png>
              <image011.gif>
              <image012.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Bryan Morgan <bmorgan@slatelawgroup.com>
              Date: Monday, December 21, 2020 at 5:17 PM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>, Wynn, Summer
              <swynn@cooley.com>, Staten, Jayme <jstaten@cooley.com>,
              Salas, Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
              Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>, Joel Feldman
              <jfeldman@slatelawgroup.com>, Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

              Dear Counsel:

              As agreed during our Rule 26 meet and confer, attached is the Joint
              Motion to Extend Initial Disclosures and Joint Discovery Report. Please
              revert with your proposed tracked changes.

              Additionally, we will be submitting the proposed Joint Discovery Plan to
              your office by mid‐January in anticipation of the January 29, 2021,
              submission date.

              Please let us know if you have any questions or concerns.

              Regards,

              Bryan Morgan

              <image013.png>
                                                       5
                                                 Exhibit Q
                                                  Pg. 149
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.469 Page 147 of 205
              <image014.gif>
              <image015.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Bryan Morgan <bmorgan@slatelawgroup.com>
              Date: Friday, December 18, 2020 at 1:41 PM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>, Kelly DuFord
              Williams <kedwilliams@slatelawgroup.com>, Branden Sigua
              <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>
              Cc: Wynn, Summer <swynn@cooley.com>, Staten, Jayme
              <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
              Subject: Re: Slate adv. Dahlin, et al

              Thank you, Jasmin! We will get the joint motion over to you as soon as
              possible.

              Regards,

              Bryan Morgan

              <image016.png>
              <image017.gif>
              <image018.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Motlagh, Jasmin F. <jmotlagh@cooley.com>
              Date: Friday, December 18, 2020 at 1:24 PM
              To: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
              Bryan Morgan <bmorgan@slatelawgroup.com>, Branden Sigua
              <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>
              Cc: Wynn, Summer <swynn@cooley.com>, Christine Robles
              <crobles@slatelawgroup.com>, Staten, Jayme
              <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
              Subject: RE: Slate adv. Dahlin, et al


                                                       6
                                                 Exhibit Q
                                                  Pg. 150
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.470 Page 148 of 205

              Hi all,

              We are following up to confirm that the parties held their Rule 26(f)
              conference today and to outline what was discussed and agreed
              upon. The parties agreed to submit their initial Rule 26(a) disclosures
              and Rule 26(f) report on January 29, 2021. Plaintiff will draft a joint
              motion and proposed order to the Court with these deadlines. The
              parties further agreed that Plaintiff will draft the Rule 26(f) report and
              will submit it to Defendants for comments/revisions by a certain date,
              and that Plaintiff will let Defendants know when it anticipates providing
              a draft.

              Thank you,
              Jasmin

              From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
              Sent: Friday, December 18, 2020 9:58 AM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Bryan Morgan
              <bmorgan@slatelawgroup.com>; Branden Sigua
              <bsigua@slatelawgroup.com>; Bryan Blanco
              <bblanco@slatelawgroup.com>
              Cc: Wynn, Summer <swynn@cooley.com>; Christine Robles
              <crobles@slatelawgroup.com>; Staten, Jayme <jstaten@cooley.com>;
              Salas, Marisa <msalas@cooley.com>
              Subject: Re: Slate adv. Dahlin, et al

              [External]

              That works for me. just in case I also cc'd a few other associates so we
              can make sure someone is there. Also, Joel is OOO so Bryan Morgan is
              also cc'd on this email

              On Fri, Dec 18, 2020 at 9:55 AM Motlagh, Jasmin F.
              <jmotlagh@cooley.com> wrote:

               We are available between 1:00 and 2:00 p.m. If that works, I will
               circulate a dial‐in for 1:00 p.m.



               From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
               Sent: Friday, December 18, 2020 8:39 AM
               To: Motlagh, Jasmin F. <jmotlagh@cooley.com>
               Cc: Wynn, Summer <swynn@cooley.com>; Christine Robles
               <crobles@slatelawgroup.com>; Staten, Jayme <jstaten@cooley.com>;
               Salas, Marisa <msalas@cooley.com>
               Subject: Re: Slate adv. Dahlin, et al



               [External]


                                                  7
                                             Exhibit Q
                                              Pg. 151
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.471 Page 149 of 205



              Anytime today :)



              On Fri, Dec 18, 2020 at 8:35 AM Motlagh, Jasmin F.
              <jmotlagh@cooley.com> wrote:

               Counsel,



               Following up on the below, we have yet to receive your availability to
               meet and confer. Let us know when you are available to confer.




               Thank you,

               Jasmin



               From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
               Sent: Monday, December 14, 2020 10:59 AM
               To: Wynn, Summer <swynn@cooley.com>
               Cc: Christine Robles <crobles@slatelawgroup.com>; Motlagh, Jasmin
               F. <jmotlagh@cooley.com>; Staten, Jayme <jstaten@cooley.com>;
               Salas, Marisa <msalas@cooley.com>
               Subject: Re: Slate adv. Dahlin, et al



               [External]



               I will find time for it to happen this week.



               On Mon, Dec 14, 2020 at 10:13 AM Wynn, Summer
               <swynn@cooley.com> wrote:

                The rules contemplate a meaningful discussion. Let us know
                the availability of counsel of record, even if later this week.



                From: Christine Robles <crobles@slatelawgroup.com>
                Sent: Monday, December 14, 2020 10:09 AM
                                                  8
                                             Exhibit Q
                                              Pg. 152
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.472 Page 150 of 205

                To: Wynn, Summer <swynn@cooley.com>
                Cc: Kelly Williams DuFord <kedwilliams@slatelawgroup.com>;
                Motlagh, Jasmin F. <jmotlagh@cooley.com>; Staten, Jayme
                <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
                Subject: Re: Slate adv. Dahlin, et al



                [External]



                We literally have all day depositions. I will see if someone can do it.



                On Mon, Dec 14, 2020 at 8:59 AM Wynn, Summer
                <swynn@cooley.com> wrote:

                 Counsel – pursuant to the Rules, Monday December 14 is the
                 last day for the parties to meet and confer under Rule 26(f).
                 Please let us know when you are available to confer.



                 Thanks,

                 Summer



                 Summer Wynn

                 Partner

                 Cooley LLP

                 4401 Eastgate Mall

                 San Diego, CA 92121-1909

                 +1 858 550 6030 office

                 +1 858 550 6420 fax

                 swynn@cooley.com

                 www.cooley.com/swynn




                 Cooley is committed to racial justice


                 Cooley is one of Fortune’s 100 Best Companies to Work For



                                                         9
                                                  Exhibit Q
                                                   Pg. 153
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.473 Page 151 of 205




                    This email message is for the sole use of the intended recipient(s) and may contain
                    confidential and privileged information. Any unauthorized review, use, disclosure or
                    distribution is prohibited. If you are not the intended recipient, please contact the sender by
                    reply email and destroy all copies of the original message. If you are the intended recipient,
                    please be advised that the content of this message is subject to access, review and
                    disclosure by the sender's Email System Administrator.




                This email message is for the sole use of the intended recipient(s) and may contain
                confidential and privileged information. Any unauthorized review, use, disclosure or
                distr bution is prohibited. If you are not the intended recipient, please contact the sender by
                reply email and destroy all copies of the original message. If you are the intended recipient,
                please be advised that the content of this message is subject to access, review and
                disclosure by the sender's Email System Administrator.




               ‐‐

               <image019.jpg>




               <image019.jpg>
               <image019.jpg>
               <image019.jpg>
               <image019.jpg>


               CONFIDENTIAL COMMUNICATION
               E-mails from this firm normally contain confidential and privileged material,
               and are for the sole use of the intended recipient. Use or distribution by
               an unintended recipient is prohibited and may be a violation of law. If you
               believe that you received this e-mail in error, please do not read this e-mail or
               any attached items, please delete the e-mail and all attachments, including any
               copies thereof, and inform the sender that you have deleted the e-mail, all
               attachments and copies thereof.




               This email message is for the sole use of the intended recipient(s) and may contain
               confidential and privileged information. Any unauthorized review, use, disclosure or distribution
               is prohibited. If you are not the intended recipient, please contact the sender by reply email
               and destroy all copies of the original message. If you are the intended recipient, please be


                                                               10
                                                         Exhibit Q
                                                          Pg. 154
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.474 Page 152 of 205
                   advised that the content of this message is subject to access, review and disclosure by the
                   sender's Email System Administrator.




               ‐‐

               <image019.jpg>




               <image019.jpg>
               <image019.jpg>
               <image019.jpg>
               <image019.jpg>




               <image019.jpg>

               CONFIDENTIAL COMMUNICATION
               E-mails from this firm normally contain confidential and privileged material,
               and are for the sole use of the intended recipient. Use or distribution by
               an unintended recipient is prohibited and may be a violation of law. If you
               believe that you received this e-mail in error, please do not read this e-mail or
               any attached items, please delete the e-mail and all attachments, including any
               copies thereof, and inform the sender that you have deleted the e-mail, all
               attachments and copies thereof.




               This email message is for the sole use of the intended recipient(s) and may contain confidential
               and privileged information. Any unauthorized review, use, disclosure or distribution is proh bited.
               If you are not the intended recipient, please contact the sender by reply email and destroy all
               copies of the original message. If you are the intended recipient, please be advised that the
               content of this message is subject to access, review and disclosure by the sender's Email
               System Administrator.




              ‐‐
              <image019.jpg>

              <image019.jpg>
              <image019.jpg>
              <image019.jpg>
              <image019.jpg>



              <image019.jpg>
              CONFIDENTIAL COMMUNICATION
              E-mails from this firm normally contain confidential and privileged material,
              and are for the sole use of the intended recipient. Use or distribution by
              an unintended recipient is prohibited and may be a violation of law. If you
                                                               11
                                                         Exhibit Q
                                                          Pg. 155
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.475 Page 153 of 205
                   believe that you received this e-mail in error, please do not read this e-mail or
                   any attached items, please delete the e-mail and all attachments, including any
                   copies thereof, and inform the sender that you have deleted the e-mail, all
                   attachments and copies thereof.



                   This email message is for the sole use of the intended recipient(s) and may contain confidential
                   and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
                   If you are not the intended recipient, please contact the sender by reply email and destroy all
                   copies of the original message. If you are the intended recipient, please be advised that the
                   content of this message is subject to access, review and disclosure by the sender's Email System
                   Administrator.




                   This email message is for the sole use of the intended recipient(s) and may contain confidential
                   and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
                   If you are not the intended recipient, please contact the sender by reply email and destroy all
                   copies of the original message. If you are the intended recipient, please be advised that the
                   content of this message is subject to access, review and disclosure by the sender's Email System
                   Administrator.




                   This email message is for the sole use of the intended recipient(s) and may contain confidential
                   and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
                   If you are not the intended recipient, please contact the sender by reply email and destroy all
                   copies of the original message. If you are the intended recipient, please be advised that the
                   content of this message is subject to access, review and disclosure by the sender's Email System
                   Administrator.


                   <[D-1] Joint Motion to Extend Discovery (BRM) 12-21-
                   2020.docx>
                   <[D-1] Order Granting Joint Motion to Extend Discovery (BRM)
                   12-21-2020.docx>



        This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
        information. Any unauthorized review, use, disclosure or distr bution is prohibited. If you are not the intended recipient,
        please contact the sender by reply email and destroy all copies of the original message. If you are the intended
        recipient, please be advised that the content of this message is subject to access, review and disclosure by the
        sender's Email System Administrator.


        <mime‐attachment>




                                                                    12
                                                              Exhibit Q
                                                               Pg. 156
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.476 Page 154 of 205




                                Exhibit R
                                    Exhibit R
                                     Pg. 157
    Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.477 Page 155 of 205


Motlagh, Jasmin F.

From:               Kelly Williams DuFord <kedwilliams@slatelawgroup.com>
Sent:               Monday, December 21, 2020 8:50 PM
To:                 Wynn, Summer
Cc:                 Bryan Morgan; Motlagh, Jasmin F.; Staten, Jayme; Salas, Marisa; Branden Sigua; Bryan Blanco; Joel
                    Feldman; Esther Hernandez
Subject:            Re: Slate adv. Dahlin, et al. - Joint Motion


[External]

Again making myself available for 30 mins...with my daughter but my family can be here so I can meet over the 48 hour
request? Please let me know???

Sent from my iPhone



        On Dec 21, 2020, at 8:20 PM, Kelly Williams DuFord <kedwilliams@slatelawgroup.com> wrote:

        Call me 6194558311— you saw me on Friday when you damned I meet and confer ...: talk to me and call
        me or deal with the court am
        ...

        How much more time do you want from with sick 4 year old?!!

        Sent from my iPhone



               On Dec 21, 2020, at 8:14 PM, Wynn, Summer <swynn@cooley.com> wrote:


               Counsel – I again reiterate my repeated requests that you engage in professional
               email communications and avoid personal attacks.

               I also ask that you stop making gross misrepresentations and defamatory
               statements about me and my clients.

               My response to your other emails is attached.

               From: Kelly Williams DuFord <kedwilliams@slatelawgroup.com>
               Sent: Monday, December 21, 2020 7:43 PM
               To: Bryan Morgan <bmorgan@slatelawgroup.com>
               Cc: Wynn, Summer <swynn@cooley.com>; Motlagh, Jasmin F. <jmotlagh@cooley.com>;
               Staten, Jayme <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>; Branden
               Sigua <bsigua@slatelawgroup.com>; Bryan Blanco <bblanco@slatelawgroup.com>; Joel
               Feldman <jfeldman@slatelawgroup.com>; Esther Hernandez
               <ehernandez@slatelawgroup.com>
               Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

               [External]
                                                           1
                                                      Exhibit R
                                                       Pg. 158
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.478 Page 156 of 205


        360 asked for comment ..... I will let them know summer can’t grant a 48 hour extension
        for dying people and kids in CoVid. It’s nuts ... no wonder click up hated Cooley to begin
        with

        Also we need to maybe meet and confer on the dark web weird stuff we got about
              ?

        Someone is hell bent on exposing                     ....
            ??

        Idk— but 48 hours and this must be worth it to click up because
                                  .

        Sent from my iPhone




                On Dec 21, 2020, at 6:25 PM, Bryan Morgan
                <bmorgan@slatelawgroup.com> wrote:


                Ok, third time’s a charm? Fingers crossed!

                Thanks,

                Bryan Morgan

                <image001.png>
                <image002.gif>
                <image003.gif>
                CONFIDENTIAL COMMUNICATION

                E-mails from this firm normally contain confidential and privileged material and
                are for the sole use of the intended recipient. Use or distribution by an
                unintended recipient is prohibited and may be a violation of law. If you
                believe that you received this e-mail in error, then please do not read this e-mail
                or any attached items, please delete the e-mail and all attachments, including
                any copies thereof, and inform the sender that you have deleted the e-
                mail, all attachments and copies thereof.



                From: Bryan Morgan <bmorgan@slatelawgroup.com>
                Date: Monday, December 21, 2020 at 6:17 PM
                To: Wynn, Summer <swynn@cooley.com>, Motlagh, Jasmin F.
                <jmotlagh@cooley.com>, Staten, Jayme <jstaten@cooley.com>,
                Salas, Marisa <msalas@cooley.com>
                Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
                Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
                <bblanco@slatelawgroup.com>, Joel Feldman
                <jfeldman@slatelawgroup.com>, Esther Hernandez
                <ehernandez@slatelawgroup.com>
                Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

                                                         2
                                                   Exhibit R
                                                    Pg. 159
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.479 Page 157 of 205

              It goes to the Box app at Box.com. Let me reboot and see if they will
              attach. Resending in just a few.

              Thanks,

              Bryan Morgan

              <image004.png>
              <image005.gif>
              <image006.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Wynn, Summer <swynn@cooley.com>
              Date: Monday, December 21, 2020 at 6:13 PM
              To: Bryan Morgan <bmorgan@slatelawgroup.com>, Motlagh,
              Jasmin F. <jmotlagh@cooley.com>, Staten, Jayme
              <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
              Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>, Joel Feldman
              <jfeldman@slatelawgroup.com>, Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: RE: Slate adv. Dahlin, et al. ‐ Joint Motion

              We cannot click on an unauthorized link. What does the link go
              to?

              Ok if you want to send them as attachments tomorrow.

              From: Bryan Morgan <bmorgan@slatelawgroup.com>
              Sent: Monday, December 21, 2020 6:12 PM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Wynn, Summer
              <swynn@cooley.com>; Staten, Jayme <jstaten@cooley.com>; Salas,
              Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>; Branden
              Sigua <bsigua@slatelawgroup.com>; Bryan Blanco
              <bblanco@slatelawgroup.com>; Joel Feldman
              <jfeldman@slatelawgroup.com>; Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

              [External]



                                                       3
                                                 Exhibit R
                                                  Pg. 160
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.480 Page 158 of 205

              I’m not sure what is going on with my mail app. Please use this link to
              download through Box. Let me know if you have any issues, and thanks
              for confirmation.

              Thanks,

              Bryan Morgan

              <image007.png>
              <image008.gif>
              <image009.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Motlagh, Jasmin F. <jmotlagh@cooley.com>
              Date: Monday, December 21, 2020 at 6:07 PM
              To: Bryan Morgan <bmorgan@slatelawgroup.com>, Wynn,
              Summer <swynn@cooley.com>, Staten, Jayme
              <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
              Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>, Joel Feldman
              <jfeldman@slatelawgroup.com>, Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: RE: Slate adv. Dahlin, et al. ‐ Joint Motion

              Hi Bryan,

              The document was not attached to either email. Please resend.

              Thank you,
              Jasmin

              From: Bryan Morgan <bmorgan@slatelawgroup.com>
              Sent: Monday, December 21, 2020 5:21 PM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Wynn, Summer
              <swynn@cooley.com>; Staten, Jayme <jstaten@cooley.com>; Salas,
              Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>; Branden
              Sigua <bsigua@slatelawgroup.com>; Bryan Blanco
              <bblanco@slatelawgroup.com>; Joel Feldman
              <jfeldman@slatelawgroup.com>; Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

              [External]
                                                       4
                                                 Exhibit R
                                                  Pg. 161
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.481 Page 159 of 205


              Dear Counsel:

              On my end it appears the documents were not attached despite seeing
              them on the email. If you did receive the documents on the first email,
              please disregard.

              Thanks,

              Bryan Morgan

              <image010.png>
              <image011.gif>
              <image012.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Bryan Morgan <bmorgan@slatelawgroup.com>
              Date: Monday, December 21, 2020 at 5:17 PM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>, Wynn, Summer
              <swynn@cooley.com>, Staten, Jayme <jstaten@cooley.com>,
              Salas, Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
              Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>, Joel Feldman
              <jfeldman@slatelawgroup.com>, Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

              Dear Counsel:

              As agreed during our Rule 26 meet and confer, attached is the Joint
              Motion to Extend Initial Disclosures and Joint Discovery Report. Please
              revert with your proposed tracked changes.

              Additionally, we will be submitting the proposed Joint Discovery Plan to
              your office by mid‐January in anticipation of the January 29, 2021,
              submission date.

              Please let us know if you have any questions or concerns.

              Regards,

              Bryan Morgan

              <image013.png>
                                                       5
                                                 Exhibit R
                                                  Pg. 162
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.482 Page 160 of 205
              <image014.gif>
              <image015.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Bryan Morgan <bmorgan@slatelawgroup.com>
              Date: Friday, December 18, 2020 at 1:41 PM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>, Kelly DuFord
              Williams <kedwilliams@slatelawgroup.com>, Branden Sigua
              <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>
              Cc: Wynn, Summer <swynn@cooley.com>, Staten, Jayme
              <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
              Subject: Re: Slate adv. Dahlin, et al

              Thank you, Jasmin! We will get the joint motion over to you as soon as
              possible.

              Regards,

              Bryan Morgan

              <image016.png>
              <image017.gif>
              <image018.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Motlagh, Jasmin F. <jmotlagh@cooley.com>
              Date: Friday, December 18, 2020 at 1:24 PM
              To: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
              Bryan Morgan <bmorgan@slatelawgroup.com>, Branden Sigua
              <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>
              Cc: Wynn, Summer <swynn@cooley.com>, Christine Robles
              <crobles@slatelawgroup.com>, Staten, Jayme
              <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
              Subject: RE: Slate adv. Dahlin, et al


                                                       6
                                                 Exhibit R
                                                  Pg. 163
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.483 Page 161 of 205

              Hi all,

              We are following up to confirm that the parties held their Rule 26(f)
              conference today and to outline what was discussed and agreed
              upon. The parties agreed to submit their initial Rule 26(a) disclosures
              and Rule 26(f) report on January 29, 2021. Plaintiff will draft a joint
              motion and proposed order to the Court with these deadlines. The
              parties further agreed that Plaintiff will draft the Rule 26(f) report and
              will submit it to Defendants for comments/revisions by a certain date,
              and that Plaintiff will let Defendants know when it anticipates providing
              a draft.

              Thank you,
              Jasmin

              From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
              Sent: Friday, December 18, 2020 9:58 AM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Bryan Morgan
              <bmorgan@slatelawgroup.com>; Branden Sigua
              <bsigua@slatelawgroup.com>; Bryan Blanco
              <bblanco@slatelawgroup.com>
              Cc: Wynn, Summer <swynn@cooley.com>; Christine Robles
              <crobles@slatelawgroup.com>; Staten, Jayme <jstaten@cooley.com>;
              Salas, Marisa <msalas@cooley.com>
              Subject: Re: Slate adv. Dahlin, et al

              [External]

              That works for me. just in case I also cc'd a few other associates so we
              can make sure someone is there. Also, Joel is OOO so Bryan Morgan is
              also cc'd on this email

              On Fri, Dec 18, 2020 at 9:55 AM Motlagh, Jasmin F.
              <jmotlagh@cooley.com> wrote:

               We are available between 1:00 and 2:00 p.m. If that works, I will
               circulate a dial‐in for 1:00 p.m.



               From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
               Sent: Friday, December 18, 2020 8:39 AM
               To: Motlagh, Jasmin F. <jmotlagh@cooley.com>
               Cc: Wynn, Summer <swynn@cooley.com>; Christine Robles
               <crobles@slatelawgroup.com>; Staten, Jayme <jstaten@cooley.com>;
               Salas, Marisa <msalas@cooley.com>
               Subject: Re: Slate adv. Dahlin, et al



               [External]


                                                  7
                                             Exhibit R
                                              Pg. 164
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.484 Page 162 of 205



              Anytime today :)



              On Fri, Dec 18, 2020 at 8:35 AM Motlagh, Jasmin F.
              <jmotlagh@cooley.com> wrote:

               Counsel,



               Following up on the below, we have yet to receive your availability to
               meet and confer. Let us know when you are available to confer.




               Thank you,

               Jasmin



               From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
               Sent: Monday, December 14, 2020 10:59 AM
               To: Wynn, Summer <swynn@cooley.com>
               Cc: Christine Robles <crobles@slatelawgroup.com>; Motlagh, Jasmin
               F. <jmotlagh@cooley.com>; Staten, Jayme <jstaten@cooley.com>;
               Salas, Marisa <msalas@cooley.com>
               Subject: Re: Slate adv. Dahlin, et al



               [External]



               I will find time for it to happen this week.



               On Mon, Dec 14, 2020 at 10:13 AM Wynn, Summer
               <swynn@cooley.com> wrote:

                The rules contemplate a meaningful discussion. Let us know
                the availability of counsel of record, even if later this week.



                From: Christine Robles <crobles@slatelawgroup.com>
                Sent: Monday, December 14, 2020 10:09 AM
                                                  8
                                             Exhibit R
                                              Pg. 165
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.485 Page 163 of 205

                To: Wynn, Summer <swynn@cooley.com>
                Cc: Kelly Williams DuFord <kedwilliams@slatelawgroup.com>;
                Motlagh, Jasmin F. <jmotlagh@cooley.com>; Staten, Jayme
                <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
                Subject: Re: Slate adv. Dahlin, et al



                [External]



                We literally have all day depositions. I will see if someone can do it.



                On Mon, Dec 14, 2020 at 8:59 AM Wynn, Summer
                <swynn@cooley.com> wrote:

                 Counsel – pursuant to the Rules, Monday December 14 is the
                 last day for the parties to meet and confer under Rule 26(f).
                 Please let us know when you are available to confer.



                 Thanks,

                 Summer



                 Summer Wynn

                 Partner

                 Cooley LLP

                 4401 Eastgate Mall

                 San Diego, CA 92121-1909

                 +1 858 550 6030 office

                 +1 858 550 6420 fax

                 swynn@cooley.com

                 www.cooley.com/swynn




                 Cooley is committed to racial justice


                 Cooley is one of Fortune’s 100 Best Companies to Work For



                                                         9
                                                  Exhibit R
                                                   Pg. 166
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.486 Page 164 of 205




                    This email message is for the sole use of the intended recipient(s) and may contain
                    confidential and privileged information. Any unauthorized review, use, disclosure or
                    distribution is prohibited. If you are not the intended recipient, please contact the sender by
                    reply email and destroy all copies of the original message. If you are the intended recipient,
                    please be advised that the content of this message is subject to access, review and
                    disclosure by the sender's Email System Administrator.




                This email message is for the sole use of the intended recipient(s) and may contain
                confidential and privileged information. Any unauthorized review, use, disclosure or
                distr bution is prohibited. If you are not the intended recipient, please contact the sender by
                reply email and destroy all copies of the original message. If you are the intended recipient,
                please be advised that the content of this message is subject to access, review and
                disclosure by the sender's Email System Administrator.




               ‐‐

               <image019.jpg>




               <image019.jpg>
               <image019.jpg>
               <image019.jpg>
               <image019.jpg>


               CONFIDENTIAL COMMUNICATION
               E-mails from this firm normally contain confidential and privileged material,
               and are for the sole use of the intended recipient. Use or distribution by
               an unintended recipient is prohibited and may be a violation of law. If you
               believe that you received this e-mail in error, please do not read this e-mail or
               any attached items, please delete the e-mail and all attachments, including any
               copies thereof, and inform the sender that you have deleted the e-mail, all
               attachments and copies thereof.




               This email message is for the sole use of the intended recipient(s) and may contain
               confidential and privileged information. Any unauthorized review, use, disclosure or distribution
               is prohibited. If you are not the intended recipient, please contact the sender by reply email
               and destroy all copies of the original message. If you are the intended recipient, please be


                                                               10
                                                         Exhibit R
                                                          Pg. 167
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.487 Page 165 of 205
                   advised that the content of this message is subject to access, review and disclosure by the
                   sender's Email System Administrator.




               ‐‐

               <image019.jpg>




               <image019.jpg>
               <image019.jpg>
               <image019.jpg>
               <image019.jpg>




               <image019.jpg>

               CONFIDENTIAL COMMUNICATION
               E-mails from this firm normally contain confidential and privileged material,
               and are for the sole use of the intended recipient. Use or distribution by
               an unintended recipient is prohibited and may be a violation of law. If you
               believe that you received this e-mail in error, please do not read this e-mail or
               any attached items, please delete the e-mail and all attachments, including any
               copies thereof, and inform the sender that you have deleted the e-mail, all
               attachments and copies thereof.




               This email message is for the sole use of the intended recipient(s) and may contain confidential
               and privileged information. Any unauthorized review, use, disclosure or distribution is proh bited.
               If you are not the intended recipient, please contact the sender by reply email and destroy all
               copies of the original message. If you are the intended recipient, please be advised that the
               content of this message is subject to access, review and disclosure by the sender's Email
               System Administrator.




              ‐‐
              <image019.jpg>

              <image019.jpg>
              <image019.jpg>
              <image019.jpg>
              <image019.jpg>



              <image019.jpg>
              CONFIDENTIAL COMMUNICATION
              E-mails from this firm normally contain confidential and privileged material,
              and are for the sole use of the intended recipient. Use or distribution by
              an unintended recipient is prohibited and may be a violation of law. If you
                                                               11
                                                         Exhibit R
                                                          Pg. 168
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.488 Page 166 of 205
                   believe that you received this e-mail in error, please do not read this e-mail or
                   any attached items, please delete the e-mail and all attachments, including any
                   copies thereof, and inform the sender that you have deleted the e-mail, all
                   attachments and copies thereof.



                   This email message is for the sole use of the intended recipient(s) and may contain confidential
                   and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
                   If you are not the intended recipient, please contact the sender by reply email and destroy all
                   copies of the original message. If you are the intended recipient, please be advised that the
                   content of this message is subject to access, review and disclosure by the sender's Email System
                   Administrator.




                   This email message is for the sole use of the intended recipient(s) and may contain confidential
                   and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
                   If you are not the intended recipient, please contact the sender by reply email and destroy all
                   copies of the original message. If you are the intended recipient, please be advised that the
                   content of this message is subject to access, review and disclosure by the sender's Email System
                   Administrator.




                   This email message is for the sole use of the intended recipient(s) and may contain confidential
                   and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
                   If you are not the intended recipient, please contact the sender by reply email and destroy all
                   copies of the original message. If you are the intended recipient, please be advised that the
                   content of this message is subject to access, review and disclosure by the sender's Email System
                   Administrator.


                   <[D-1] Joint Motion to Extend Discovery (BRM) 12-21-
                   2020.docx>
                   <[D-1] Order Granting Joint Motion to Extend Discovery (BRM)
                   12-21-2020.docx>



        This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
        information. Any unauthorized review, use, disclosure or distr bution is prohibited. If you are not the intended recipient,
        please contact the sender by reply email and destroy all copies of the original message. If you are the intended
        recipient, please be advised that the content of this message is subject to access, review and disclosure by the
        sender's Email System Administrator.


        <mime‐attachment>




                                                                    12
                                                              Exhibit R
                                                               Pg. 169
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.489 Page 167 of 205




                                Exhibit S
                                    Exhibit S
                                     Pg. 170
    Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.490 Page 168 of 205


Motlagh, Jasmin F.

From:                Kelly Williams DuFord <kedwilliams@slatelawgroup.com>
Sent:                Monday, December 21, 2020 9:39 PM
To:                  Wynn, Summer
Cc:                  Bryan Morgan; Motlagh, Jasmin F.; Staten, Jayme; Salas, Marisa; Branden Sigua; Bryan Blanco; Joel
                     Feldman; Esther Hernandez
Subject:             Re: Slate adv. Dahlin, et al. - Joint Motion


[External]

My ex has the kiddos covered now if you want to chat I even more available:) trying to fin the joy in life!!

Sent from my iPhone



        On Dec 21, 2020, at 8:20 PM, Kelly Williams DuFord <kedwilliams@slatelawgroup.com> wrote:

        Call me 6194558311— you saw me on Friday when you damned I meet and confer ...: talk to me and call
        me or deal with the court am
        ...

        How much more time do you want from with sick 4 year old?!!

        Sent from my iPhone



                On Dec 21, 2020, at 8:14 PM, Wynn, Summer <swynn@cooley.com> wrote:


                Counsel – I again reiterate my repeated requests that you engage in professional
                email communications and avoid personal attacks.

                I also ask that you stop making gross misrepresentations and defamatory
                statements about me and my clients.

                My response to your other emails is attached.

                From: Kelly Williams DuFord <kedwilliams@slatelawgroup.com>
                Sent: Monday, December 21, 2020 7:43 PM
                To: Bryan Morgan <bmorgan@slatelawgroup.com>
                Cc: Wynn, Summer <swynn@cooley.com>; Motlagh, Jasmin F. <jmotlagh@cooley.com>;
                Staten, Jayme <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>; Branden
                Sigua <bsigua@slatelawgroup.com>; Bryan Blanco <bblanco@slatelawgroup.com>; Joel
                Feldman <jfeldman@slatelawgroup.com>; Esther Hernandez
                <ehernandez@slatelawgroup.com>
                Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

                [External]


                                                             1
                                                        Exhibit S
                                                         Pg. 171
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.491 Page 169 of 205

        360 asked for comment ..... I will let them know summer can’t grant a 48 hour extension
        for dying people and kids in CoVid. It’s nuts ... no wonder click up hated Cooley to begin
        with

        Also we need to maybe meet and confer on the dark web weird stuff we got about
              ?

        Someone is hell bent on exposing                     ....
            ??

        Idk— but 48 hours and this must be worth it to click up because
                                  .

        Sent from my iPhone




                On Dec 21, 2020, at 6:25 PM, Bryan Morgan
                <bmorgan@slatelawgroup.com> wrote:


                Ok, third time’s a charm? Fingers crossed!

                Thanks,

                Bryan Morgan

                <image001.png>
                <image002.gif>
                <image003.gif>
                CONFIDENTIAL COMMUNICATION

                E-mails from this firm normally contain confidential and privileged material and
                are for the sole use of the intended recipient. Use or distribution by an
                unintended recipient is prohibited and may be a violation of law. If you
                believe that you received this e-mail in error, then please do not read this e-mail
                or any attached items, please delete the e-mail and all attachments, including
                any copies thereof, and inform the sender that you have deleted the e-
                mail, all attachments and copies thereof.



                From: Bryan Morgan <bmorgan@slatelawgroup.com>
                Date: Monday, December 21, 2020 at 6:17 PM
                To: Wynn, Summer <swynn@cooley.com>, Motlagh, Jasmin F.
                <jmotlagh@cooley.com>, Staten, Jayme <jstaten@cooley.com>,
                Salas, Marisa <msalas@cooley.com>
                Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
                Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
                <bblanco@slatelawgroup.com>, Joel Feldman
                <jfeldman@slatelawgroup.com>, Esther Hernandez
                <ehernandez@slatelawgroup.com>
                Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion


                                                         2
                                                    Exhibit S
                                                     Pg. 172
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.492 Page 170 of 205

              It goes to the Box app at Box.com. Let me reboot and see if they will
              attach. Resending in just a few.

              Thanks,

              Bryan Morgan

              <image004.png>
              <image005.gif>
              <image006.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Wynn, Summer <swynn@cooley.com>
              Date: Monday, December 21, 2020 at 6:13 PM
              To: Bryan Morgan <bmorgan@slatelawgroup.com>, Motlagh,
              Jasmin F. <jmotlagh@cooley.com>, Staten, Jayme
              <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
              Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>, Joel Feldman
              <jfeldman@slatelawgroup.com>, Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: RE: Slate adv. Dahlin, et al. ‐ Joint Motion

              We cannot click on an unauthorized link. What does the link go
              to?

              Ok if you want to send them as attachments tomorrow.

              From: Bryan Morgan <bmorgan@slatelawgroup.com>
              Sent: Monday, December 21, 2020 6:12 PM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Wynn, Summer
              <swynn@cooley.com>; Staten, Jayme <jstaten@cooley.com>; Salas,
              Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>; Branden
              Sigua <bsigua@slatelawgroup.com>; Bryan Blanco
              <bblanco@slatelawgroup.com>; Joel Feldman
              <jfeldman@slatelawgroup.com>; Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

              [External]



                                                       3
                                                  Exhibit S
                                                   Pg. 173
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.493 Page 171 of 205

              I’m not sure what is going on with my mail app. Please use this link to
              download through Box. Let me know if you have any issues, and thanks
              for confirmation.

              Thanks,

              Bryan Morgan

              <image007.png>
              <image008.gif>
              <image009.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Motlagh, Jasmin F. <jmotlagh@cooley.com>
              Date: Monday, December 21, 2020 at 6:07 PM
              To: Bryan Morgan <bmorgan@slatelawgroup.com>, Wynn,
              Summer <swynn@cooley.com>, Staten, Jayme
              <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
              Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>, Joel Feldman
              <jfeldman@slatelawgroup.com>, Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: RE: Slate adv. Dahlin, et al. ‐ Joint Motion

              Hi Bryan,

              The document was not attached to either email. Please resend.

              Thank you,
              Jasmin

              From: Bryan Morgan <bmorgan@slatelawgroup.com>
              Sent: Monday, December 21, 2020 5:21 PM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Wynn, Summer
              <swynn@cooley.com>; Staten, Jayme <jstaten@cooley.com>; Salas,
              Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>; Branden
              Sigua <bsigua@slatelawgroup.com>; Bryan Blanco
              <bblanco@slatelawgroup.com>; Joel Feldman
              <jfeldman@slatelawgroup.com>; Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

              [External]
                                                       4
                                                  Exhibit S
                                                   Pg. 174
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.494 Page 172 of 205


              Dear Counsel:

              On my end it appears the documents were not attached despite seeing
              them on the email. If you did receive the documents on the first email,
              please disregard.

              Thanks,

              Bryan Morgan

              <image010.png>
              <image011.gif>
              <image012.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Bryan Morgan <bmorgan@slatelawgroup.com>
              Date: Monday, December 21, 2020 at 5:17 PM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>, Wynn, Summer
              <swynn@cooley.com>, Staten, Jayme <jstaten@cooley.com>,
              Salas, Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
              Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>, Joel Feldman
              <jfeldman@slatelawgroup.com>, Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

              Dear Counsel:

              As agreed during our Rule 26 meet and confer, attached is the Joint
              Motion to Extend Initial Disclosures and Joint Discovery Report. Please
              revert with your proposed tracked changes.

              Additionally, we will be submitting the proposed Joint Discovery Plan to
              your office by mid‐January in anticipation of the January 29, 2021,
              submission date.

              Please let us know if you have any questions or concerns.

              Regards,

              Bryan Morgan

              <image013.png>
                                                       5
                                                  Exhibit S
                                                   Pg. 175
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.495 Page 173 of 205
              <image014.gif>
              <image015.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Bryan Morgan <bmorgan@slatelawgroup.com>
              Date: Friday, December 18, 2020 at 1:41 PM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>, Kelly DuFord
              Williams <kedwilliams@slatelawgroup.com>, Branden Sigua
              <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>
              Cc: Wynn, Summer <swynn@cooley.com>, Staten, Jayme
              <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
              Subject: Re: Slate adv. Dahlin, et al

              Thank you, Jasmin! We will get the joint motion over to you as soon as
              possible.

              Regards,

              Bryan Morgan

              <image016.png>
              <image017.gif>
              <image018.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Motlagh, Jasmin F. <jmotlagh@cooley.com>
              Date: Friday, December 18, 2020 at 1:24 PM
              To: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
              Bryan Morgan <bmorgan@slatelawgroup.com>, Branden Sigua
              <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>
              Cc: Wynn, Summer <swynn@cooley.com>, Christine Robles
              <crobles@slatelawgroup.com>, Staten, Jayme
              <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
              Subject: RE: Slate adv. Dahlin, et al


                                                       6
                                                  Exhibit S
                                                   Pg. 176
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.496 Page 174 of 205

              Hi all,

              We are following up to confirm that the parties held their Rule 26(f)
              conference today and to outline what was discussed and agreed
              upon. The parties agreed to submit their initial Rule 26(a) disclosures
              and Rule 26(f) report on January 29, 2021. Plaintiff will draft a joint
              motion and proposed order to the Court with these deadlines. The
              parties further agreed that Plaintiff will draft the Rule 26(f) report and
              will submit it to Defendants for comments/revisions by a certain date,
              and that Plaintiff will let Defendants know when it anticipates providing
              a draft.

              Thank you,
              Jasmin

              From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
              Sent: Friday, December 18, 2020 9:58 AM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Bryan Morgan
              <bmorgan@slatelawgroup.com>; Branden Sigua
              <bsigua@slatelawgroup.com>; Bryan Blanco
              <bblanco@slatelawgroup.com>
              Cc: Wynn, Summer <swynn@cooley.com>; Christine Robles
              <crobles@slatelawgroup.com>; Staten, Jayme <jstaten@cooley.com>;
              Salas, Marisa <msalas@cooley.com>
              Subject: Re: Slate adv. Dahlin, et al

              [External]

              That works for me. just in case I also cc'd a few other associates so we
              can make sure someone is there. Also, Joel is OOO so Bryan Morgan is
              also cc'd on this email

              On Fri, Dec 18, 2020 at 9:55 AM Motlagh, Jasmin F.
              <jmotlagh@cooley.com> wrote:

               We are available between 1:00 and 2:00 p.m. If that works, I will
               circulate a dial‐in for 1:00 p.m.



               From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
               Sent: Friday, December 18, 2020 8:39 AM
               To: Motlagh, Jasmin F. <jmotlagh@cooley.com>
               Cc: Wynn, Summer <swynn@cooley.com>; Christine Robles
               <crobles@slatelawgroup.com>; Staten, Jayme <jstaten@cooley.com>;
               Salas, Marisa <msalas@cooley.com>
               Subject: Re: Slate adv. Dahlin, et al



               [External]


                                                  7
                                             Exhibit S
                                              Pg. 177
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.497 Page 175 of 205



              Anytime today :)



              On Fri, Dec 18, 2020 at 8:35 AM Motlagh, Jasmin F.
              <jmotlagh@cooley.com> wrote:

               Counsel,



               Following up on the below, we have yet to receive your availability to
               meet and confer. Let us know when you are available to confer.




               Thank you,

               Jasmin



               From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
               Sent: Monday, December 14, 2020 10:59 AM
               To: Wynn, Summer <swynn@cooley.com>
               Cc: Christine Robles <crobles@slatelawgroup.com>; Motlagh, Jasmin
               F. <jmotlagh@cooley.com>; Staten, Jayme <jstaten@cooley.com>;
               Salas, Marisa <msalas@cooley.com>
               Subject: Re: Slate adv. Dahlin, et al



               [External]



               I will find time for it to happen this week.



               On Mon, Dec 14, 2020 at 10:13 AM Wynn, Summer
               <swynn@cooley.com> wrote:

                The rules contemplate a meaningful discussion. Let us know
                the availability of counsel of record, even if later this week.



                From: Christine Robles <crobles@slatelawgroup.com>
                Sent: Monday, December 14, 2020 10:09 AM
                                                  8
                                             Exhibit S
                                              Pg. 178
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.498 Page 176 of 205

                To: Wynn, Summer <swynn@cooley.com>
                Cc: Kelly Williams DuFord <kedwilliams@slatelawgroup.com>;
                Motlagh, Jasmin F. <jmotlagh@cooley.com>; Staten, Jayme
                <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
                Subject: Re: Slate adv. Dahlin, et al



                [External]



                We literally have all day depositions. I will see if someone can do it.



                On Mon, Dec 14, 2020 at 8:59 AM Wynn, Summer
                <swynn@cooley.com> wrote:

                 Counsel – pursuant to the Rules, Monday December 14 is the
                 last day for the parties to meet and confer under Rule 26(f).
                 Please let us know when you are available to confer.



                 Thanks,

                 Summer



                 Summer Wynn

                 Partner

                 Cooley LLP

                 4401 Eastgate Mall

                 San Diego, CA 92121-1909

                 +1 858 550 6030 office

                 +1 858 550 6420 fax

                 swynn@cooley.com

                 www.cooley.com/swynn




                 Cooley is committed to racial justice


                 Cooley is one of Fortune’s 100 Best Companies to Work For



                                                         9
                                                  Exhibit S
                                                   Pg. 179
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.499 Page 177 of 205




                    This email message is for the sole use of the intended recipient(s) and may contain
                    confidential and privileged information. Any unauthorized review, use, disclosure or
                    distribution is prohibited. If you are not the intended recipient, please contact the sender by
                    reply email and destroy all copies of the original message. If you are the intended recipient,
                    please be advised that the content of this message is subject to access, review and
                    disclosure by the sender's Email System Administrator.




                This email message is for the sole use of the intended recipient(s) and may contain
                confidential and privileged information. Any unauthorized review, use, disclosure or
                distr bution is prohibited. If you are not the intended recipient, please contact the sender by
                reply email and destroy all copies of the original message. If you are the intended recipient,
                please be advised that the content of this message is subject to access, review and
                disclosure by the sender's Email System Administrator.




               ‐‐

               <image019.jpg>




               <image019.jpg>
               <image019.jpg>
               <image019.jpg>
               <image019.jpg>


               CONFIDENTIAL COMMUNICATION
               E-mails from this firm normally contain confidential and privileged material,
               and are for the sole use of the intended recipient. Use or distribution by
               an unintended recipient is prohibited and may be a violation of law. If you
               believe that you received this e-mail in error, please do not read this e-mail or
               any attached items, please delete the e-mail and all attachments, including any
               copies thereof, and inform the sender that you have deleted the e-mail, all
               attachments and copies thereof.




               This email message is for the sole use of the intended recipient(s) and may contain
               confidential and privileged information. Any unauthorized review, use, disclosure or distribution
               is prohibited. If you are not the intended recipient, please contact the sender by reply email
               and destroy all copies of the original message. If you are the intended recipient, please be


                                                               10
                                                         Exhibit S
                                                          Pg. 180
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.500 Page 178 of 205
                   advised that the content of this message is subject to access, review and disclosure by the
                   sender's Email System Administrator.




               ‐‐

               <image019.jpg>




               <image019.jpg>
               <image019.jpg>
               <image019.jpg>
               <image019.jpg>




               <image019.jpg>

               CONFIDENTIAL COMMUNICATION
               E-mails from this firm normally contain confidential and privileged material,
               and are for the sole use of the intended recipient. Use or distribution by
               an unintended recipient is prohibited and may be a violation of law. If you
               believe that you received this e-mail in error, please do not read this e-mail or
               any attached items, please delete the e-mail and all attachments, including any
               copies thereof, and inform the sender that you have deleted the e-mail, all
               attachments and copies thereof.




               This email message is for the sole use of the intended recipient(s) and may contain confidential
               and privileged information. Any unauthorized review, use, disclosure or distribution is proh bited.
               If you are not the intended recipient, please contact the sender by reply email and destroy all
               copies of the original message. If you are the intended recipient, please be advised that the
               content of this message is subject to access, review and disclosure by the sender's Email
               System Administrator.




              ‐‐
              <image019.jpg>

              <image019.jpg>
              <image019.jpg>
              <image019.jpg>
              <image019.jpg>



              <image019.jpg>
              CONFIDENTIAL COMMUNICATION
              E-mails from this firm normally contain confidential and privileged material,
              and are for the sole use of the intended recipient. Use or distribution by
              an unintended recipient is prohibited and may be a violation of law. If you
                                                               11
                                                         Exhibit S
                                                          Pg. 181
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.501 Page 179 of 205
                   believe that you received this e-mail in error, please do not read this e-mail or
                   any attached items, please delete the e-mail and all attachments, including any
                   copies thereof, and inform the sender that you have deleted the e-mail, all
                   attachments and copies thereof.



                   This email message is for the sole use of the intended recipient(s) and may contain confidential
                   and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
                   If you are not the intended recipient, please contact the sender by reply email and destroy all
                   copies of the original message. If you are the intended recipient, please be advised that the
                   content of this message is subject to access, review and disclosure by the sender's Email System
                   Administrator.




                   This email message is for the sole use of the intended recipient(s) and may contain confidential
                   and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
                   If you are not the intended recipient, please contact the sender by reply email and destroy all
                   copies of the original message. If you are the intended recipient, please be advised that the
                   content of this message is subject to access, review and disclosure by the sender's Email System
                   Administrator.




                   This email message is for the sole use of the intended recipient(s) and may contain confidential
                   and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
                   If you are not the intended recipient, please contact the sender by reply email and destroy all
                   copies of the original message. If you are the intended recipient, please be advised that the
                   content of this message is subject to access, review and disclosure by the sender's Email System
                   Administrator.


                   <[D-1] Joint Motion to Extend Discovery (BRM) 12-21-
                   2020.docx>
                   <[D-1] Order Granting Joint Motion to Extend Discovery (BRM)
                   12-21-2020.docx>



        This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
        information. Any unauthorized review, use, disclosure or distr bution is prohibited. If you are not the intended recipient,
        please contact the sender by reply email and destroy all copies of the original message. If you are the intended
        recipient, please be advised that the content of this message is subject to access, review and disclosure by the
        sender's Email System Administrator.


        <mime‐attachment>




                                                                    12
                                                              Exhibit S
                                                               Pg. 182
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.502 Page 180 of 205




                                Exhibit T
                                    Exhibit T
                                     Pg. 183
    Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.503 Page 181 of 205


Motlagh, Jasmin F.

From:               Wynn, Summer
Sent:               Monday, December 21, 2020 10:13 PM
To:                 Kelly Williams DuFord
Cc:                 Bryan Morgan; Motlagh, Jasmin F.; Staten, Jayme; Salas, Marisa; Branden Sigua; Bryan Blanco; Joel
                    Feldman; Esther Hernandez
Subject:            RE: Slate adv. Dahlin, et al. - Joint Motion


Counsel, given the number and content of your email communications this evening, all communications
between us regarding this matter need to be in writing.

In lieu of a meet and confer phone discussion, you can provide the Court with a complete copy of our email
communications.


From: Kelly Williams DuFord <kedwilliams@slatelawgroup.com>
Sent: Monday, December 21, 2020 8:50 PM
To: Wynn, Summer <swynn@cooley.com>
Cc: Bryan Morgan <bmorgan@slatelawgroup.com>; Motlagh, Jasmin F. <jmotlagh@cooley.com>; Staten, Jayme
<jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>; Branden Sigua <bsigua@slatelawgroup.com>; Bryan
Blanco <bblanco@slatelawgroup.com>; Joel Feldman <jfeldman@slatelawgroup.com>; Esther Hernandez
<ehernandez@slatelawgroup.com>
Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

[External]

Again making myself available for 30 mins...with my daughter but my family can be here so I can meet over the 48 hour
request? Please let me know???

Sent from my iPhone


        On Dec 21, 2020, at 8:20 PM, Kelly Williams DuFord <kedwilliams@slatelawgroup.com> wrote:

        Call me 6194558311— you saw me on Friday when you damned I meet and confer ...: talk to me and call
        me or deal with the court am
        ...

        How much more time do you want from with sick 4 year old?!!

        Sent from my iPhone


               On Dec 21, 2020, at 8:14 PM, Wynn, Summer <swynn@cooley.com> wrote:


               Counsel – I again reiterate my repeated requests that you engage in professional
               email communications and avoid personal attacks.



                                                           1
                                                      Exhibit T
                                                       Pg. 184
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.504 Page 182 of 205
        I also ask that you stop making gross misrepresentations and defamatory
        statements about me and my clients.

        My response to your other emails is attached.

        From: Kelly Williams DuFord <kedwilliams@slatelawgroup.com>
        Sent: Monday, December 21, 2020 7:43 PM
        To: Bryan Morgan <bmorgan@slatelawgroup.com>
        Cc: Wynn, Summer <swynn@cooley.com>; Motlagh, Jasmin F. <jmotlagh@cooley.com>;
        Staten, Jayme <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>; Branden
        Sigua <bsigua@slatelawgroup.com>; Bryan Blanco <bblanco@slatelawgroup.com>; Joel
        Feldman <jfeldman@slatelawgroup.com>; Esther Hernandez
        <ehernandez@slatelawgroup.com>
        Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

        [External]

        360 asked for comment ..... I will let them know summer can’t grant a 48 hour extension
        for dying people and kids in CoVid. It’s nuts ... no wonder click up hated Cooley to begin
        with

        Also we need to maybe meet and confer on the dark web weird stuff we got about
              ?

        Someone is hell bent on exposing                     ....
            ??

        Idk— but 48 hours and this must be worth it to click up because
                                  .

        Sent from my iPhone



                On Dec 21, 2020, at 6:25 PM, Bryan Morgan
                <bmorgan@slatelawgroup.com> wrote:


                Ok, third time’s a charm? Fingers crossed!

                Thanks,

                Bryan Morgan

                <image001.png>
                <image002.gif>
                <image003.gif>
                CONFIDENTIAL COMMUNICATION

                E-mails from this firm normally contain confidential and privileged material and
                are for the sole use of the intended recipient. Use or distribution by an
                unintended recipient is prohibited and may be a violation of law. If you
                believe that you received this e-mail in error, then please do not read this e-mail
                or any attached items, please delete the e-mail and all attachments, including


                                                         2
                                                    Exhibit T
                                                     Pg. 185
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.505 Page 183 of 205
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Bryan Morgan <bmorgan@slatelawgroup.com>
              Date: Monday, December 21, 2020 at 6:17 PM
              To: Wynn, Summer <swynn@cooley.com>, Motlagh, Jasmin F.
              <jmotlagh@cooley.com>, Staten, Jayme <jstaten@cooley.com>,
              Salas, Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
              Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>, Joel Feldman
              <jfeldman@slatelawgroup.com>, Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

              It goes to the Box app at Box.com. Let me reboot and see if they will
              attach. Resending in just a few.

              Thanks,

              Bryan Morgan

              <image004.png>
              <image005.gif>
              <image006.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Wynn, Summer <swynn@cooley.com>
              Date: Monday, December 21, 2020 at 6:13 PM
              To: Bryan Morgan <bmorgan@slatelawgroup.com>, Motlagh,
              Jasmin F. <jmotlagh@cooley.com>, Staten, Jayme
              <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
              Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>, Joel Feldman
              <jfeldman@slatelawgroup.com>, Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: RE: Slate adv. Dahlin, et al. ‐ Joint Motion

              We cannot click on an unauthorized link. What does the link go
              to?

              Ok if you want to send them as attachments tomorrow.

                                                       3
                                                  Exhibit T
                                                   Pg. 186
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.506 Page 184 of 205


              From: Bryan Morgan <bmorgan@slatelawgroup.com>
              Sent: Monday, December 21, 2020 6:12 PM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Wynn, Summer
              <swynn@cooley.com>; Staten, Jayme <jstaten@cooley.com>; Salas,
              Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>; Branden
              Sigua <bsigua@slatelawgroup.com>; Bryan Blanco
              <bblanco@slatelawgroup.com>; Joel Feldman
              <jfeldman@slatelawgroup.com>; Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

              [External]

              I’m not sure what is going on with my mail app. Please use this link to
              download through Box. Let me know if you have any issues, and thanks
              for confirmation.

              Thanks,

              Bryan Morgan

              <image007.png>
              <image008.gif>
              <image009.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Motlagh, Jasmin F. <jmotlagh@cooley.com>
              Date: Monday, December 21, 2020 at 6:07 PM
              To: Bryan Morgan <bmorgan@slatelawgroup.com>, Wynn,
              Summer <swynn@cooley.com>, Staten, Jayme
              <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
              Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>, Joel Feldman
              <jfeldman@slatelawgroup.com>, Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: RE: Slate adv. Dahlin, et al. ‐ Joint Motion

              Hi Bryan,

              The document was not attached to either email. Please resend.

              Thank you,
                                                       4
                                                  Exhibit T
                                                   Pg. 187
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.507 Page 185 of 205

              Jasmin

              From: Bryan Morgan <bmorgan@slatelawgroup.com>
              Sent: Monday, December 21, 2020 5:21 PM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Wynn, Summer
              <swynn@cooley.com>; Staten, Jayme <jstaten@cooley.com>; Salas,
              Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>; Branden
              Sigua <bsigua@slatelawgroup.com>; Bryan Blanco
              <bblanco@slatelawgroup.com>; Joel Feldman
              <jfeldman@slatelawgroup.com>; Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

              [External]

              Dear Counsel:

              On my end it appears the documents were not attached despite seeing
              them on the email. If you did receive the documents on the first email,
              please disregard.

              Thanks,

              Bryan Morgan

              <image010.png>
              <image011.gif>
              <image012.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Bryan Morgan <bmorgan@slatelawgroup.com>
              Date: Monday, December 21, 2020 at 5:17 PM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>, Wynn, Summer
              <swynn@cooley.com>, Staten, Jayme <jstaten@cooley.com>,
              Salas, Marisa <msalas@cooley.com>
              Cc: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
              Branden Sigua <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>, Joel Feldman
              <jfeldman@slatelawgroup.com>, Esther Hernandez
              <ehernandez@slatelawgroup.com>
              Subject: Re: Slate adv. Dahlin, et al. ‐ Joint Motion

              Dear Counsel:

                                                       5
                                                  Exhibit T
                                                   Pg. 188
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.508 Page 186 of 205

              As agreed during our Rule 26 meet and confer, attached is the Joint
              Motion to Extend Initial Disclosures and Joint Discovery Report. Please
              revert with your proposed tracked changes.

              Additionally, we will be submitting the proposed Joint Discovery Plan to
              your office by mid‐January in anticipation of the January 29, 2021,
              submission date.

              Please let us know if you have any questions or concerns.

              Regards,

              Bryan Morgan

              <image013.png>
              <image014.gif>
              <image015.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.



              From: Bryan Morgan <bmorgan@slatelawgroup.com>
              Date: Friday, December 18, 2020 at 1:41 PM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>, Kelly DuFord
              Williams <kedwilliams@slatelawgroup.com>, Branden Sigua
              <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>
              Cc: Wynn, Summer <swynn@cooley.com>, Staten, Jayme
              <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
              Subject: Re: Slate adv. Dahlin, et al

              Thank you, Jasmin! We will get the joint motion over to you as soon as
              possible.

              Regards,

              Bryan Morgan

              <image016.png>
              <image017.gif>
              <image018.gif>
              CONFIDENTIAL COMMUNICATION

              E-mails from this firm normally contain confidential and privileged material and
              are for the sole use of the intended recipient. Use or distribution by an
              unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, then please do not read this e-mail
              or any attached items, please delete the e-mail and all attachments, including
              any copies thereof, and inform the sender that you have deleted the e-
              mail, all attachments and copies thereof.
                                                       6
                                                  Exhibit T
                                                   Pg. 189
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.509 Page 187 of 205



              From: Motlagh, Jasmin F. <jmotlagh@cooley.com>
              Date: Friday, December 18, 2020 at 1:24 PM
              To: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>,
              Bryan Morgan <bmorgan@slatelawgroup.com>, Branden Sigua
              <bsigua@slatelawgroup.com>, Bryan Blanco
              <bblanco@slatelawgroup.com>
              Cc: Wynn, Summer <swynn@cooley.com>, Christine Robles
              <crobles@slatelawgroup.com>, Staten, Jayme
              <jstaten@cooley.com>, Salas, Marisa <msalas@cooley.com>
              Subject: RE: Slate adv. Dahlin, et al

              Hi all,

              We are following up to confirm that the parties held their Rule 26(f)
              conference today and to outline what was discussed and agreed
              upon. The parties agreed to submit their initial Rule 26(a) disclosures
              and Rule 26(f) report on January 29, 2021. Plaintiff will draft a joint
              motion and proposed order to the Court with these deadlines. The
              parties further agreed that Plaintiff will draft the Rule 26(f) report and
              will submit it to Defendants for comments/revisions by a certain date,
              and that Plaintiff will let Defendants know when it anticipates providing
              a draft.

              Thank you,
              Jasmin

              From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
              Sent: Friday, December 18, 2020 9:58 AM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>; Bryan Morgan
              <bmorgan@slatelawgroup.com>; Branden Sigua
              <bsigua@slatelawgroup.com>; Bryan Blanco
              <bblanco@slatelawgroup.com>
              Cc: Wynn, Summer <swynn@cooley.com>; Christine Robles
              <crobles@slatelawgroup.com>; Staten, Jayme <jstaten@cooley.com>;
              Salas, Marisa <msalas@cooley.com>
              Subject: Re: Slate adv. Dahlin, et al

              [External]

              That works for me. just in case I also cc'd a few other associates so we
              can make sure someone is there. Also, Joel is OOO so Bryan Morgan is
              also cc'd on this email

              On Fri, Dec 18, 2020 at 9:55 AM Motlagh, Jasmin F.
              <jmotlagh@cooley.com> wrote:

               We are available between 1:00 and 2:00 p.m. If that works, I will
               circulate a dial‐in for 1:00 p.m.


                                                  7
                                             Exhibit T
                                              Pg. 190
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.510 Page 188 of 205



              From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
              Sent: Friday, December 18, 2020 8:39 AM
              To: Motlagh, Jasmin F. <jmotlagh@cooley.com>
              Cc: Wynn, Summer <swynn@cooley.com>; Christine Robles
              <crobles@slatelawgroup.com>; Staten, Jayme <jstaten@cooley.com>;
              Salas, Marisa <msalas@cooley.com>
              Subject: Re: Slate adv. Dahlin, et al



              [External]



              Anytime today :)



              On Fri, Dec 18, 2020 at 8:35 AM Motlagh, Jasmin F.
              <jmotlagh@cooley.com> wrote:

               Counsel,



               Following up on the below, we have yet to receive your availability to
               meet and confer. Let us know when you are available to confer.



               Thank you,

               Jasmin



               From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
               Sent: Monday, December 14, 2020 10:59 AM
               To: Wynn, Summer <swynn@cooley.com>
               Cc: Christine Robles <crobles@slatelawgroup.com>; Motlagh, Jasmin
               F. <jmotlagh@cooley.com>; Staten, Jayme <jstaten@cooley.com>;
               Salas, Marisa <msalas@cooley.com>
               Subject: Re: Slate adv. Dahlin, et al



               [External]



                                                8
                                           Exhibit T
                                            Pg. 191
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.511 Page 189 of 205

               I will find time for it to happen this week.



               On Mon, Dec 14, 2020 at 10:13 AM Wynn, Summer
               <swynn@cooley.com> wrote:

                The rules contemplate a meaningful discussion. Let us know
                the availability of counsel of record, even if later this week.



                From: Christine Robles <crobles@slatelawgroup.com>
                Sent: Monday, December 14, 2020 10:09 AM
                To: Wynn, Summer <swynn@cooley.com>
                Cc: Kelly Williams DuFord <kedwilliams@slatelawgroup.com>;
                Motlagh, Jasmin F. <jmotlagh@cooley.com>; Staten, Jayme
                <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
                Subject: Re: Slate adv. Dahlin, et al



                [External]



                We literally have all day depositions. I will see if someone can do it.



                On Mon, Dec 14, 2020 at 8:59 AM Wynn, Summer
                <swynn@cooley.com> wrote:

                 Counsel – pursuant to the Rules, Monday December 14 is the
                 last day for the parties to meet and confer under Rule 26(f).
                 Please let us know when you are available to confer.



                 Thanks,

                 Summer



                 Summer Wynn

                 Partner

                 Cooley LLP

                 4401 Eastgate Mall



                                                  9
                                             Exhibit T
                                              Pg. 192
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.512 Page 190 of 205
                    San Diego, CA 92121-1909

                    +1 858 550 6030 office

                    +1 858 550 6420 fax

                    swynn@cooley.com

                    www.cooley.com/swynn




                    Cooley is committed to racial justice


                    Cooley is one of Fortune’s 100 Best Companies to Work For




                    This email message is for the sole use of the intended recipient(s) and may contain
                    confidential and privileged information. Any unauthorized review, use, disclosure or
                    distribution is prohibited. If you are not the intended recipient, please contact the sender by
                    reply email and destroy all copies of the original message. If you are the intended recipient,
                    please be advised that the content of this message is subject to access, review and
                    disclosure by the sender's Email System Administrator.




                This email message is for the sole use of the intended recipient(s) and may contain
                confidential and privileged information. Any unauthorized review, use, disclosure or
                distr bution is prohibited. If you are not the intended recipient, please contact the sender by
                reply email and destroy all copies of the original message. If you are the intended recipient,
                please be advised that the content of this message is subject to access, review and
                disclosure by the sender's Email System Administrator.




               ‐‐

               <image019.jpg>




               <image019.jpg>
               <image019.jpg>
               <image019.jpg>
               <image019.jpg>


               CONFIDENTIAL COMMUNICATION

                                                               10
                                                         Exhibit T
                                                          Pg. 193
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.513 Page 191 of 205
               E-mails from this firm normally contain confidential and privileged material,
               and are for the sole use of the intended recipient. Use or distribution by
               an unintended recipient is prohibited and may be a violation of law. If you
               believe that you received this e-mail in error, please do not read this e-mail or
               any attached items, please delete the e-mail and all attachments, including any
               copies thereof, and inform the sender that you have deleted the e-mail, all
               attachments and copies thereof.




               This email message is for the sole use of the intended recipient(s) and may contain
               confidential and privileged information. Any unauthorized review, use, disclosure or distribution
               is prohibited. If you are not the intended recipient, please contact the sender by reply email
               and destroy all copies of the original message. If you are the intended recipient, please be
               advised that the content of this message is subject to access, review and disclosure by the
               sender's Email System Administrator.




              ‐‐

               <image019.jpg>




               <image019.jpg>
               <image019.jpg>
               <image019.jpg>
               <image019.jpg>




               <image019.jpg>

              CONFIDENTIAL COMMUNICATION
              E-mails from this firm normally contain confidential and privileged material,
              and are for the sole use of the intended recipient. Use or distribution by
              an unintended recipient is prohibited and may be a violation of law. If you
              believe that you received this e-mail in error, please do not read this e-mail or
              any attached items, please delete the e-mail and all attachments, including any
              copies thereof, and inform the sender that you have deleted the e-mail, all
              attachments and copies thereof.




              This email message is for the sole use of the intended recipient(s) and may contain confidential
              and privileged information. Any unauthorized review, use, disclosure or distribution is proh bited.
              If you are not the intended recipient, please contact the sender by reply email and destroy all
              copies of the original message. If you are the intended recipient, please be advised that the
              content of this message is subject to access, review and disclosure by the sender's Email
              System Administrator.




                                                             11
                                                       Exhibit T
                                                        Pg. 194
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.514 Page 192 of 205




                   ‐‐
                   <image019.jpg>

                   <image019.jpg>
                   <image019.jpg>
                   <image019.jpg>
                   <image019.jpg>



                   <image019.jpg>
                   CONFIDENTIAL COMMUNICATION
                   E-mails from this firm normally contain confidential and privileged material,
                   and are for the sole use of the intended recipient. Use or distribution by
                   an unintended recipient is prohibited and may be a violation of law. If you
                   believe that you received this e-mail in error, please do not read this e-mail or
                   any attached items, please delete the e-mail and all attachments, including any
                   copies thereof, and inform the sender that you have deleted the e-mail, all
                   attachments and copies thereof.



                   This email message is for the sole use of the intended recipient(s) and may contain confidential
                   and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
                   If you are not the intended recipient, please contact the sender by reply email and destroy all
                   copies of the original message. If you are the intended recipient, please be advised that the
                   content of this message is subject to access, review and disclosure by the sender's Email System
                   Administrator.




                   This email message is for the sole use of the intended recipient(s) and may contain confidential
                   and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
                   If you are not the intended recipient, please contact the sender by reply email and destroy all
                   copies of the original message. If you are the intended recipient, please be advised that the
                   content of this message is subject to access, review and disclosure by the sender's Email System
                   Administrator.




                   This email message is for the sole use of the intended recipient(s) and may contain confidential
                   and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited.
                   If you are not the intended recipient, please contact the sender by reply email and destroy all
                   copies of the original message. If you are the intended recipient, please be advised that the
                   content of this message is subject to access, review and disclosure by the sender's Email System
                   Administrator.


                   <[D-1] Joint Motion to Extend Discovery (BRM) 12-21-
                   2020.docx>
                   <[D-1] Order Granting Joint Motion to Extend Discovery (BRM)
                   12-21-2020.docx>



        This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
        information. Any unauthorized review, use, disclosure or distr bution is prohibited. If you are not the intended recipient,
        please contact the sender by reply email and destroy all copies of the original message. If you are the intended
        recipient, please be advised that the content of this message is subject to access, review and disclosure by the
        sender's Email System Administrator.


        <mime-attachment>
                                                                    12
                                                              Exhibit T
                                                               Pg. 195
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.515 Page 193 of 205




                                Exhibit U
                                    Exhibit U
                                     Pg. 196
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.516 Page 194 of 205




  Transcription of Kelly Williams DuFord Voicemail

  [BEGIN MESSAGE – 7:09 P.M.] Samara [Summer], I'm so sorry, this is Kelly DuFord
  Williams. I'm calling because Joel mentioned that you are on my email and you can't get
  a hold of me. I'm in, well, two of my children are dealing with being ill and I want to make
  sure that you and I connect because he mentioned I couldn't get an extension on that
  motion and he was concerned because he was dealing with his father at the end of last
  week and so, as you know from our, I'm sorry, our meeting, I'm sorry, but I was also
  dealing with children that are ill and I so, I just want to make that we are able to connect
  on any issues to deal with, an extension that may be necessary for 48 hours.
  [Unintelligible] declaration I want to make sure that like I was able to at least confer with
  you. Sorry. So, excuse me, if you give me a call. My call back number is 619-455-8311.
  Please give me a call tonight, otherwise I'll just [unintelligible] declaration for Federal
  Court. [Unintelligible] be good to try to ask for 48 hours extension for you to be able to
  do a joint motion, otherwise. In spite even Joel's situation, you will make sure that we
  get it filed tonight for a unilateral extension [unintelligible]. Thank you for your time. I
  hope you receive this voice-mail. I know Joel did try every [unintelligible] prior to such a
  late hour. Again, my cell phone is 619-455-8311.




  240607583 v1
                                           Exhibit U
                                            Pg. 197
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.517 Page 195 of 205




                                Exhibit V
                                    Exhibit V
                                     Pg. 198
    Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.518 Page 196 of 205


Motlagh, Jasmin F.

From:                Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
Sent:                Friday, December 18, 2020 9:58 AM
To:                  Motlagh, Jasmin F.; Bryan Morgan; Branden Sigua; Bryan Blanco
Cc:                  Wynn, Summer; Christine Robles; Staten, Jayme; Salas, Marisa
Subject:             Re: Slate adv. Dahlin, et al


[External]

That works for me. just in case I also cc'd a few other associates so we can make sure someone is there. Also, Joel is OOO
so Bryan Morgan is also cc'd on this email

On Fri, Dec 18, 2020 at 9:55 AM Motlagh, Jasmin F. <jmotlagh@cooley.com> wrote:

 We are available between 1:00 and 2:00 p.m. If that works, I will circulate a dial‐in for 1:00 p.m.



 From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
 Sent: Friday, December 18, 2020 8:39 AM
 To: Motlagh, Jasmin F. <jmotlagh@cooley.com>
 Cc: Wynn, Summer <swynn@cooley.com>; Christine Robles <crobles@slatelawgroup.com>; Staten, Jayme
 <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
 Subject: Re: Slate adv. Dahlin, et al



 [External]



 Anytime today :)



 On Fri, Dec 18, 2020 at 8:35 AM Motlagh, Jasmin F. <jmotlagh@cooley.com> wrote:

  Counsel,



  Following up on the below, we have yet to receive your availability to meet and confer. Let us know when you are
  available to confer.




  Thank you,

  Jasmin
                                                             1
                                                        Exhibit V
                                                         Pg. 199
  Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.519 Page 197 of 205



From: Kelly DuFord Williams <kedwilliams@slatelawgroup.com>
Sent: Monday, December 14, 2020 10:59 AM
To: Wynn, Summer <swynn@cooley.com>
Cc: Christine Robles <crobles@slatelawgroup.com>; Motlagh, Jasmin F. <jmotlagh@cooley.com>; Staten, Jayme
<jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
Subject: Re: Slate adv. Dahlin, et al



[External]



I will find time for it to happen this week.



On Mon, Dec 14, 2020 at 10:13 AM Wynn, Summer <swynn@cooley.com> wrote:

 The rules contemplate a meaningful discussion. Let us know the availability of counsel of record, even if
 later this week.



 From: Christine Robles <crobles@slatelawgroup.com>
 Sent: Monday, December 14, 2020 10:09 AM
 To: Wynn, Summer <swynn@cooley.com>
 Cc: Kelly Williams DuFord <kedwilliams@slatelawgroup.com>; Motlagh, Jasmin F. <jmotlagh@cooley.com>; Staten,
 Jayme <jstaten@cooley.com>; Salas, Marisa <msalas@cooley.com>
 Subject: Re: Slate adv. Dahlin, et al



 [External]



 We literally have all day depositions. I will see if someone can do it.



 On Mon, Dec 14, 2020 at 8:59 AM Wynn, Summer <swynn@cooley.com> wrote:

  Counsel – pursuant to the Rules, Monday December 14 is the last day for the parties to meet and confer
  under Rule 26(f). Please let us know when you are available to confer.



  Thanks,

                                                            2
                                                       Exhibit V
                                                        Pg. 200
     Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.520 Page 198 of 205
     Summer



     Summer Wynn

     Partner

     Cooley LLP

     4401 Eastgate Mall

     San Diego, CA 92121-1909

     +1 858 550 6030 office

     +1 858 550 6420 fax

     swynn@cooley.com

     www.cooley.com/swynn




     Cooley is committed to racial justice


     Cooley is one of Fortune’s 100 Best Companies to Work For




     This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized review, use,
     disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy all copies of the original
     message. If you are the intended recipient, please be advised that the content of this message is subject to access, review and disclosure by the sender's
     Email System Administrator.




 This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized review, use,
 disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy all copies of the original
 message. If you are the intended recipient, please be advised that the content of this message is subject to access, review and disclosure by the sender's
 Email System Administrator.




‐‐

        To help protect y our priv acy ,
        Micro so ft Office prev ented
        auto matic downlo ad o f this
        picture from the Internet.




                                                                                   3
                                                                            Exhibit V
                                                                             Pg. 201
       Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.521 Page 199 of 205


                            To help protect y                         To help protect y                         To help protect y                         To help protect y
                            Micro so ft Office p                      Micro so ft Office p                      Micro so ft Office p                      Micro so ft Office p
                            auto matic downlo                         auto matic downlo                         auto matic downlo                         auto matic downlo
                            picture from the                          picture from the                          picture from the                          picture from the




     CONFIDENTIAL COMMUNICATION
     E-mails from this firm normally contain confidential and privileged material, and are for the sole use of the intended recipient. Use or
     distribution by an unintended recipient is prohibited and may be a violation of law. If you believe that you received this e-mail in
     error, please do not read this e-mail or any attached items, please delete the e-mail and all attachments, including any
     copies thereof, and inform the sender that you have deleted the e-mail, all attachments and copies thereof.




     This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized review, use,
     disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy all copies of the original
     message. If you are the intended recipient, please be advised that the content of this message is subject to access, review and disclosure by the sender's Email
     System Administrator.




 ‐‐

         To help protect y our priv acy ,
         Micro so ft Office prev ented
         auto matic downlo ad o f this
         picture from the Internet.




         To help protect y our priv acy ,          To help protect y our priv acy ,          To help protect y our priv acy ,          To help protect y our priv acy ,
         Micro so ft Office prev ented             Micro so ft Office prev ented             Micro so ft Office prev ented             Micro so ft Office prev ented
         auto matic downlo ad o f this             auto matic downlo ad o f this             auto matic downlo ad o f this             auto matic downlo ad o f this
         picture from the Internet.                picture from the Internet.                picture from the Internet.                picture from the Internet.




         To help protect y our priv acy ,
         Micro so ft Office prev ented
         auto matic downlo ad o f this
         picture from the Internet.




 CONFIDENTIAL COMMUNICATION
 E-mails from this firm normally contain confidential and privileged material, and are for the sole use of the intended recipient. Use or
 distribution by an unintended recipient is prohibited and may be a violation of law. If you believe that you received this e-mail in
 error, please do not read this e-mail or any attached items, please delete the e-mail and all attachments, including any copies thereof,
 and inform the sender that you have deleted the e-mail, all attachments and copies thereof.




 This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized review, use,
 disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy all copies of the original
 message. If you are the intended recipient, please be advised that the content of this message is subject to access, review and disclosure by the sender's Email
 System Administrator.




‐‐

                                                                                                                                                                                     4
                                                                                                                                                                                 Exhibit V
                                                                                                                                                                                  Pg. 202
    Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.522 Page 200 of 205
     To help protect y our priv acy ,
     Micro so ft Office prev ented
     auto matic downlo ad o f this
     picture from the Internet.




     To help protect y our priv acy ,   To help protect y our priv acy ,   To help protect y our priv acy ,   To help protect y our priv acy ,
     Micro so ft Office prev ented      Micro so ft Office prev ented      Micro so ft Office prev ented      Micro so ft Office prev ented
     auto matic downlo ad o f this      auto matic downlo ad o f this      auto matic downlo ad o f this      auto matic downlo ad o f this
     picture from the Internet.         picture from the Internet.         picture from the Internet.         picture from the Internet.




     To help protect y our priv acy ,
     Micro so ft Office prev ented
     auto matic downlo ad o f this
     picture from the Internet.




CONFIDENTIAL COMMUNICATION
E-mails from this firm normally contain confidential and privileged material, and are for the sole use of the intended recipient. Use or
distribution by an unintended recipient is prohibited and may be a violation of law. If you believe that you received this e-mail in
error, please do not read this e-mail or any attached items, please delete the e-mail and all attachments, including any copies thereof,
and inform the sender that you have deleted the e-mail, all attachments and copies thereof.




                                                                                                                                                     5
                                                                                                                                                 Exhibit V
                                                                                                                                                  Pg. 203
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.523 Page 201 of 205




                               Exhibit W
                                   Exhibit W
                                    Pg. 204
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.524 Page 202 of 205



        KELLY E. DUFORD, State Bar No. 295646
    1   kedwilliams@slatelawgroup.com
        BRANDEN C. SIGUA, State Bar No. 312282
    2   bsigua@slatelawgroup.com
        SLATE LAW GROUP
    3   750 B Street, Suite 2250
        San Diego, CA 92101
    4   Ph: (619) 546-4291
        Fax: (619) 354-2449
    5
        Attorneys for Plaintiff
    6   WHITESLATE, LLP DBA SLATE LAW
        GROUP
    7

    8                       UNITED STATES DISTRICT COURT
    9                    SOUTHERN DISTRICT OF CALIFORNIA
   10   WHITESLATE, LLP DBA SLATE                  Case No. 3:20-cv-01782-W-BGS
   11   LAW GROUP,
                                                   JOINT MOTION TO EXTEND
   12                Plaintiff,                    JOINT RULE 26(f)(3) REPORT AND
                                                   RULE 26(a) INITIAL
   13   vs.                                        DISCLOSURES
   14                                              Dept.: 3C
   15
        DEREK DAHLIN, an individual;
        BRIAN EVANS, individually, and as          Judge: Thomas J. Whelan
   16   Chief Executive Officer of MANGO
   17
        TECHNOLOGIES, INC. DBA
        CLICKUP; ROBERT SMITH,
   18   individually, and as Chief Financial
   19   Officer and Secretary of MANGO
        TECHNOLOGIES, INC. DBA
   20   CLICKUP; WES BRUMMETTE,
   21   individually, and as Agent for Service
        of Process of MANGO
   22   TECHNOLOGIES, INC. DBA
   23   CLICKUP; MANGO
        TECHNOLOGIES, INC. DBA
   24   CLICKUP; and DOES 1-100,
   25   inclusive,

   26                Defendants.

   27

   28
         JOINT MOTION TO EXTEND JOINT RULE 26(f)(3) REPORT AND RULE 26(a) INITIAL DISCLOSURES
                                       Exhibit W 1
                                        Pg. 205
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.525 Page 203 of 205




    1         WHITESLATE, LLP DBA SLATE LAW GROUP (“Plaintiff”), by and
    2   through its counsel of record, Slate Law Group; and DEREK DAHLIN, BRIAN
    3   EVANS, ROBERT SMITH, MARK (WES) BRUMMETTE and MANGO
    4   TECHNOLOGIES, INC. DBA CLICKUP (“Defendants”), by and through their
    5   respective counsel of record, Cooley LLP, (collectively the “Parties”), jointly
    6   stipulate and move this Court to modify the briefing schedule for Fed. R. Civ. Proc.
    7   (“FRCP”) Rule 26(a) Initial Disclosures and FRCP Rule 26(f)(3) Report as follows:
    8         WHEREAS, on or about September 10, 2020, Plaintiff filed the Complaint
    9   (ECF No. 1);
   10         WHEREAS, on December 18, 2020, the Parties held a meet and confer via
   11   telephonic conference pursuant to FRCP Rule 26(f)(1);
   12         WHEREAS, pursuant to FRCP Rule 26(a), Initial Disclosures are currently
   13   due on January 1, 2021;
   14         WHEREAS, during the Parties’ meet and confer, the Parties agreed to modify
   15   the current schedule as follows:
   16         Due to the holiday season, the FRCP Joint Rule 26(f)(1) Report and Rule
   17   26(a) Initial Disclosures shall be due on January 29, 2021.
   18         NOW THEREFORE, based on the above and for good cause shown, the
   19   Parties hereby jointly stipulate, by and through their counsel of record and subject
   20   to the Court’s approval, as follows:
   21         The FRCP Joint Rule 26(f)(1) Report and Rule 26(a) Initial Disclosures shall
   22   be due on January 29, 2021.
   23         IT IS SO STIPULATED.
   24

   25

   26

   27

   28
          JOINT MOTION TO EXTEND JOINT RULE 26(f)(3) REPORT AND RULE 26(a) INITIAL DISCLOSURES
                                       Exhibit W 2
                                        Pg. 206
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.526 Page 204 of 205




    1    Dated: December 22, 2020          Respectfully submitted,
    2
                                           WHITESLATE, LLP DBA
    3                                      SLATE LAW GROUP
    4

    5                                      By: /s/
                                           KELLY E. DUFORD
    6                                      BRANDEN C. SIGUA
                                           Attorneys for PLAINTIFF
    7                                      WHITESLATE, LLP DBA
                                           SLATE LAW GROUP
    8

    9

   10    Dated: December 22, 2020          COOLEY LLP
   11
                                           By: /s/
   12                                      SUMMER WYNN
   13
                                           Attorney for Defendants
                                           DEREK DAHLIN, BRIAN EVANS,
   14                                      ROBERT SMITH, WES BRUMMETTE
   15
                                           and MANGO TECHNOLOGIES, INC.
                                           DBA CLICKUP
   16

   17         Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
   18   Policies and Procedures Manual, I hereby certify that the content of this document
   19   is acceptable to KELLY E. DUFORD, counsel for Plaintiff in this matter, and that
   20   I have obtained their authorization to affix her electronic signature to this document.
   21
        /s/
   22
        [Filing Atty’s Name]
   23

   24

   25

   26

   27

   28
          JOINT MOTION TO EXTEND JOINT RULE 26(f)(3) REPORT AND RULE 26(a) INITIAL DISCLOSURES
                                       Exhibit W 3
                                        Pg. 207
Case 3:20-cv-01782-W-BGS Document 16-1 Filed 12/22/20 PageID.527 Page 205 of 205




    1                            CERTIFICATE OF SERVICE
    2         I hereby certify that on December 22, 2020, I electronically filed the
    3   foregoing with the Clerk of the Court using the CM/ECF system which will send
    4   notification of such filing to the e-mail addresses denoted on the Notice of
    5   Electronic Filing. I certify under penalty of perjury under the laws of the United
    6   States of America that the foregoing is true and correct. Executed on Tuesday,
    7   December 22, 2020.
    8

    9                                           _______________________
   10                                           [Name]
   11

   12

   13

   14

   15

   16

   17

   18

   19
   20

   21

   22

   23

   24

   25

   26

   27

   28
          JOINT MOTION TO EXTEND JOINT RULE 26(f)(3) REPORT AND RULE 26(a) INITIAL DISCLOSURES
                                       Exhibit W 4
                                        Pg. 208
